Exhibit 10.1

Execution Copy

--------------------------------------------------------------------------------

VISHAY INTERTECHNOLOGY, INC.

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

DATED AS OF APRIL 20, 2007

COMERICA BANK,
AS LEAD ARRANGER, BOOK RUNNING MANAGER AND
ADMINISTRATIVE AGENT,

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

1.

DEFINITIONS

 

1

 

1.1

Certain Defined Terms

 

1

 

1.2

Euro

 

25

 

 

 

 

 

2.

REVOLVING CREDIT

 

27

 

2.1

Commitment

 

27

 

2.2

Accrual of Interest and Maturity; Evidence of Indebtedness

 

28

 

2.3

Requests for and Refundings and Conversions of Advances

 

29

 

2.4

Disbursement of Advances

 

31

 

2.5

(a) Swing Line Advances

 

33

 

2.6

Prime-based Interest Payments

 

40

 

2.7

Eurocurrency-based Interest Payments and Quoted Rate Interest Payments

 

40

 

2.8

Interest Payments on Conversions

 

41

 

2.9

Interest on Default

 

41

 

2.10

Prepayment

 

42

 

2.11

Determination, Denomination and Redenomination of Alternative Currency Advances

 

42

 

2.12

Prime-based Advance in Absence of Election or Upon Default

 

43

 

2.13

Revolving Credit Facility Fee

 

44

 

2.14

Currency Appreciation; Mandatory Reduction of Indebtedness

 

44

 

2.15

Optional Reduction or Termination of Revolving Credit Aggregate Commitment

 

46

 

2.16

Extensions of Revolving Credit Maturity Date

 

46

 

2.17

Revolving Credit Optional Increase

 

48

 

2.18

Application of Advances

 

50

 

 

 

 

 

3.

LETTERS OF CREDIT

 

50

 

3.1

Letters of Credit

 

50

 

3.2

Conditions to Issuance

 

50

 

3.3

Notice

 

52

 

3.4

Letter of Credit Fees

 

52

 

3.5

Other Fees

 

53

 

3.6

Drawings and Demands for Payment Under Letters of Credit

 

54

 

3.7

Obligations Irrevocable

 

56

 

3.8

Risk Under Letters of Credit

 

57

 

3.9

Indemnification

 

58

 

3.10

Right of Reimbursement

 

59

 

3.11

Existing Letters of Credit

 

59

 

 

 

 

 

4.

MARGIN ADJUSTMENTS

 

60

 

4.1

Margin Adjustments

 

60

 

4.2

Margins

 

61

i




5.

CONDITIONS

 

61

 

5.1

Execution of this Agreement and the other Loan Documents

 

61

 

5.2

Corporate Authority

 

61

 

5.3

Collateral Documents and Guaranties

 

61

 

5.4

Representations and Warranties — All Parties

 

62

 

5.5

Compliance with Certain Documents and Agreements

 

62

 

5.6

Opinion of Counsel

 

62

 

5.7

Certificates

 

62

 

5.8

Payment of Agent’s and Other Fees

 

62

 

5.9

Other Documents and Instruments

 

62

 

5.10

Continuing Conditions

 

62

 

 

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

 

63

 

6.1

Corporate Existence

 

63

 

6.2

Due Authorization — Company

 

63

 

6.3

Due Authorization — Significant Subsidiaries

 

63

 

6.4

Title to Material Property

 

64

 

6.5

Encumbrances

 

64

 

6.6

Subsidiaries

 

64

 

6.7

Taxes

 

64

 

6.8

No Defaults

 

64

 

6.9

Compliance with Laws

 

64

 

6.10

Enforceability of Agreement and Loan Documents

 

65

 

6.11

Non-contravention — Company

 

65

 

6.12

Non-contravention — Other Parties

 

65

 

6.13

No Litigation — Company

 

66

 

6.14

No Litigation — Other Parties

 

66

 

6.15

Consents, Approvals and Filings, Etc

 

66

 

6.16

Agreements Affecting Financial Condition

 

67

 

6.17

No Investment Company; No Margin Stock

 

67

 

6.18

ERISA

 

67

 

6.19

Environmental Matters and Safety Matters

 

68

 

6.20

Accuracy of Information

 

69

 

 

 

 

 

7.

AFFIRMATIVE COVENANTS

 

69

 

7.1

Preservation of Existence, Etc.

 

69

 

7.2

Keeping of Books

 

69

 

7.3

Reporting Requirements

 

69

 

7.4

Tangible Net Worth

 

71

 

7.5

Leverage Ratio

 

71

 

7.6

Fixed Charge Coverage Ratio

 

71

 

7.7

Inspections

 

71

 

7.8

Taxes

 

71

 

7.9

Further Assurances

 

72

 

7.10

Insurance

 

72

 

7.11

Indemnification

 

72

 

7.12

Governmental and Other Approvals

 

72

ii




 

7.13

Compliance with Contractual Obligations and Laws

 

73

 

7.14

ERISA

 

73

 

7.15

Environmental Matters.

 

73

 

7.16

Significant Subsidiaries

 

75

 

7.17

Security and Defense of Collateral

 

77

 

7.18

Vishay Israel

 

77

 

7.19

Use of Proceeds

 

78

 

 

 

 

 

8.

NEGATIVE COVENANTS

 

78

 

8.1

Capital Structure, Business Objects or Purpose

 

78

 

8.2

Limitations on Fundamental Changes

 

78

 

8.3

Guaranties

 

79

 

8.4

Debt

 

80

 

8.5

Liens

 

82

 

8.6

Dividends

 

82

 

8.7

Investments

 

83

 

8.8

Accounts Receivable

 

85

 

8.9

Transactions with Affiliates

 

85

 

8.10

Intentionally Omitted

 

85

 

8.11

Prohibition Against Certain Restrictions

 

85

 

8.12

Intentionally omitted

 

86

 

8.13

Amendment of Subordinated Debt and Other Debt Documents and Permitted
Securitizations

 

86

 

8.14

Payment or Prepayment of Other Debts

 

86

 

 

 

 

 

9.

DEFAULTS

 

86

 

9.1

Events of Default

 

86

 

9.2

Exercise of Remedies

 

89

 

9.3

Rights Cumulative

 

89

 

9.4

Waiver by Company and Permitted Borrowers of Certain Laws

 

90

 

9.5

Waiver of Defaults

 

90

 

 

 

 

 

10.

PAYMENTS, RECOVERIES AND COLLECTIONS

 

90

 

10.1

Payment Procedure

 

90

 

10.2

Application of Proceeds of Collateral

 

92

 

10.3

Pro-rata Recovery

 

92

 

10.4

Set Off

 

92

 

 

 

 

 

11.

CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS

 

93

 

11.1

Reimbursement of Prepayment Costs

 

93

 

11.2

Eurocurrency Lending Office

 

94

 

11.3

Availability of Alternative Currency

 

94

 

11.4

Refunding Advances in Same Currency

 

94

 

11.5

Circumstances Affecting Eurocurrency-based Rate Availability

 

94

 

11.6

Laws Affecting Eurocurrency-based Advance Availability

 

95

 

11.7

Increased Cost of Eurocurrency-based Advances

 

95

 

11.8

Indemnity

 

96

iii




 

11.9

Judgment Currency

 

96

 

11.10

Capital Adequacy and Other Increased Costs

 

97

 

11.11

Substitution of Lenders

 

97

 

 

 

 

 

12.

AGENT

 

98

 

12.1

Appointment of Agent

 

98

 

12.2

Deposit Account with Agent or any Lender

 

99

 

12.3

Exculpatory Provisions

 

99

 

12.4

Successor Agent

 

100

 

12.5

Loans by Agent

 

100

 

12.6

Credit Decisions

 

100

 

12.7

Intentionally Omitted

 

100

 

12.8

Agent’s Fees

 

100

 

12.9

Nature of Agency

 

100

 

12.10

Authority of Agent to Enforce This Agreement

 

101

 

12.11

Indemnification

 

101

 

12.12

Knowledge of Default

 

102

 

12.13

Agent’s Authorization; Action by Lenders

 

102

 

12.14

Enforcement Actions by Agent

 

102

 

12.15

Collateral Matters

 

102

 

12.16

Syndication Agent and Documentation Agents

 

104

 

 

 

 

 

13.

MISCELLANEOUS

 

104

 

13.1

Accounting Principles

 

104

 

13.2

Consent to Jurisdiction

 

104

 

13.3

Law of Michigan

 

105

 

13.4

Interest

 

105

 

13.5

Closing Costs; Other Costs

 

105

 

13.6

Notices

 

106

 

13.7

Further Action

 

107

 

13.8

Successors and Assigns; Assignments and Participations

 

107

 

13.9

Indulgence

 

111

 

13.10

Counterparts

 

111

 

13.11

Amendment and Waiver

 

111

 

13.12

Taxes and Fees

 

112

 

13.13

Confidentiality

 

112

 

13.14

Withholding Taxes

 

112

 

13.15

ERISA Restrictions

 

113

 

13.16

Restatement Date

 

114

 

13.17

Severability

 

115

 

13.18

Table of Contents and Headings; Construction of Certain Provisions

 

115

 

13.19

Independence of Covenants

 

115

 

13.20

Reliance on and Survival of Various Provisions

 

115

 

13.21

WAIVER OF JURY TRIAL

 

115

 

13.22

Complete Agreement; Amendment and Restatements

 

116

 

13.23

Patriot Act Notice

 

116

 

13.24

Advertisements

 

116

iv




THIRD AMENDED AND RESTATED CREDIT AGREEMENT

          THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is made
as of the 20th day of April, 2007 by and among Lenders  (as defined below),
Comerica Bank, as Lead Arranger, Book Running Manager and Administrative Agent
for Lenders (in its capacity as Administrative Agent, “Agent”), Vishay
Intertechnology, Inc., a Delaware corporation (“Company”) and the Permitted
Borrowers (as defined below and collectively with Company, the “Borrowers”) from
time to time signatory hereto.

RECITALS

          A.          The Borrowers have requested that Lenders amend and
restate that certain Second Amended and Restated Long Term Revolving Credit
Agreement dated as of July 31, 2003 (as amended the “Prior Credit Agreement”).

          B.          Lenders are prepared to amend and restate the Prior Credit
Agreement and to continue to extend credit to the Borrowers by amendment,
restatement and renewal (but not in novation) of the Prior Credit Agreement, but
only upon the terms and conditions set forth in this Agreement.

          NOW THEREFORE, BORROWERS, AGENT, AND LENDERS AGREE:

          1.            DEFINITIONS

          1.1          Certain Defined Terms.  For the purposes of this
Agreement the following terms will have the following meanings:

          “Account Party(ies)” shall mean, with respect to any Letter of Credit,
the account party or parties (which shall be any Borrower and/or any Significant
Subsidiary which is not a Permitted Borrower hereunder jointly and severally
with Company) as named in an application to Agent for the issuance of such
Letter of Credit.

          “Advance(s)” shall mean, as the context may indicate, a borrowing
requested by a Borrower, and made by Lenders under Section 2.1 of this
Agreement, as the case may be, or requested by a Borrower and made by Swing Line
Lender under Section 2.5 hereof (including without limitation any readvance,
refunding or conversion of such borrowing pursuant to Section 2.3 or 2.5(c)
hereof) and any advance in respect of a Letter of Credit under Section 3.6
hereof (including without limitation the unreimbursed amount of any draws under
Letters of Credit) and shall include, as applicable, a Eurocurrency-based
Advance, a Quoted Rate Advance, a Prime-based Advance and a Swing Line Advance. 
For the avoidance of doubt, Advances hereunder shall include all borrowings
under the Prior Credit Agreement and still outstanding as of the Restatement
Date.

          “Affiliate” shall mean, with respect to any Person, any other Person
or group acting in concert in respect of the first Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with such first Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms




“controlled by” and “under common control with”), as used with respect to any
Person or group of Persons, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.  Unless otherwise indicated, or the context otherwise requires,
“Affiliates” as used herein shall mean Affiliates of Company.

          “Agent” shall mean Comerica Bank, a Michigan banking corporation,
acting as administrative agent hereunder or any successor administrative agent
appointed in accordance with Section 12.4 hereof.

          “Agent’s Correspondent” shall mean for Advances in eurodollars,
Agent’s Grand Cayman Branch (or for the account of said branch office, at
Agent’s main office in Detroit, Michigan, United States); for Advances in other
Alternative Currencies, at such bank or banks as Agent may from time to time
designate by written notice to the Borrowers and Lenders.

          “Agent’s Fees” shall mean those fees and expenses required to be paid
by Company to Agent under Section 12.8 hereof.

          “Alternate Base Rate” shall mean, for any day, an interest rate per
annum equal to the Federal Funds Effective Rate in effect on such day, plus one
percent (1%).

          “Alternative Currency” shall mean Japanese Yen (“¥”), British Pounds
Sterling (“Sterling”) and the Euro, and, subject to availability and to the
terms and conditions of this Agreement, such other freely convertible foreign
currencies, as requested by any of Borrowers and acceptable to Agent and
Lenders, in their reasonable discretion.

          “Applicable Fee Percentage” shall mean, as of any date of
determination thereof, the applicable percentage used to calculate certain of
the fees due and payable hereunder, determined by reference to the appropriate
columns in the Pricing Matrix attached to this Agreement as Schedule 4.1.

          “Applicable Interest Rate” shall mean the Eurocurrency-based Rate, the
Prime-based Rate or, with respect to Swing Line Advances, the Quoted Rate, as
selected by a Borrower from time to time subject to the terms and conditions of
this Agreement.

          “Applicable Margin” shall mean, as of any date of determination
thereof, the applicable interest rate margin, determined by reference to the
appropriate columns in the Pricing Matrix attached to this Agreement as Schedule
4.1.

          “Assignment Agreement” shall have the meaning ascribed to such term in
Section 13.8(c) hereof.

          “Authorized Officer” shall mean the Chairman, any Vice Chairman,
President, Treasurer, CFO, or the Corporate Controller of Company or any
applicable Subsidiary, as the case may be, or any person otherwise designated by
Company or such Subsidiary, as the case may be, as having the authority to act
for Company or such Subsidiary in the particular instance.

2




          “BCc Replacement Financing” shall mean the debt in the aggregate
amount of $105,000,000 issued by Company to refinance certain mezzanine debt
issued by BCcomponents Holdings B.V., a Dutch private limited liability company.

          “Borrowers” is defined in the preamble.

          “Business Day” shall mean any day on which commercial banks are open
for domestic and international business (including dealings in foreign exchange)
in Detroit, London and New York, and if funds are to be paid or made available
in any Alternative Currency, on such day in the place where such funds are to be
paid or made available and, if the applicable Business Day relates to the
borrowing or payment of a Eurocurrency-based Advance denominated in Euros, on
which banks and foreign exchange markets are open for business in the city where
disbursements of or payments on such Advance are to be made which is a
Trans-European Business Day.

          “Capital Expenditures” shall mean, without duplication, any amounts
paid or accrued for a period in respect of any purchase or other acquisition for
value of fixed or capital assets, net of the cash proceeds of any grant (but
exclusive of any related debt issuance or other borrowing) received during such
period by Company or any of its Subsidiaries from any governmental authority, up
to the aggregate amount of capital additions in the relevant jurisdiction in
which such grant was received during such period; provided that, in no event
shall Capital Expenditures include amounts expended in respect of normal repair
and maintenance of plant facilities, machinery, fixtures and other like capital
assets utilized in the ordinary conduct of business (to the extent such amounts
would not be capitalized in preparing a balance sheet determined in accordance
with GAAP).

          “Collateral” shall mean all property or rights in which a security
interest, mortgage, Lien or other encumbrance for the benefit of Lenders is or
has been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise.

          “Collateral Documents” shall mean the Pledge Agreements, and any
related documents in each case as may be amended, restated or otherwise modified
from time to time.

          “Commodities Hedging Obligation(s)” shall mean any precious metal
commodity swap agreement, forward purchase agreement, cap agreement or collar
agreement, and any other agreement or arrangement entered into for protection
against fluctuations in precious metal prices, and, except as used in the
definition of “Indebtedness,” not for speculative purposes.

          “Company” is defined in the Preamble.

          “Consolidated” or “Consolidating” shall, when used with reference to
any financial information pertaining to (or when used as a part of any defined
term or statement pertaining to the financial condition of) Company and its
Subsidiaries mean the accounts of Company and its Subsidiaries determined on a
consolidated or consolidating basis, as the case may be, all determined as to
principles of consolidation and, except as otherwise specifically required by
the definition of such term or by such statements, as to such accounts, in
accordance with GAAP, applied on a consistent basis and consistent with the
financial statements as at and for the fiscal year ended December 31, 2006.

3




          “Consolidated EBITDA” shall mean the EBITDA of Company and its
Subsidiaries on a Consolidated basis.

          “Contractual Obligation” shall mean, as to any Person, any provision
of any security issued by such Person or of any agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

          “Covenant Compliance Report” shall mean the report to be furnished by
Company to Agent, substantially in the form attached hereto as Exhibit D, as
such exhibit may be amended or otherwise modified from time to time by the
Required Lenders, and certified by the chief financial officer of Company
pursuant to Section 7.3(c) hereof, for the purpose of monitoring the Borrowers’
compliance herewith and to notify Lenders of the acquisition or creation of new
Subsidiaries.

          “Current Dollar Equivalent” shall mean, as of any applicable date of
determination, with respect to any Advance or Letter of Credit made, issued or
carried in an Alternative Currency, the amount of Dollars which is equivalent to
the then outstanding principal amount of such Advance or Letter of Credit at the
most favorable spot exchange rate determined by Agent to be available to it for
the sale of Dollars for such Alternative Currency for delivery at approximately
11:00 A.M. (Detroit time) two (2) Business Days after such date.  Alternative
Currency equivalents of Advances in Dollars (to the extent used herein) shall be
determined by Agent in a manner consistent herewith.

          “Debt” shall mean, as of any applicable date of determination, all
items of indebtedness, obligation or liability of a Person, whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, that should be classified as liabilities on a
balance sheet and/or in accompanying footnotes in accordance with GAAP,
including any contingent obligations resulting from the sale or transfer of
assets.

          “Default” shall mean any event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.

          “Dollar Amount” shall mean (i) with respect to each Advance or Letter
of Credit made, issued or carried (or to be made, issued or carried) in Dollars,
the principal amount thereof and (ii) with respect to each Advance or Letter of
Credit made, issued or carried (or to be made or carried) in an Alternative
Currency, the amount of Dollars which is equivalent to the principal amount of
such Advance or Letter of Credit at the most favorable spot exchange rate
determined by Agent to be available to it for the sale of Dollars for such
Alternative Currency at approximately 11:00 A.M. (Detroit time) two (2) Business
Days before such Advance or Letter of Credit is made or issued (or to be made or
issued), as such Dollar Amount may be adjusted from time to time pursuant to
Section 2.11 hereof. When used with respect to any Alternative Currency portion
of an Advance or Letter of Credit being repaid or remaining outstanding at any
time or with respect to any other sum expressed in an Alternative Currency,
“Dollar Amount” shall mean the amount of Dollars which is equivalent to the
principal amount of such Advance or Letter of Credit, or the amount so expressed
in such Alternative Currency, at the most favorable spot exchange rate
determined by Agent to be available to it for the sale of Dollars for such
Alternative Currency at the relevant time.  Alternative Currency amounts of
Advances made, carried or expressed in Dollars (to the extent used herein) shall
be determined by Agent in a manner consistent herewith.

4




          “Dollars” and the sign “$” shall mean lawful money of the United
States of America.

          “Domestic Advance” shall mean any Advance other than a
Eurocurrency-based Advance or any other Advance denominated in an Alternative
Currency.

          “Domestic Guaranty” shall mean that certain Second Amended and
Restated Domestic Guaranty dated as of the Restatement Date delivered to Agent
covering all Indebtedness outstanding of the Borrowers executed and delivered as
of the date hereof (or to be executed and delivered by joinder) by Company and
each of the Significant Domestic Subsidiaries, as amended, restated or otherwise
modified from time to time.

          “Domestic Permitted Borrower” shall mean any Permitted Borrower which
is a Domestic Subsidiary.

          “Domestic Subsidiary” shall mean any Subsidiary of Company
incorporated or organized under the laws of the United States of America, or any
state or other political subdivision thereof or which is considered to be a
“disregarded entity” for United States federal income tax purposes and which is
not a “controlled foreign corporation” as defined under Section 957 of the
Internal Revenue Code, in each case provided such Subsidiary is owned by Company
or a Domestic Subsidiary of Company, and “Domestic Subsidiaries” shall mean any
or all of them.

          “EBITDA” shall mean, of any Person, for any period, the Net Income of
such Person for such period adjusted (A) to include, if applicable, the Net
Income of any Person accrued during such period but prior to the date it became
a Subsidiary of Company or was merged into or consolidated with Company (based
on financial information reasonably satisfactory to Agent), and (B) to exclude,
without duplication, the following items of income or expense to the extent that
such items are included in the calculation of such Net Income:  (a) Interest
Expense, (b) any non-cash expenses and charges, (c) total income tax expense,
(d) depreciation expense, (e) the expense associated with amortization of
intangible and other assets, (f) non-cash provisions for reserves for
discontinued operations, (g) any extraordinary, unusual or non-recurring gains
or losses or charges or credits, (h) any gain or loss associated with the sale
or write-down of assets, (i) any gain or loss from or attributable to minority
interests and (j) any gain or loss accounted for by the equity method of
accounting (except in the case of income to the extent of the amount of cash
dividends or cash distributions paid to such Person or any Subsidiary of such
Person by the entity accounted for by the equity method of accounting).

          “Effective Date” shall mean July 31, 2003.

          “EMU” shall mean Economic and Monetary Union as contemplated in the
Treaty on European Union.

          “EMU Legislation” shall mean legislative measures of the European
Council (including European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

5




          “Environmental Auditors” shall mean, when selected or retained by
Company or Agent, as the case may be hereunder, such counsel, engineering or
testing firms or other experienced, reputable environmental consultants
reasonably acceptable to the Required Lenders.

          “Equity Interest” shall mean (i) in the case of any corporation, all
capital stock and any securities exchangeable for or convertible into capital
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents of corporate
stock (however designated) in or to such association or entity, (iii) in the
case of a partnership or limited liability company, partnership or membership
interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing Person, and
including, in all of the foregoing cases described in clauses (i), (ii), (iii)
or (iv), any warrants, rights or other options to purchase or otherwise acquire
any of the interests described in any of the foregoing cases.

          “Equity Offering” shall mean the issuance and sale for cash, on or
after the date hereof, by Company or any of its Subsidiaries of additional
Equity Interests.

          “Equity Offering Adjustment” shall mean that amount to be added to the
minimum Tangible Net Worth required to be maintained under Section 7.4 hereof
consisting of an amount equal to seventy-five percent (75%) of each Equity
Offering conducted by Company or any of its Subsidiaries, net of costs of
issuance, on and after December 31, 2006, on a cumulative basis; provided,
however, that in the case of each Equity Offering by a Subsidiary, the amount of
the Equity Offering Adjustment shall not exceed 75% of the amount, if any, by
which such Equity Offering increases Tangible Net Worth.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, or any successor act or code, and the regulations in effect
from time to time thereunder.

          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) which is under common control with Company within the meaning of
Section 4001 of ERISA or is part of a group which includes Company and would be
treated as a single employer under Section 414 of the Internal Revenue Code.

          “Euro” or “Euro Unit” shall mean the currency unit of the Euro as
defined in the EMU Legislation.

          “Eurocurrency Rate” shall mean with respect to each Eurocurrency-based
Advance carried in any Alternative Currency (and each Eurocurrency-Interest
Period pertaining thereto) the per annum interest rate determined by Agent (or,
in case of Swing Line Advances, Swing Line Lender) to be the offered rate for
deposits in such currency with a term comparable to such Interest Period that
appears on the applicable Telerate Page or the applicable British Bankers’
Association rate as reported by any generally recognized financial information
service, in each case as reported at approximately 11:00 a.m., London time, two
Business Days (or, in the case of a Eurocurrency-based Advance in Euros, on such
other date as is customary in the relevant offshore interbank market) prior to
the beginning of such Interest Period; provided, however, that

6




if at any time for any reason such offered rate for any such currency does not
appear on a Telerate Page or is not reported by any generally recognized
financial information service, “Eurocurrency Rate” shall mean, with respect to
each such Advance denominated in such currency,  the per annum interest rate at
which deposits in the relevant currency are offered to Agent’s Eurocurrency
Lending Office (or, in the case of Swing Line Advances, Swing Line Lender’s
Eurocurrency Lending Office) by other prime banks in the relevant offshore
interbank market in an amount comparable to the relevant Eurocurrency-based
Advance and for a period equal to the relevant Eurocurrency-Interest Period at
approximately 11:00 a.m. Detroit time two (2) Business Days prior to the first
day of such Eurocurrency-Interest Period.

          “Eurocurrency-based Advance” shall mean any Advance (including a Swing
Line Advance) which bears interest at the Eurocurrency-based Rate.

          “Eurocurrency-based Rate” shall mean a per annum interest rate which
is equal to the sum of the Applicable Margin (subject, if applicable, to
adjustment under Section 4.1 hereof), plus the quotient of:

 

(A)

(a) in the case of Eurocurrency-based Advances carried in Dollars, the
Eurodollar Rate, or

 

 

 

 

 

(b) in the case of Eurocurrency-based Advances carried in an Alternative
Currency, the Eurocurrency Rate,

 

 

 

 

divided by

 

 

 

 

(B)

a percentage equal to 100% minus the maximum rate on such date at which Agent is
required to maintain reserves on ‘Eurocurrency Liabilities’ as defined in and
pursuant to Regulation D of the Board of Governors of the Federal Reserve System
or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,

all as conclusively determined by Agent (absent manifest error), such sum to be
rounded upward, if necessary, to the nearest whole multiple of 1/100th of 1%.

          “Eurocurrency-Interest Period” shall mean, (a) for Swing Line Advances
carried at the Eurocurrency-based Rate, an interest period of fourteen (14) days
or one month (or any lesser number of days agreed to in advance by a Borrower,
Agent and Swing Line Lender) and (b) for all other Eurocurrency-based Advances,
an interest period of one, two, three or six months (or any lesser or greater
number of days agreed to in advance by a Borrower together with Agent and
Lenders) as selected by such Borrower, as applicable, for a Eurocurrency-based
Advance pursuant to Section 2.3 or 2.5 hereof, as the case may be.

7




          “Eurocurrency Lending Office” shall mean, (a) with respect to Agent,
Agent’s office located at its Grand Caymans Branch or such other branch of
Agent, domestic or foreign, as it may hereafter designate as its Eurocurrency
Lending Office by written notice to Company and Lenders and (b) as to each of
Lenders, its office, branch or affiliate located at its address set forth on the
signature pages hereof (or identified thereon as its Eurocurrency Lending
Office), or at such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurocurrency Lending Office by written notice to
Company and Agent.

          “Eurodollar Rate” shall mean with respect to each Eurocurrency-based
Advance carried in Dollars (and each Eurocurrency-Interest Period pertaining
thereto)  the per annum interest rate at which deposits in dollars are offered
to Agent’s Eurocurrency Lending Office (or, in the case of Swing Line Advances,
Swing Line Lender’s Eurocurrency Lending Office) by other prime banks in the
eurocurrency market in an amount comparable to the relevant Eurocurrency-based
Advance and for a period equal to the relevant Eurocurrency-Interest Period at
approximately 11:00 a.m. Detroit time two (2) Business Days prior to the first
day of such Eurocurrency-Interest Period.

          “Event of Default” shall mean any of the events specified in Section
9.1 hereof.

          “Existing Letter of Credit” shall mean each letter of credit issued
under the Prior Credit Agreement, if any, which is outstanding on the
Restatement Date, as set forth on Schedule 1.4 hereto.

          “Federal Funds Effective Rate” shall mean, for any day, a fluctuating
interest rate per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by it.

          “Fee Letter” shall mean the fee letter dated February 9, 2007 between
Company and Agent hereunder, as amended, restated or otherwise modified from
time to time.

          “Fees” shall mean Agent’s Fees, the Revolving Credit Facility Fee, the
Letter of Credit Fees, and the other fees and charges payable hereunder.

          “Fixed Charge Coverage Ratio” shall mean, with respect to Company and
its Consolidated Subsidiaries, as of any date of determination, a ratio, (i) the
numerator of which shall be equal to Consolidated EBITDA for the preceding four
fiscal quarters ending on the date of determination, minus Capital Expenditures
during such period and (ii) the denominator of which shall be the Interest
Expense of Company and its Consolidated Subsidiaries for such period, in each
case determined in accordance with GAAP.

          “Foreign Guaranty” shall mean that certain Second Amended and Restated
Foreign Guaranty dated the Restatement Date covering all Indebtedness of the
Foreign Permitted Borrowers hereunder (but expressly excluding any Hedging
Obligations) executed and delivered whether by joinder or otherwise (or to be
executed and delivered by joinder) by the Significant Foreign Subsidiaries,
together with any other guaranty executed and delivered by a Significant Foreign
Subsidiary, in each case as amended, restated or otherwise modified from time to
time.

8




          “Foreign Permitted Borrower” shall mean any Permitted Borrower
hereunder which is a Foreign Subsidiary of Company.

          “Foreign Subsidiary” shall mean any of Company’s Subsidiaries, other
than a Domestic Subsidiary; and “Foreign Subsidiaries” shall mean any or all of
them.

          “GAAP” shall mean generally accepted accounting principles in the
United States of America, as in effect from time to time, consistently applied.

          “Governmental Obligations” means noncallable direct general
obligations of the United States of America or obligations the payment of
principal of and interest on which is unconditionally guaranteed by the United
States of America.

          “Granting Lender” shall mean a Lender which elects to grant to an SPFV
the option to fund all or any part of any Advance that such Lender would
otherwise be obligated to fund pursuant to this Agreement, in each case in
accordance with Section 13.8(c) hereof; provided, however, that notwithstanding
the funding by an SPFV of an Advance (or a portion thereof) hereunder, the
Granting Lender shall retain all of its rights and obligations under this
Agreement with respect to such Advance or otherwise.

          “Guarantee Obligation” shall mean as to any Person (the “guaranteeing
person”) any obligation of the guaranteeing person in respect of any obligation
of another Person (including, without limitation, any bank under any letter of
credit), the creation of which was induced by a reimbursement agreement,
guaranty agreement, keepwell agreement, purchase agreement, or similar
obligation issued by the guaranteeing person, in either case guaranteeing or in
effect guaranteeing any Debt, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by Company or Subsidiary,
as applicable, in good faith.

9




          “Guaranties” shall mean the Domestic Guaranty and the Foreign
Guaranty, and any other guaranty entered into in relation to the Indebtedness or
any portion thereof, whether by joinder or otherwise, in each case as the same
may be amended, restated or otherwise modified from time to time, and “Guaranty”
shall mean any or all of them.

          “Guarantor(s)” shall mean each Person which shall have executed and
delivered a Guaranty or a Joinder Agreement thereto.

          “Hazardous Material” shall mean and include any hazardous, toxic or
dangerous waste, substance or material defined as such in (or for purposes of)
the Hazardous Material Laws.

          “Hazardous Material Law(s)” shall mean all laws, codes, ordinances,
rules, regulations, orders, decrees and directives issued by any federal, state,
provincial, local, foreign or other governmental or quasi-governmental authority
or body (or any agency, instrumentality or political subdivision thereof)
pertaining to Hazardous Material on or about any facilities owned, leased or
operated by Company or any of its Subsidiaries, or any portion thereof
including, without limitation, those relating to soil, surface, subsurface
ground water conditions and the condition of the ambient air; and any state and
local laws and regulations pertaining to Hazardous Material and/or asbestos; any
so-called “superfund” or “superlien” law; and any other federal, state,
provincial, foreign or local statute, law, ordinance, code, rule, regulation,
order or decree regulating, relating to, or imposing liability or standards of
conduct concerning, any hazardous, toxic or dangerous waste, substance or
material, as now or at any time prior to the payment in full of all Indebtedness
and the termination in full of any obligations of the Lenders to extend Advances
hereunder.

          “Hedging Obligation(s)” shall mean Interest Rate Protection Agreements
and any foreign currency exchange agreements (including without limitation
foreign currency hedges and swaps) or other foreign exchange transactions, or
any combination of such transactions or agreements or any option with respect to
any such transactions or agreements entered into between Company and/or any of
its Subsidiaries and a Lender or an Affiliate of a Lender to manage existing or
anticipated foreign exchange risk and not for speculative purposes, provided,
that, for purposes of the Collateral Documents and the Foreign Guaranty,
“Hedging Obligations” shall also include the Commodities Hedging Obligations to
the extent such Commodities Hedging Obligations are “Indebtedness” as defined in
this Agreement.

          “Hereof”, “hereto”, “hereunder” and similar terms shall refer to this
Agreement in its entirety and not to any particular paragraph or provision of
this Agreement.

          “Indebtedness” shall mean (a) all indebtedness and liabilities whether
direct or indirect, absolute or contingent, owing by any of the Borrowers to
Lenders (or any of them) or to Agent, in any manner and at any time, under this
Agreement or the Loan Documents, due or hereafter to become due, now owing or
that may hereafter be incurred by any of the Borrowers or any of the
Subsidiaries to, or acquired by, Lenders (or any of them) or by Agent, (b) any
Special Letters of Credit, (c) net obligations with respect to (i) Hedging
Obligations and (ii) Commodities Hedging Obligations, provided that (x) the
maximum aggregate amount which shall be available from proceeds of the
Collateral under the Collateral Documents or from any other sums collected from
the Borrowers or any of Company’s Subsidiaries pursuant to the Loan Documents
(excluding the

10




Loan Documents specifically governing the Commodities Hedging Obligations) for
application against Commodities Hedging Obligations shall not exceed $10,000,000
(with the application of such proceeds to be made by Agent on a basis consistent
with Section 10.2 hereof, such application to be made on a pro rata basis among
the eligible hedging providers under those Commodities Hedging Obligations
designated by Company pursuant to clause (y) of this definition, but otherwise
in Agent’s sole discretion), (y) the documentation relating to such Commodities
Hedging Obligations, including a letter agreement between the hedging provider
and Company or applicable Subsidiary covering multiple commodities hedging
transactions (I) specifies that such obligations have been designated by Company
as (and, subject to the terms hereof, shall constitute) “Indebtedness” hereunder
and (II) contains an express acknowledgment by the eligible hedging provider
(satisfactory in form and substance to Agent) of the limitation imposed on all
Commodities Hedging Obligations under clause (x) of this definition, and (z)
copies of such documentation shall have been provided to Agent promptly
following the execution thereof, accompanied by an updated list of all such
documents having been so designated by Company (which Agent is hereby authorized
to furnish to any hedging provider requesting such documentation), provided
further that both the Commodities Hedging Obligations and the Hedging
Obligations are entered into between Company and/or any of its Subsidiaries and
a Lender or an Affiliate of a Lender, (d) any judgments that may hereafter be
rendered on such indebtedness or any part thereof, with interest according to
the rates and terms specified, or as provided by law, (e) solely to the extent
this term is used in any Pledge Agreement, Guaranty or other document
guarantying or pledging Collateral in support of the obligations of any of the
Borrowers hereunder and as “Indebtedness” is used in Section 10.2 hereof, any
liabilities to Agent or any Lender arising in connection with any Lender
Products, and  (f) any and all consolidations, amendments, renewals,
replacements or extensions of any of the foregoing.  For the purposes of Section
9.2(b), “Indebtedness” shall exclude any Hedging Obligations or Commodities
Hedging Obligations.

          “Intercompany Loan” shall mean any loan (or advance in the nature of a
loan) by Company or any Subsidiary of Company to Company or any Subsidiary of
Company.

          “Intercompany Loans, Advances or Investments” shall mean any
Intercompany Loan, any advance, any Investment (including, without limitation,
any Guaranty Obligations of any indebtedness or lease obligations of Company or
any Subsidiary to a third party) made by Company or any Subsidiary to, in or for
the benefit of, as applicable, Company or any Subsidiary.

          “Intercompany Notes” shall mean the promissory notes issued or to be
issued by any Subsidiary to Company or to any Significant Domestic Subsidiary to
evidence an Intercompany Loan, substantially in the form attached hereto as
Exhibit I.

          “Interest Expense” shall mean, for any Person and with respect to any
period, the sum of the amount of interest paid or accrued in respect of such
period, determined in accordance with GAAP.

          “Interest Period” shall mean (a) with respect to a Eurocurrency-based
Advance, a Eurocurrency-Interest Period commencing on the day a
Eurocurrency-based Advance is made, or on the effective date of an election of
the Eurocurrency-based Rate made under Section 2.3

11




hereof, as the case may be, and (b) with respect to a Swing Line Advance carried
at the Quoted Rate, an interest period of one month (or any lesser number of
days agreed to in advance by any Borrower, Agent and Swing Line Lender);
provided, however that (i) any Interest Period which would otherwise end on a
day which is not a Business Day shall end on the next succeeding Business Day,
except that as to a Eurocurrency-Interest Period, if the next succeeding
Business Day falls in another calendar month, such Eurocurrency-Interest Period
shall end on the next preceding Business Day, and (ii) when a
Eurocurrency-Interest Period begins on a day which has no numerically
corresponding day in the calendar month during which such Eurocurrency-Interest
Period is to end, it shall end on the last Business Day of such calendar month,
and (iii) no Interest Period shall extend beyond the Revolving Credit Maturity
Date.

          “Interest Rate Protection Agreement(s)” shall mean any interest rate,
swap, cap, floor, collar, forward rate agreement or other rate protection
transaction, or any combination of such transactions or agreements or any option
with respect to any such transactions or agreements now existing or hereafter
entered into by Company or any of its Subsidiaries to manage existing or
anticipated interest rate risk and not for speculative purposes.

          “Internal Revenue Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time, and the regulations promulgated thereunder.

          “Investment” shall mean any investment, loan or advance by Company or
any of its Subsidiaries to, or any other loan, advance or investment (including
without limitation any Guarantee Obligation) by Company or any of its
Subsidiaries in, to or for the benefit of any Person (including without
limitation, Company or any Subsidiary), without offset, reduction or other
adjustment, whether such loan, advance or investment shall be in the nature of
an investment in Equity Interests, evidences of indebtedness, Guarantee
Obligations or otherwise.

          “Israeli Subsidiary(ies)” shall mean any Subsidiary of the Company
(including Vishay Israel), whether direct or indirect, incorporated under the
laws of Israel.

          “Issuing Lender” shall mean Comerica Bank, or any successor thereto.

          “Issuing Office” shall mean Agent’s office located at One Detroit
Center, 500 Woodward Avenue, Detroit, Michigan 48275 or such other office as
Agent shall designate in writing as its Issuing Office.

          “Joinder Agreement” shall mean a joinder agreement in the form
attached as Exhibit A to the form of the Domestic Guaranty or to the form of the
Foreign Guaranty, to be executed and delivered by any Person required to be a
Guarantor pursuant to Section 7.16 of this Agreement.

          “Joint Venture” shall mean any corporation, partnership, association,
joint stock company, limited liability company, partnership, business trust or
other combined enterprise, other than a Subsidiary, in which (or to which)
Company or any of its Subsidiaries has made a loan, investment or advance or has
an ownership stake or interest, whether in the nature of Share Capital or
otherwise (but expressly excluding Permitted Investments) to fund a business
enterprise.

12




          “Lender(s)” shall mean each of Lenders signatory to this Agreement and
any assignee which becomes a Lender pursuant to Section 13.8(c) hereof, and
shall include, as applicable, Swing Line Lender.

          “Lender Products” shall mean any one or more of the following types of
services or facilities extended to Company or any of its Subsidiaries by any
Lender: (i) credit cards, (ii) credit card processing services, (iii) debit
cards, (iv) purchase cards, (v) Automated Clearing House (ACH) transactions,
(vi) cash management, including controlled disbursement services, and (vii)
establishing and maintaining deposit accounts.

          “Letter(s) of Credit” shall mean any standby letters of credit issued
by Agent at the request of or for the account of an Account Party or Account
Parties pursuant to Article 3 hereof, including, without limitation, any
Existing Letters of Credit.

          “Letter of Credit Agreement” shall mean, in respect of each Letter of
Credit, the application and related documentation satisfactory to Agent of an
Account Party or Account Parties requesting Agent to issue such Letter of
Credit, as amended from time to time.

          “Letter of Credit Fees” shall mean the fees payable to Agent for the
accounts of Lenders in connection with Letters of Credit pursuant to Section 3.4
hereof.

          “Letter of Credit Maximum Amount” shall mean, as of any date of
determination, the lesser of: (a) Seventy Five Million Dollars ($75,000,000) and
(b) the Revolving Credit Aggregate Commitment as of such date, minus the
aggregate principal amount of Advances outstanding as of such date under the
Revolving Credit and under the Swing Line, minus, in each case the Letter of
Credit Reserve in effect on such date.

          “Letter of Credit Obligations” shall mean at any date of
determination, the sum of (a) the aggregate undrawn amount of all Letters of
Credit then outstanding, and (b) the aggregate amount of Reimbursement
Obligations which remain unpaid as of such date.

          “Letter of Credit Payment” shall mean any amount paid or required to
be paid by Agent in its capacity hereunder as issuer of a Letter of Credit as a
result of a draft or other demand for payment under any Letter of Credit.

          “Letter of Credit Reserve” shall mean Five Million Dollars
($5,000,000), as decreased by Company with Agent’s approval.

          “Leverage Ratio” shall mean, as of any date of determination, with
respect to Company and its Consolidated Subsidiaries, the ratio of (a) Total
Debt as of such date to (b) Consolidated EBITDA for the four consecutive fiscal
quarters then ending.

          “Lien” shall mean any pledge, assignment, hypothecation, mortgage,
security interest, deposit arrangement, option, trust receipt, conditional sale
or title retaining contract, sale and leaseback transaction, or any other type
of Lien, charge or encumbrance, whether based on common law, statute or
contract.

13




          “Loan Documents” shall mean collectively, this Agreement, the Letter
of Credit Agreements, the Guaranties, the Reaffirmation of Certain Loan
Documents, the Collateral Documents, agreements relating to Hedging Obligations
entered into between Company and/or any of its Subsidiaries and a Lender or an
Affiliate of a Lender, agreements relating to Commodities Hedging Obligations
(to the extent such Commodities Hedging Obligations are “Indebtedness” as
defined in this Agreement), and any other documents, instruments or agreements
executed pursuant to or in connection with any such document, the Indebtedness
or this Agreement as such documents may be amended or otherwise modified from
time to time.  For the purposes of Section 13.11, “Loan Documents” shall exclude
any Hedging Obligations and Commodities Hedging Obligations.

          “Moody’s” means Moody’s Investors Service, Inc., its successors and
assigns, and, if such organization shall be dissolved or liquidated or shall no
longer perform the functions of a securities rating agency, “Moody’s” shall be
deemed to refer to any other nationally recognized securities rating agency
designated by Agent.

          “Multiemployer Plan” shall mean any multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA.

          “National Currency Unit” shall mean a fraction or multiple of one Euro
Unit expressed in units of the former national currency of a Participating
Member State.

          “Net Income” shall mean the net income (or loss) of a Person for any
period determined in accordance with GAAP.

          “Net Income Adjustment” shall mean that amount to be added to the
minimum Tangible Net Worth required to be maintained under Section 7.4 hereof
consisting of fifty percent (50%) of Company’s Consolidated Net Income for each
of Company’s fiscal quarters ending on or after March 31, 2007 (in each case,
only if a positive number), on a cumulative basis.

          “New Convertible Subordinated Debt” means that certain new convertible
subordinated Debt of Company in the amount of up to $500,000,000 to be issued by
Company under an Indenture dated as of August 6, 2003 between Company and
Wachovia Bank, National Association, as Trustee on substantially the terms and
conditions contained in Company’s Offering Memorandum relating to such debt
dated July 31, 2003.

          “Notes” shall mean the Revolving Credit Notes or the Swing Line Notes,
or any or all of the Revolving Credit Notes and the Swing Line Notes as the
context indicates, and in the absence of such indication, all such notes.

          “Participating Member State” shall mean such country so described in
any EMU Legislation.

          “PBGC” shall mean the Pension Benefit Guaranty Corporation under
ERISA, or any successor corporation.

          “Pension Plan” shall mean each employee pension benefit plan, as
defined in Section 3(2) of ERISA, of Company or an ERISA Affiliate but only to
the extent such Pension Plan is subject to ERISA, as provided in Section 4 of
ERISA, and is subject to Section 412 of the Internal Revenue Code and Section
302 of ERISA other than a Multiemployer Plan.

14




          “Percentage” shall mean, with respect to any Lender, its percentage
share, as set forth on Schedule 1.1 hereto, of the Letters of Credit or the
Revolving Credit, as the context indicates, as such Schedule may be revised from
time to time by Agent in accordance with Section 13.8(d) hereof.

          “Permitted Acquisition” shall mean any acquisition by Company or any
of its Subsidiaries of assets, businesses or business interests or Equity
Interests in any Person (whether such acquisition is consummated by purchase or
merger, provided that the Company or the applicable Subsidiary is the survivor
of such merger), conducted while no Default or Event of Default has occurred and
is continuing hereunder (both before and after giving effect thereto) in
accordance with the following requirements:

 

(a)

Such acquisition is of a business or Person primarily engaged in a line of
business in which Company or any Subsidiary is permitted to engage under Section
8.1(b) hereof;

 

 

 

 

 

(b)

The board of directors (or other Person(s) exercising similar functions) of the
seller of the assets or issuer of the Equity Interests being acquired shall have
approved such transaction or recommended that such transaction be approved;

 

 

 

 

 

(c)

in the event that the value of such proposed new acquisition, computed on the
basis of total acquisition consideration paid or incurred, or to be paid or
incurred, by Company or its Subsidiaries with respect thereto, including all
indebtedness which is assumed or to which such assets, businesses or business or
ownership interests or shares, or any Person so acquired, is subject, but
excluding the value of any common shares of the Company transferred as a part of
such acquisition, shall be

 

 

 

 

 

 

(i)

greater than or equal to Fifty Million Dollars ($50,000,000), determined as of
the date of such acquisition, then not less than fifteen (15) nor more than
ninety (90) days prior to the date each such proposed acquisition is scheduled
to be consummated, Company provides written notice thereof to Agent, accompanied
by (A) the term sheet, purchase agreement  and, when available, drafts of all
material documents pertaining to such proposed acquisition, (B) historical
financial information (including, but not limited to, income statements, balance
sheets and cash flows) covering either the three most recent complete fiscal
years of the acquisition target prior to the effective date of the acquisition
or the entire credit history of the acquisition target, whichever period is
shorter, and the quarterly financial statements of the acquisition target for
the most recent eight consecutive fiscal quarters (provided however that, if the
financial information referred to in this subparagraph (B) is not available,
Company shall furnish Agent with financial information otherwise reasonably
satisfactory to the Required Lenders) and (C) Pro Forma Projected Financial
Information, or

15




 

 

(ii)

less than Fifty Million Dollars ($50,000,000) but greater than or equal to Ten
Million Dollars ($10,000,000), then not less than ten (10) Business Days after
date each such proposed acquisition has been consummated, Company provides
written notice thereof to Agent (with certified copies of all material documents
pertaining to such acquisition);

whereupon Agent shall promptly upon its receipt thereof distribute copies of all
notices and other materials received from Company under this clause (c) to each
Lender; and

 

(d)

within thirty (30) days after any such acquisition has been completed, Company,
its Subsidiaries and any of the other business entities involved in such
acquisition shall execute or cause to be executed, and provide or cause to be
provided to Agent, any Loan Documents required under Section 7.16 hereof.

          “Permitted Borrower Addendum” shall mean an addendum substantially in
the form attached hereto as Exhibit H, to be executed and delivered by each
Permitted Borrower which becomes a party to this Agreement after the date
hereof, as such Exhibit may be amended from time to time.

          “Permitted Borrower Sublimit” shall mean the maximum aggregate amount
of Advances and Letters of Credit (including Letter of Credit Obligations)
available at any time to each of the Permitted Borrowers hereunder, as set forth
on Schedule 1.6 hereof. 

          “Permitted Borrower(s)” shall mean Vishay Europe, Vishay Electronic,
Vishay Asia, Siliconix, Siliconix Technology and Vishay India (subject, in each
case, to prior compliance in full with the requirements of Section 2.1 hereof),
and any Wholly Owned Subsidiary of Company which, after the Restatement Date and
with the prior written approval of Lenders, becomes a party hereto pursuant to
the requirements of Section 2.1 hereof.

          “Permitted Currencies” shall mean Dollars or any Alternative Currency.

          “Permitted Liens” shall mean, with respect to any Person:

 

(a)

Liens for taxes not yet due and payable or which are being contested in good
faith by appropriate proceedings diligently pursued, provided that such
provision for the payment of all such taxes known to such Person has been made
on the books of such Person as may be required by GAAP;

 

 

 

 

(b)

mechanics’, materialmen’s, bankers’, carriers’, warehousemen’s, and similar
Liens and encumbrances arising in the ordinary course of business and securing
obligations of such Person that are not overdue for a period of more than 60
days or are being contested in good faith by appropriate proceedings diligently
pursued, provided that in the case of any such contest (i) any proceedings
commenced for the enforcement of such Liens and encumbrances shall have been
duly suspended; and (ii) such provision for the payment of such Liens and
encumbrances has been made on the books of such Person as may be required by
GAAP;

16




 

(c)

Liens arising in connection with worker’s compensation, unemployment insurance,
old age pensions (subject to the applicable provisions of this Agreement) and
social security benefits which are not overdue or are being contested in good
faith by appropriate proceedings diligently pursued, provided that in the case
of any such contest (i) any proceedings commenced for the enforcement of such
Liens shall have been duly suspended; and (ii) such provision for the payment of
such Liens has been made on the books of such Person as may be required by GAAP;

 

 

 

 

(d)

(i) Liens incurred in the ordinary course of business to secure the performance
of statutory obligations arising in connection with progress payments or advance
payments due under contracts with the United States or any foreign government or
any agency thereof entered into in the ordinary course of business and (ii)
Liens incurred or deposits made in the ordinary course of business to secure the
performance of statutory obligations (including obligations to customs
authorities), bids, leases, fee and expense arrangements with trustees and
fiscal agents and other similar obligations (exclusive of obligations incurred
in connection with the borrowing of money, any lease-purchase arrangements or
the payment of the deferred purchase price of property), provided that full
provision for the payment of all such obligations set forth in clauses (i) and
(ii) has been made on the books of such Person as may be required by GAAP; and

 

 

 

 

(e)

any minor imperfections of title, including but not limited to easements,
covenants, rights-of-way or other similar restrictions, which, either
individually or in the aggregate do not materially adversely affect the present
or future use of the property to which they relate, which would have a material
adverse effect on the sale or lease of such property, or which would render
title thereto unmarketable.

 

 

 

 

“Permitted Investments” shall mean:

 

 

 

 

(a)

Governmental Obligations;

 

 

 

 

(b)

Obligations of a state of the United States, the District of Columbia or any
possession of the United States, or any political subdivision thereof, which are
described in Section 103(a) of the Internal Revenue Code and are rated in any of
the highest 3 major rating categories as determined by at least one nationally
recognized Rating Agency; or secured, as to payments of principal and interest,
by a letter of credit provided by a financial institution or insurance provided
by a bond insurance company which itself or its debt is rated in the highest 3
major rating categories as determined by at least one Rating Agency;

 

 

 

 

(c)

Banker’s acceptances, commercial accounts, certificates of deposit, or
depository receipts issued by a bank, trust company, savings and loan
association, savings bank or other financial institution whose deposits are
insured by the Federal Deposit Insurance Corporation and whose reported capital
and surplus equal at least $500,000,000;

17




 

(d)

commercial paper with a minimum rating of “A-1” (or better) by S&P or “P-1” (or
better) by Moody’s, full faith and credit direct obligations of the United
States of America or, with respect to the Foreign Subsidiaries, of the central
government of the applicable jurisdiction, or any agency thereof, certificates
of deposit, and other short term investments (each of a duration of one year or
less), maintained by Company or any of its Subsidiaries consistent with the
present investment practices of such parties (as classified in the current
financial statements of such parties);

 

 

 

 

(e)

Secured repurchase agreements against obligations itemized in paragraph (a)
above, and executed by a bank or trust company or by members of the association
of primary dealers or other recognized dealers in United States government
securities, the market value of which must be maintained at levels at least
equal to the amounts advanced and repurchase agreements entered into with
counterparties having ratings in either of the highest two rating categories by
Moody’s or S&P, or the highest rating category by Fitch Investor Services, Duff
& Phelps or Thompson Bank Watch and providing for underlying securities to be
held by a third party;

 

 

 

 

(f)

Any fund or other pooling arrangement which exclusively purchases and holds the
investments itemized in (a) through (e) above; and

 

 

 

 

(g)

other short term investments (excluding investments in Subsidiaries, Affiliates
or Joint Ventures) made or maintained by any Foreign Subsidiary outside of the
United States of America in the ordinary course of its business, consistent with
the present investment practices of Company and its Subsidiaries as of the date
hereof (generally, and as to the individual and aggregate amounts and other
terms thereof).

          “Permitted Securitization” shall mean the transfer or encumbrance of
certain foreign accounts receivable by any of the Foreign Subsidiaries to a
Special Purpose Subsidiary conducted in accordance with the following
requirements:

 

(a)

The disposition of foreign accounts receivable will not result in the aggregate
principal amount of Debt at any time issued and outstanding in respect of
Permitted Securitizations being in excess of Two Hundred Million Dollars
($200,000,000) in aggregate while the Indebtedness remains outstanding;

 

 

 

 

(b)

The Foreign Subsidiary disposing of foreign accounts receivable to a Special
Purpose Subsidiary pursuant to such Permitted Securitization shall itself
actually receive (substantially contemporaneously with such disposition) cash in
connection with any such Securitization Transaction in an amount based on normal
and customary advance rates (and taking into account typical deductions for
market-based, arms-length Securitization Transactions);

18




 

(c)

Each such disposition shall be without recourse to Company or its Domestic
Subsidiaries and otherwise on normal and customary terms and conditions for
comparable asset-based Securitization Transactions;

 

 

 

 

(d)

Each such Securitization Transaction shall be structured on the basis of the
issuance of non-recourse (to Company or its Domestic Subsidiaries) Debt or other
similar securities by a Special Purpose Subsidiary;

 

 

 

 

(e)

Both immediately before and immediately after each such disposition, no Default
or Event of Default (whether or not related to such disposition) shall have
occurred and be continuing; and

 

 

 

 

(f)

Immediately prior to and immediately after conducting each such Securitization
Transaction, Company must have on its rated Senior Debt a BB- or better rating
from S&P and a Ba3 rating or better from Moody’s.

          “Permitted Transfer” shall mean (i) any disposition of inventory or
worn out or obsolete machinery, equipment or other such personal property in the
ordinary course of business, and (ii) the transfer by Company or its
Subsidiaries to Company or any Wholly Owned Subsidiary of machinery and
equipment from and after the Restatement Date (provided that no Default or Event
of Default has occurred and is continuing at the time of any such transfer).

          “Permitted Transferee” shall mean a “Permitted Transferee” as defined
in Company’s current Certificate of Incorporation, and any subsequent amendment
of the definition of such term approved by the Required Lenders.

          “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, incorporated or unincorporated organization, joint
venture, joint stock company, or a government or any agency or political
subdivision thereof or other entity of any kind.

          “Pledge Agreement(s)” shall mean that certain Second Amended and
Restated Stock Pledge and Security Agreement dated as of April 20, 2007, as the
same may be amended, restated or otherwise modified from time to time, together
with all other pledge agreements, including any nantissements, notarial deeds,
pledges of financial instrument accounts, or other local law pledges (and any of
them) previously executed and delivered, executed and delivered as of the
Restatement Date or to be executed or delivered pursuant to this Agreement (as
the same may be amended, restated or otherwise modified from time to time) all,
in favor of Agent, for and on behalf of Lenders under this Agreement (or pledged
directly to the Lenders, as local law shall require), provided, however, that
with respect to those Pledge Agreements executed by or covering the Equity
Interests of a Significant Foreign Subsidiary prior to the Restatement Date such
Pledge Agreements may exclude from the Indebtedness secured thereunder Hedging
Obligations that are deemed Indebtedness hereunder.

          “Prime Rate” shall mean the per annum interest rate established by
Agent, or in the case of Swing Line Advances carried at the Prime-based Rate, by
Swing Line Lender, as its prime rate for its borrowers, as such rate may vary
from time to time, which rate is not necessarily the lowest rate on loans made
by Agent or Swing Line Lender at any such time.

19




          “Prime-based Advance” shall mean an Advance (including a Swing Line
Advance) which bears interest at the Prime-based Rate.

          “Prime-based Rate” shall mean that rate of interest which is the
greater of (i) the Prime Rate or (ii) the Alternate Base Rate.

          “Prior Credit Agreement” is defined in the Preamble.

          “Pro Forma Projected Financial Information” shall mean, as to any
proposed acquisition, a statement executed by an Authorized Officer of Company
(supported by reasonable detail) setting forth the total consideration to be
paid or incurred in connection with the proposed acquisition and, pro forma
combined projected financial information for Company and its Consolidated
Subsidiaries and the acquisition target (if applicable), consisting of projected
opening balance sheets and covenant calculations as of the proposed effective
date of the acquisition and as of the end of at least the next succeeding three
(3) fiscal years of Company following the acquisition and projected statements
of income, balance sheets and cash flow statements for each of those years based
on historical financial information prepared in accordance with GAAP, including
sufficient detail to permit calculation of the amounts and the financial
covenants described in Sections 7.4 through 7.6 hereof and evidencing projected
compliance therewith, as projected as of the effective date of the acquisition
and for those fiscal years and accompanied by (i) a statement setting forth a
calculation of the ratios and amounts so described and (ii) a statement in
reasonable detail specifying all material assumptions underlying the
projections.

          “Prohibited Transaction” shall mean any transaction involving a
Pension Plan which constitutes a “prohibited transaction” under Section 406 of
ERISA or Section 4975 of the Internal Revenue Code.

          “Quoted Rate” shall mean the rate of interest per annum offered by
Swing Line Lender in its sole discretion with respect to a Swing Line Advance.

          “Quoted Rate Advance” means any Swing Line Advance which bears
interest at the Quoted Rate.

          “Rating Agency” shall mean S&P, or Moody’s, or any of their respective
successors, or any other nationally recognized rating agency, and “Rating
Agencies” shall be the collective reference to any or all of the foregoing.

          “Refunded Swing Line Advance” is defined in Section 2.5(e) hereof.

          “Register” is defined in Section 13.8(f) hereof.

          “Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letters of Credit (excluding for the avoidance
of doubt, reimbursement obligations that are deemed satisfied pursuant to a
deemed disbursement under this Agreement).

          “Reportable Event” shall mean a “reportable event” within the meaning
of Section 4043 of ERISA and the regulations promulgated thereunder, which is
material to Company and its Subsidiaries, taken as a whole, the reporting of
which has not been waived under such regulations.

20




          “Request for Advance” shall mean a Request for Revolving Credit
Advance or a Request for Swing Line Advance, or either of them, as the context
may indicate or otherwise require.

          “Request for Revolving Credit Advance” shall mean a request for
Revolving Credit Advance issued by Company or by a Permitted Borrower and
countersigned by Company under Section 2.3(c) hereof, as the case may be, in the
form attached annexed hereto as Exhibit A-1, as such form may be amended or
otherwise modified from time to time.

          “Request for Swing Line Advance” shall mean a request for Swing Line
Advance issued by Company or by a Permitted Borrower and countersigned by
Company under Section 2.5(c) hereof, in the form attached annexed hereto as
Exhibit A-2, as such form may be amended or otherwise modified from time to
time.

          “Required Lenders” shall mean at any time (a) so long as the Revolving
Credit Aggregate Commitment has not been terminated, Lenders holding more than
50.0% of the Revolving Credit Aggregate Commitment and (b) if the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), Lenders holding more than 50.0% of the aggregate
principal amount then outstanding under the Revolving Credit; provided that, for
purposes of determining Required Lenders hereunder, the Letter of Credit
Obligations and principal amount outstanding under the Swing Line shall be
allocated among Lenders based on their respective Percentages, and the
Indebtedness relating to the Special Letters of Credit shall be allocated to the
issuer thereof.

          “Restatement Date” shall mean April 20, 2007 on which all of the
conditions precedent set forth in Sections 5.1 through 5.10 hereof have been
satisfied, as evidenced by the closing certificate of Company.

          “Revolving Credit” shall mean the revolving credit loans to be
advanced to the Borrowers by Lenders pursuant to Section 2 hereof, in an
aggregate amount (subject to the terms hereof), not to exceed, at any one time
outstanding, the Revolving Credit Aggregate Commitment.

          “Revolving Credit Aggregate Commitment” shall mean Two Hundred Fifty
Million Dollars ($250,000,000.00) subject to (i) any increases in the Revolving
Credit Aggregate Commitment from time to time pursuant to Section 2.17 of this
Agreement, by an amount not to exceed the Revolving Credit Optional Increase and
(ii) reduction or termination under Section, 2.15, 2.16 or 9.2 hereof.

          “Revolving Credit Facility Fee” shall mean the facility fee payable to
Agent for distribution to Lenders pursuant to Section 2.13 hereof.

          “Revolving Credit Maturity Date” shall mean the earlier to occur of
(i) April 20, 2012, as such date may be extended from time to time pursuant to
Section 2.16 hereof, and (ii) the date on which the Revolving Credit Aggregate
Commitment shall be terminated pursuant to Section 2.15 or 9.2 hereof.

21




          “Revolving Credit Notes” shall mean the revolving credit notes which
may be issued by the Borrowers at the request of a Lender pursuant to Section
2.2(e) hereof in the form annexed to this Agreement as Exhibit B-1 and B-2, as
applicable, as such Notes may be amended, renewed, replaced or extended from
time to time.

          “Revolving Credit Optional Increase” shall mean an amount up to Two
Hundred Fifty Million Dollars ($250,000,000.00), minus the portions thereof
applied from time to time under Section 2.16 hereof to increase the Revolving
Credit Aggregate Commitment.

          “Securitization Transaction(s)” shall mean a transfer of, or grant of
a Lien on, foreign accounts receivable by any Foreign Subsidiary to a Special
Purpose Subsidiary or other special purpose or limited purpose entity and the
issuance (whether by such Special Purpose Subsidiary or other special purpose or
limited purpose entity or any other Person) of Debt or of any securities secured
directly or indirectly by interests in, or of trust or a comparable certificates
or other securities directly or indirectly evidencing interests in, such foreign
accounts receivable.

          “Senior Debt” shall mean, with respect to Company and its Consolidated
Subsidiaries, Total Debt, excluding Subordinated Debt.

          “Significant Domestic Subsidiary(ies)” shall mean, at any time the
Domestic Permitted Borrowers and all Domestic Subsidiaries, whether existing as
of the Restatement Date or created or acquired by Company thereafter, except any
Subsidiary:

 

(a)

the total assets of which, on an individual basis, on any date of determination,
are less than $20,000,000; and

 

 

 

 

(b)

which has, as of the most recent fiscal quarter then ending, for the four
preceding fiscal quarters, an EBITDA of less than $5,000,000.

          “Significant Foreign Subsidiary(ies)” shall mean, at any time, the
Foreign Permitted Borrowers and all Foreign Subsidiaries, whether existing as of
the Restatement Date or created or acquired by Company thereafter, except any
Subsidiary:

 

(a)

the total assets of which, on an individual basis, on any date of determination,
are, excluding goodwill, less than $100,000,000;

 

 

 

 

(b)

which has, as of the most recent fiscal quarter then ending, for the four
preceding fiscal quarters, an EBITDA of less than $15,000,000; and

 

 

 

 

(c)

the Equity Interests of which are not held directly by Company or any Domestic
Subsidiary.

provided however that, notwithstanding the foregoing, none of the Israeli
Subsidiaries shall be considered a Significant Foreign Subsidiary hereunder.

          “Significant Subsidiary(ies)” shall mean the Significant Domestic
Subsidiaries and the Significant Foreign Subsidiaries.

22




          “Siliconix” shall mean Siliconix Incorporated, a Delaware corporation.

          “Siliconix Technology” shall mean Siliconix Technology C.V., a company
formed under the laws of The Netherlands.

          “SPFV” shall mean a special purpose funding vehicle utilized by a
Granting Lender pursuant to Section 13.8 hereof to fund all or any part of any
Advance that such Lender would otherwise be obligated to fund under this
Agreement.

          “Special Letters of Credit” shall mean letters of credit issued by
Agent from time to time as an administrative convenience for the account of
Company or its Subsidiaries on its own behalf and not on behalf (by risk
participation or otherwise) of the other Lenders, in an aggregate undrawn amount
at any time outstanding plus the aggregate amount of unpaid Reimbursement
Obligations not to exceed the Letter of Credit Reserve in effect at such time,
each such letter of credit being in an undrawn amount of less than $750,000.

          “Special Purpose Subsidiary” shall mean any wholly-owned direct or
indirect Subsidiary of Company established for the sole purpose of conducting a
Permitted Securitization and otherwise established and operated in accordance
with customary industry practices.

          “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., its successors and assigns, and, if such
organization shall be dissolved or liquidated or shall no longer perform the
functions of a securities rating agency, “S&P” shall be deemed to refer to any
other nationally recognized securities rating agency designated by Agent.

          “Stockholder’s Equity” shall mean (i) legal capital (carried at the
par or stated value thereof) consisting of common or preferred stock, (ii)
paid-in capital to the extent of the excess over par or stated value paid for
Equity Interests and that created by a corporate readjustment and (iii) retained
earnings consisting of cumulative Net Income reduced by dividends declared or
paid.

          “Subordinated Debt” shall mean all Debt of Company and its
Subsidiaries which has been subordinated in right of payment and priority to the
Indebtedness, in each case on terms and conditions reasonably satisfactory to
Agent and the Required Lenders, including, without limitation, the Subordinated
Debt existing on the Restatement Date and identified (as such) on Schedule 8.13
hereto.

          “Subsidiary(ies)” shall mean any corporation, association, joint stock
company, limited liability company, partnership or business trust of which more
than fifty percent (50%) of the outstanding voting Equity Interests are owned
either directly or indirectly by Company or one or more of its Subsidiaries or
by Company and one or more of its Subsidiaries, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by Company and/or its Subsidiaries.

          “Sweep Agreement” means any agreement relating to the “Sweep to Loan”
automated system of Agent or any other cash management arrangement which Company
and/or any Permitted Borrower and Agent have executed for the purposes of
effecting the borrowing and repayment of Swing Line Advances.

23




          “Swing Line” shall mean the revolving credit loan to be advanced to
any of the Borrowers by Swing Line Lender pursuant to Section 2.5 hereof, in an
aggregate amount (subject to the terms hereof) not to exceed, at any one time
outstanding, the Swing Line Maximum Amount.

          “Swing Line Advance” shall mean an Advance made by Swing Line Lender
to any of the Borrowers pursuant to Section 2.5 hereof.

          “Swing Line Lender” shall mean Comerica Bank, and its successors and
assigns.

          “Swing Line Maximum Amount” shall mean Forty Million Dollars
($40,000,000).

          “Swing Line Notes” shall mean the swing line notes which may be issued
by Company or a Permitted Borrower at the request of Swing Line Lender pursuant
to Section 2.5(a) hereof in the form annexed hereto as Exhibit C-1 or C-2, as
the case may be, as such Notes may be amended or supplemented from time to time,
and any notes issued in substitution, replacement or renewal thereof from time
to time.

          “Tangible Net Worth” shall mean, as of any date of determination, the
total common shareholders’ equity of Company and its Subsidiaries on a
Consolidated basis, together with the amount, if any, of preferred stock which
is classified as part of shareholders’ equity, as reflected on the most recent
regularly prepared quarterly balance sheet of Company and such Subsidiaries,
which balance sheet shall be prepared in accordance with GAAP, minus the book
amount of intangible assets including, without limitation, such items as
goodwill, trademarks, trade names, copyrights, patents, licenses and rights in
any intangible assets, and unamortized debt discount and expense, as of such
date determined in accordance with GAAP, but excluding the effects of the
currency translation adjustment and of the pension adjustment under the
additional minimum liability section of FASB 87.

          “Total Debt” shall mean, with respect to Company and its Consolidated
Subsidiaries, as of any date of determination, the sum, without duplication, of
(a) the aggregate outstanding principal amounts of (i) Advances of the Revolving
Credit and Swing Line outstanding as of such date and any Letter of Credit
Obligations outstanding as of such date, (ii) all other Debt of Company and its
Subsidiaries as of such date for borrowed money or which is evidenced by
debentures, notes or other similar instruments, (iii) all other obligations of
Company and its Subsidiaries as of such date to reimburse the issuers of letters
of credit issued for their account for each payment made by such issuers under
such letters of credit (iv) all capitalized lease obligations of Company and its
Subsidiaries as of such date (v) all obligations of Company and its Subsidiaries
under conditional sale or other title retention agreements relating to property
or assets purchased and (vi) any Debt or off balance sheet obligations issued
pursuant to a Securitization Transaction (whether by a Special Purpose
Subsidiary or otherwise), all determined on a Consolidated basis.

          “Trans-European Business Day” shall mean a day when the Trans-European
Settlement System is open for business.

          “Trans-European Settlement System” shall mean the Trans-European
Automated Real-time Gross Settlement Express Transfer System or any successor.

24




          “Treaty on European Union” shall mean the Treaty of Maastricht (which
was signed at Maastricht on February 7, 1992 and came into force on November 1,
1993), as amended by the Treaty of Amsterdam (which was signed on October 2,
1997 and came into force on May 1, 1999) and the Treaty of Nice (which was
signed on February 26, 2001 and came into force on February 1, 2003).

          “Vishay Asia” shall mean Vishay Intertechnology Asia Ltd. Pte., a
company organized under the laws of Singapore.

          “Vishay Europe” shall mean Vishay Europe GmbH, a company organized
under the laws of the Federal Republic of Germany, formerly known as Vishay
Beteiligungs GmbH.

          “Vishay Electronic” shall mean Vishay Electronic GmbH, a company
organized under the laws of the Federal Republic of Germany.

          “Vishay India” shall mean Vishay Components India Pvt Ltd., a company
organized under the laws of India.

          “Vishay Israel” shall mean Vishay Israel Limited, a corporation
organized under the laws of Israel and a Subsidiary of Company.

          “Wholly Owned Subsidiary(ies)” shall mean any of Company’s direct or
indirect Subsidiaries whose Equity Interests (other than directors’ or
qualifying shares to the extent required under applicable law) are owned
entirety by any other Wholly Owned Subsidiary and/or Company, and for the
avoidance of doubt, shall include the Israeli Subsidiaries.

 

1.2

Euro.

 

 

 

 

 

(a)

Redenomination of Eurocurrency-based Advances and other Advances into Euro
Units.

 

 

 

 

 

 

(i)

Each obligation under this Agreement of a party hereto which (A) was originally
denominated in the former national currency of a Participating Member State, or
(B) would otherwise have been denominated in such former national currency prior
to such date shall be denominated in, or redenominated into, as applicable, the
Euro Unit in accordance with EMU Legislation and applicable state law, provided
that, if and to the extent that any EMU Legislation provides that amounts
denominated in the euro unit or the National Currency Unit of a Participating
Member State, that are payable by crediting an account of the creditor within
that country, may be made in either Euro or National Currency Units, each party
to this Agreement shall be entitled to pay or repay any such amounts in either
the Euro Unit or such National Currency Unit.

 

 

 

 

 

 

(ii)

Subject to any EMU Legislation, references in this Agreement to a minimum amount
(or an integral multiple thereof) in a National Currency Unit to be paid to or
by a party hereto shall be deemed to be a reference to such reasonably
comparable and convenient amount (or an integral multiple thereof) in the Euro
Unit as Agent may from time to time specify.

25




 

(b)

Payments.

 

 

 

 

 

 

(i)

All payments by any Borrower or any Lender of amounts denominated in the Euro or
a National Currency Unit of a Participating Member State, shall be made in
immediately available, freely transferable, cleared funds to the account of
Agent in the principal financial center in such Participating Member State, as
from time to time designated by Agent for such purpose.

 

 

 

 

 

 

(ii)

All amounts payable by Agent to any party under this Agreement in the National
Currency Unit of a Participating Member State shall instead be paid in the Euro
Unit.

 

 

 

 

 

 

(iii)

Subject in the case of any Lender to Section 12.3 hereof, Agent shall not be
liable to any party to this Agreement in any way whatsoever for any delay, or
the consequences of any delay, in the crediting to any account of any amount
denominated in the Euro or a National Currency Unit of a Participating Member
State.

 

 

 

 

 

 

(iv)

All references herein to the London interbank or other national market with
respect to any National Currency Unit of a Participating Member State shall be
deemed a reference to the applicable markets and locations referred to in the
definition of “Business Day” in Section 1.1.

 

 

 

 

 

(c)

Increased Costs.  The Borrowers shall, from time to time upon demand of any
Lender (with a copy to Agent), pay to such Lender the amount of any cost or
increased cost incurred by, or of any reduction in any amount payable to or in
the effective return on its capital to, or of interest or other return foregone
by, such Lender or any holding company of such Lender as a result of the
introduction of, changeover to or operation of the Euro in a Participating
Member State, other than any such cost or reduction or amount foregone reflected
in any interest rate hereunder.

 

 

 

 

 

(d)

Inconsistent Practice. If the basis of accrual of interest or fees expressed in
this Agreement with respect to the currency of any state that becomes a Euro
Member shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest or fees in respect of
Euros, such convention or practice shall replace such expressed basis effective
as of and from the date on which such state becomes a Euro Member; provided,
that if any Advance in the currency of such state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Advance, at the end of the then current Interest Period.

26




 

(e)

Unavailability of Euro.  If Agent at any time determines that: (i) the Euro has
ceased to be utilized as the basic accounting unit of the European Community;
(ii) for reasons affecting the market in Euros generally, Euros are not freely
traded between banks internationally; or (iii) it is illegal, impossible or
impracticable for payments to be made hereunder in Euro, then Agent may, in its
discretion declare (such declaration to be binding on all the parties hereto)
that any payment made or to be made thereafter which, but for this provision,
would have been payable in the Euro shall be made in a component currency of the
Euro or Dollars (as selected by Agent (the “Selected Currency”) and the amount
to be so paid shall be calculated on the basis of the equivalent of the Euro in
the Selected Currency).

 

 

 

 

 

(f)

Additional Changes at Agent’s Discretion.  This section and other provisions of
this Agreement relating to Euros and the National Currency Units of
Participating Member States shall be subject to such further changes (including
changes in interpretation or construction) as Agent may from time to time in its
reasonable discretion notify to the Borrowers and Lenders to be necessary or
appropriate to reflect the changeover to the Euro in Participating Member
States.

          2.        REVOLVING CREDIT

          2.1      Commitment.  Subject to the terms and conditions of this
Agreement (including without limitation Section 2.3 hereof), each Lender
severally and for itself alone agrees to make Advances of the Revolving Credit
in any one or more of the Permitted Currencies to any of the Borrowers from time
to time on any Business Day during the period from the Restatement Date until
(but excluding) the Revolving Credit Maturity Date in an aggregate amount, based
on the Dollar Amount of any Advances outstanding in Dollars and the Current
Dollar Equivalent of any Advances outstanding in Alternative Currencies, not to
exceed at any one time outstanding such Lender’s Percentage of the Revolving
Credit Aggregate Commitment. Except as provided in Section 2.12 hereof, for
purposes of this Agreement, Advances in Alternative Currencies shall be
determined, denominated and redenominated as set forth in Section 2.11 hereof. 
Subject to the terms and conditions set forth herein, advances, repayments and
readvances may be made under the Revolving Credit.  Advances of the Revolving
Credit shall be subject to the following additional conditions and limitations:

 

(a)

No Permitted Borrower shall be entitled to request an Advance of the Revolving
Credit or the Swing Line or the issuance of a Letter of Credit hereunder until
(i) it has become a party to this Agreement, either by execution and delivery of
this Agreement, or by execution and delivery of a Permitted Borrower Addendum to
this Agreement, (ii) it has become a party to the applicable Guaranty either by
execution and delivery of such Guaranty or by execution and delivery of a
Joinder Agreement to such Guaranty, and (iii) in the case of each Permitted
Borrower, Company has encumbered and/or delivered (or caused to be encumbered
and/or delivered), as the case may be, pursuant to a Pledge Agreement those
Equity Interests issued by such Permitted Borrower and owned (directly or
indirectly) by Company by authority documents, legal opinions and other
supporting documents as reasonably required by Agent and the Required Lenders
hereunder;

27




 

(b)

No Subsidiary which is a Permitted Borrower as of the Restatement Date nor any
Foreign Subsidiary which becomes a Permitted Borrower after the Restatement Date
shall be entitled to request or maintain (or, in the case of any
Eurocurrency-based Advance, maintain beyond any applicable Interest Period then
in effect) an Advance of the Revolving Credit or the Swing Line or the issuance
of a Letter of Credit hereunder if it ceases to be a Wholly Owned Subsidiary of
Company.

          2.2      Accrual of Interest and Maturity; Evidence of Indebtedness. 
(a)  Company hereby unconditionally promises to pay to Agent for the account of
each Lender the then unpaid principal amount of each Revolving Credit Advance of
such Lender made to Company and each Permitted Borrower, and each Permitted
Borrower hereby unconditionally promises to pay to Agent for the account of each
Lender the then unpaid principal amount of each Revolving Credit Advance of such
Lender made to such Permitted Borrower, on the Revolving Credit Maturity Date
and on such other dates and in such other amounts as may be required from time
to time pursuant to this Agreement.

 

(b)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of Company and each Permitted Borrower to the
appropriate lending office of such Lender resulting from each Revolving Credit
Advance made by such lending office of such Lender from time to time, including
the amounts of principal and interest payable thereon and paid to such Lender
from time to time under this Agreement.

 

 

 

 

(c)

Agent shall maintain the Register pursuant to Section 13.8(f), and a subaccount
therein for each Lender, in which Register and subaccounts (taken together)
shall be recorded (i) the amount and applicable Permitted Currency of each
Revolving Credit Advance made hereunder, the type thereof and each Interest
Period applicable to any Eurocurrency-based Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable from Company
or the applicable Permitted Borrower, as the case may be, to each Lender
hereunder in respect of the Revolving Credit Advances and (iii) both the amount
of any sum received by Agent hereunder from Company or the applicable Permitted
Borrower in respect of the Revolving Credit Advances and each Lender’s share
thereof.

 

 

 

 

(d)

The entries made in the Register and the accounts of each Lender maintained
pursuant to paragraphs (b) and (c) of this Section 2.1 shall absent manifest
error, to the extent permitted by applicable law, be conclusive evidence of the
existence and amounts of the obligations of Company and the Permitted Borrowers
therein recorded; provided, however, that the failure of any Lender or Agent to
maintain the Register or any such account, as applicable, or any error therein,
shall not in any manner affect the obligation of each of Company and each
Permitted Borrower to repay the Revolving Credit Advances (and all other amounts
owing with respect thereto) made to Company or such Permitted Borrower by such
Lender in accordance with the terms of this Agreement.

 

 

 

 

(e)

Company agrees that, upon written request to the Agent (with a copy to Company)
by any Lender, Company and each of the Permitted Borrowers will execute and
deliver, to such Lender, at Company’s (or such Permitted Borrower’s) own
expense, a Revolving Credit Note of each of Company and each of the Permitted
Borrowers evidencing the outstanding Revolving Credit Advances owing to such
Lender; provided, that the delivery of such Revolving Credit Notes shall not be
a condition precedent to the Restatement Date.

28




          2.3      Requests for and Refundings and Conversions of Advances. 
Company or a Permitted Borrower (with the countersignature of Company hereunder)
may request an Advance of the Revolving Credit, refund any such Advance in the
same type of Advance or convert any such Advance to any other type of Advance of
the Revolving Credit only after delivery to Agent of a Request for Revolving
Credit Advance executed by an Authorized Officer of Company or of such Permitted
Borrower (with the countersignature of an Authorized Officer of Company),
subject to the following and to the remaining provisions hereof:

 

(a)

each such Request for Revolving Credit Advance shall set forth the information
required on the Request for Advance form annexed hereto as Exhibit A-1,
including without limitation:

 

 

 

 

 

 

(i)

the proposed date of such Advance, which must be a Business Day;

 

 

 

 

 

 

(ii)

whether such Advance is a refunding or conversion of an outstanding Advance;

 

 

 

 

 

 

(iii)

whether such Advance is to be a Prime-based Advance or a Eurocurrency-based
Advance, and, except in the case of a Prime-based Advance, the first Interest
Period applicable thereto; and

 

 

 

 

 

 

(iv)

in the case of a Eurocurrency-based Advance, the Permitted Currency in which
such Advance is to be made.

 

 

 

 

 

(b)

each such Request for Revolving Credit Advance shall be delivered to Agent by
12:00 noon (Detroit time) three (3) Business Days prior to the proposed date of
Advance, except in the case of a Prime-based Advance to the Company or a
Domestic Permitted Borrower, for which the Request for Advance must be delivered
by 12:00 noon (Detroit time) on such proposed date;

 

 

 

 

 

(c)

on the proposed date of such Advance, the Dollar Amount of the principal amount
of such requested Advance, plus the Dollar Amount of the principal amount of any
other Advances of the Revolving Credit and of the Swing Line being requested on
such date, plus the principal amount of all other Advances of the Revolving
Credit and of the Swing Line (except to the extent being refunded by such
requested Advance of the Revolving Credit) then outstanding hereunder, in each
case whether to Company or any of the Permitted Borrowers (using the Current
Dollar Equivalent of any such Advances outstanding in any Alternative Currency,
determined pursuant to the terms hereof as of the date of such requested
Advance), plus the aggregate outstanding amount of all Letter of Credit
Obligations (based on the Dollar Amount of such Letter of Credit Obligations for
any Letters of Credit denominated in Dollars and the Current Dollar Equivalent
of any Letters of Credit denominated in any Alternative Currency) shall not
exceed

29




 

 

the Revolving Credit Aggregate Commitment; provided however, that, in the case
of any Advance of the Revolving Credit being applied to refund an outstanding
Swing Line Advance, the aggregate principal amount of Swing Line Advances to be
refunded shall not be included for purposes of calculating the limitation under
this Section 2.3(c);

 

 

 

 

 

(d)

in the case of a Permitted Borrower, on the proposed date of such Advance, the
principal amount of the Advance of the Revolving Credit being requested by such
Permitted Borrower (determined and tested as aforesaid), plus the principal
amount of any other Advances of the Revolving Credit and of the Swing Line being
requested by such Permitted Borrower on such date, plus the principal amount of
any other Advances of the Revolving Credit and all Advances of the Swing Line
then outstanding to such Permitted Borrower hereunder (determined as aforesaid),
plus the Letter of Credit Obligations relating to Letters of Credit issued for
the account of such Permitted Borrower, shall not exceed the applicable
Permitted Borrower Sublimit;

 

 

 

 

 

(e)

in the case of a Prime-based Advance, the principal amount of the initial
funding of such Advance, as opposed to any refunding or conversion thereof,
shall be in a minimum amount of $5,000,000;

 

 

 

 

 

(f)

in the case of a Eurocurrency-based Advance, the principal amount of such
Advance, plus the amount of any other outstanding Advance of the Revolving
Credit to be then combined therewith having the same Applicable Interest Rate
and Interest Period, if any, shall be in a minimum amount of Ten Million Dollars
($10,000,000) or the equivalent thereof in an Alternative Currency (or a whole
multiple of One Hundred Thousand Dollars ($100,000), or the equivalent thereof
in the applicable Alternative Currency) and at any one time there shall not be
in effect more than (x) for Advances to Company, ten (10) Applicable Interest
Rates and Interest Periods, and (y) for Advances to each Permitted Borrower five
(5) Applicable Interest Rates and Interest Periods for each such currency;

 

 

 

 

 

(g)

a Request for Revolving Credit Advance, once delivered to Agent, shall not be
revocable by Company or the Permitted Borrowers;

 

 

 

 

 

(h)

each Request for Revolving Credit Advance shall constitute a certification by
Company and the applicable Permitted Borrower, if any, as of the date thereof
that:

 

 

 

 

 

 

(i)

both before and after such Advance, the obligations of Company and the Permitted
Borrowers set forth in this Agreement and the other Loan Documents to which such
Persons are parties are valid, binding and enforceable obligations of Company
and the Permitted Borrowers, as the case may be;

30




 

 

(ii)

all conditions to Advances of the Revolving Credit have been satisfied, and
shall remain satisfied to the date of such Advance (both before and after giving
effect to such Advance);

 

 

 

 

 

 

(iii)

there is no Default or Event of Default in existence, and none will exist upon
the making of such Advance (both before and after giving effect to such
Advance);

 

 

 

 

 

 

(iv)

the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct in all material respects and shall be true
and correct in all material respects as of the making of such Advance (both
before and after giving effect to such Advance); and

 

 

 

 

 

 

(v)

the execution of such Request for Advance will not violate the material terms
and conditions of any material contract, agreement or other borrowing of Company
or the Permitted Borrowers.

 

 

 

 

 

 

Agent, acting on behalf of Lenders, may, at its option, lend under this Section
2 upon the telephone request of an Authorized Officer of Company or a Permitted
Borrower and, in the event Agent, acting on behalf of Lenders, makes any such
Advance upon a telephone request, the requesting officer shall fax to Agent, on
the same day as such telephone request, a Request for Advance. Company and
Permitted Borrowers hereby authorize Agent to disburse Advances under this
Section 2.3 pursuant to the telephone instructions of any person purporting to
be a person identified by name on a written list of persons authorized by
Company and delivered to Agent prior to the date of such request to make
Requests for Advance on behalf of Company and the Permitted Borrowers. 
Notwithstanding the foregoing, Company and each Permitted Borrower acknowledge
that Company and each such Permitted Borrower shall bear all risk of loss
resulting from disbursements made upon any telephone request. Each telephone
request for an Advance shall constitute a certification of the matters set forth
in the Request for Revolving Credit Advance form as of the date of such
requested Advance.


 

2.4

Disbursement of Advances.

 

 

 

 

 

(a)

Upon receiving any Request for Revolving Credit Advance from Company or a
Permitted Borrower under Section 2.3 hereof, Agent shall promptly notify each
Lender by wire, telex or telephone (confirmed by wire, telecopy or telex) of the
amount and currency of such Advance to be made and the date such Advance is to
be made by said Lender pursuant to its Percentage of such Advance. Unless such
Lender’s commitment to make Advances of the Revolving Credit hereunder shall
have been suspended or terminated in accordance with this Agreement, each such
Lender shall make available the amount of its Percentage of each Advance in
immediately available funds in the currency of such Advance to Agent, as
follows:

31




 

 

(i)

for Domestic Advances, at the office of Agent located at One Detroit Center,
Detroit, Michigan 48226, not later than 3:00 p.m. (Detroit time) on the date of
such Advance; and

 

 

 

 

 

 

(ii)

for Eurocurrency-based Advances, at Agent’s Correspondent for the account of the
Eurocurrency Lending Office of Agent, not later than 12 noon (the time of
Agent’s Correspondent) on the date of such Advance.

 

 

 

 

 

(b)

Subject to submission of an executed Request for Revolving Credit Advance by
Company or a Permitted Borrower (with the countersignature of Company as
aforesaid) without exceptions noted in the compliance certification therein,
Agent shall make available to Company or to the applicable Permitted Borrower,
as the case may be, the aggregate of the amounts so received by it from Lenders
in like funds and currencies:

 

 

 

 

 

 

(i)

for Domestic Advances, not later than 4:00 p.m. (Detroit time) on the date of
such Advance by credit to an account of Company or such Permitted Borrower
maintained with Agent or to such other account or third party as Company or such
Permitted Borrower may reasonably direct; and

 

 

 

 

 

 

(ii)

for Eurocurrency-based Advances, not later than 4:00 p.m. (the time of Agent’s
Correspondent) on the date of such Advance, by credit to an account of Company
or such Permitted Borrower maintained with Agent’s Correspondent or to such
other account or third party as Company or such Permitted Borrower may
reasonably direct.

 

 

 

 

 

(c)

Agent shall deliver the documents and papers received by it for the account of
each Lender to such Lender or upon its order. Unless Agent shall have been
notified by any Lender prior to the date of any proposed Advance that such
Lender does not intend to make available to Agent such Lender’s Percentage of
such Advance, Agent may assume that such Lender has made such amount available
to Agent on such date and in such currency, as aforesaid and may, in reliance
upon such assumption, make available to Company or to the applicable Permitted
Borrower, as the case may be, a corresponding amount. If such amount is not in
fact made available to Agent by such Lender, as aforesaid, Agent shall be
entitled to recover such amount on demand from such Lender. If such Lender does
not pay such amount forthwith upon Agent’s demand therefor, Agent shall promptly
notify Company, and Company or the applicable Permitted Borrower shall pay such
amount to Agent. Agent shall also be entitled to recover from such Lender or
Company or the applicable Permitted Borrower, as the case may be, but without
duplication, interest on such amount in respect of each day from the date such
amount was made available by Agent to Company or such Permitted Borrower, as the
case may be, to the date such amount is recovered by Agent, at a rate per annum
equal to:

32




 

 

(i)

in the case of such Lender, for the first two (2) Business Days such amount
remains unpaid, with respect to Domestic Advances, the Federal Funds Effective
Rate, and with respect to Eurocurrency-based Advances, Agent’s aggregate
marginal cost (including the cost of maintaining any required reserves or
deposit insurance and of any fees, penalties, overdraft charges or other costs
or expenses incurred by Agent as a result of such failure to deliver funds
hereunder) of carrying such amount and thereafter, at the rate of interest then
applicable to such Revolving Credit Advances; and

 

 

 

 

 

 

(ii)

in the case of Company or such Permitted Borrower, the rate of interest then
applicable to such Advance of the Revolving Credit.

 

 

 

 

 

 

The obligation of any Lender to make any Advance of the Revolving Credit
hereunder shall not be affected by the failure of any other Lender to make any
Advance hereunder, and no Lender shall have any liability to Company or any of
its Subsidiaries, Agent, any other Lender, or any other party for another
Lender’s failure to make any loan or Advance hereunder.

          2.5      (a)        Swing Line Advances.  Swing Line Lender may, on
the terms and subject to the conditions hereinafter set forth (including without
limitation Section 2.5(c) hereof), make one or more advances in Dollars or in
any Alternative Currency (each such advance being a “Swing Line Advance”) to any
Borrower, from time to time on any Business Day during the period from the date
hereof to (but excluding) the Revolving Credit Maturity Date in an aggregate
amount, based on the Dollar Amount of any such Advances outstanding in Dollars
and the Current Dollar Equivalent of any such Advances outstanding in
Alternative Currencies, not to exceed at any time outstanding the Swing Line
Maximum Amount.  Swing Line Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of each Borrower to
Swing Line Lender resulting from each Swing Line Advance of such Lender from
time to time, including the amounts of principal and interest payable thereon
and paid to such Lender from time to time.  The entries made in such account or
accounts of Swing Line Lender shall, to the extent permitted by applicable law,
be conclusive evidence, absent manifest error, of the existence and amounts of
the obligations of such Borrower therein recorded; provided, however, that the
failure of Swing Line Lender to maintain such account, as applicable, or any
error therein, shall not in any manner affect the obligation of such Borrower to
repay the Swing Line Advances (and all other amounts owing with respect thereto)
made to such Borrower by Swing Line Lender in accordance with the terms of this
Agreement. Advances, repayments and readvances under the Swing Line may be made,
subject to the terms and conditions of this Agreement. Each Swing Line Advance
shall mature and the principal amount thereof shall be due and payable by the
applicable Borrower on the last day of the Interest Period applicable thereto
(if any) and in the case of any Prime-based Advance, on the Revolving Credit
Maturity Date.

          Each Borrower agrees that, upon the written request of Swing Line
Lender (with a copy concurrently delivered to Agent) it will execute and deliver
to Swing Line Lender Swing Line Notes executed by it provided, that the delivery
of such Swing Line Notes shall not be a condition precedent to the Restatement
Date.

33




 

(b)

Accrual of Interest.  Each Swing Line Advance shall, from time to time after the
date of such Advance, bear interest at its Applicable Interest Rate. The amount
and date of each Swing Line Advance, its Applicable Interest Rate, its Interest
Period, if any, and the amount and date of any repayment shall be noted on Swing
Line Lender’s account maintained pursuant to Section 2.5(a), which records will
be conclusive evidence thereof, absent manifest error; provided, however, that
any failure by Swing Line Lender to record any such information shall not
relieve such Borrower of its obligation to repay the outstanding principal
amount of such Advance, all interest accrued thereon and any amount payable with
respect thereto in accordance with the terms of this Agreement and the other
Loan Documents.

 

 

 

 

 

(c)

Requests for Swing Line Advances.  Company or a Permitted Borrower (with the
countersignature of Company) may request a Swing Line Advance only after
delivery to Swing Line Lender (with a copy concurrently delivered to Agent) of a
Request for Swing Line Advance executed by an Authorized Officer of Company and,
if applicable such Permitted Borrower, subject to the following and to the
remaining provisions hereof:

 

 

 

 

 

 

(i)

each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance form annexed hereto as Exhibit A–2,
including without limitation:


 

 

(A)

the proposed date of such Swing Line Advance, which must be a Business Day;

 

 

 

 

 

 

(B)

whether such Swing Line Advance is to be a Prime-based Advance, a
Eurocurrency-based Advance or a Quoted Rate Advance;

 

 

 

 

 

 

(C)

except with respect to any Prime-based Advance, the duration of the Interest
Period applicable thereto; and

 

 

 

 

 

 

(D)

in the case of a Eurocurrency-based Advance, the Permitted Currency in which
such Advance is to be made.


 

 

(ii)

the Dollar Amount of the principal amount of such requested Swing Line Advance,
plus the aggregate principal amount of all other Swing Line Advances then
outstanding hereunder (including any other Swing Line Advances requested to be
made on such date but excluding any such Advances being refunded by such
requested Swing Line Advance) to any Borrower (using the Current Dollar
Equivalent of any such Advances outstanding in any Alternative Currency,
determined pursuant to the terms hereof as of the date of such requested
Advance) shall not exceed the Swing Line Maximum Amount;

 

 

 

 

 

 

(iii)

as of the proposed date of such Swing Line Advance, the Dollar Amount of the
principal amount of such requested Swing Line Advance, plus the aggregate
principal amount of all other Swing Line Advances and all

34




 

 

 

Advances of the Revolving Credit then outstanding hereunder (including any
Revolving Credit Advances or other Swing Line Advances requested to be made on
such date, but excluding any such Advances being refunded by such requested
Swing Line Advance) to any Borrower (using the Current Dollar Equivalent of any
such Advances outstanding in any Alternative Currency, determined pursuant to
the terms hereof as of the date of such requested Advance), and the aggregate
outstanding Letter of Credit Obligations (based on the Dollar Amount of any
Letters of Credit denominated in Dollars and the Current Dollar Equivalent of
the Letters of Credit denominated in any Alternative Currency) shall not exceed
the Revolving Credit Aggregate Commitment;

 

 

 

 

 

 

(iv)

in the case of any Permitted Borrower, as of the proposed date of such Swing
Line Advance, the principal amount of the requested Swing Line Advance to such
Permitted Borrower (determined as aforesaid), plus the aggregate principal
amount of any other Swing Line Advances and all other Advances then outstanding
to such Permitted Borrower hereunder (including, without duplication, Revolving
Credit Advances or Swing Line Advances requested to be made on such date)
determined as aforesaid, plus the aggregate amount of all outstanding Letter of
Credit Obligations relating to Letters of Credit issued for the account of such
Permitted Borrower (using the Current Dollar Equivalent thereof for any Letters
of Credit denominated in any Alternative Currency) shall not exceed the
applicable Permitted Borrower Sublimit;

 

 

 

 

 

 

(v)

in the case of a Prime-based Advance, the principal amount of the initial
funding of such Advance, as opposed to any refunding or conversion thereof,
shall be at least One Hundred Thousand Dollars ($100,000) or, in the case of
such Advances requested by any Permitted Borrowers formed under the laws of The
Netherlands, the Dollar Amount as of such date of Euro 50,000, if such Dollar
Amount is greater than $100,000;

 

 

 

 

 

 

(vi)

in the case of a Eurocurrency-based Advance or a Quoted Rate Advance, the
principal amount of such Advance, the principal amount of such Swing Line
Advance plus the amount of any other outstanding Advance of the Swing Line to be
then combined therewith having the same Applicable Interest Rate and Interest
Period, if any, shall be, at least Two Hundred Fifty Thousand Dollars
($250,000), or the equivalent thereof in an Alternative Currency (or a whole
multiple of One Hundred Thousand Dollars ($100,000), or the equivalent thereof
in the applicable Alternative Currency), and at any one time there shall not be
in effect more than (x) for Advances in Dollars, Five (5) Applicable Interest
Rates and Interest Periods, and (y) for Advances in any Alternative Currency
(other than eurodollars), two (2) Applicable Interest Rates and Interest Periods
for each such currency;

35




 

 

(vii)

each such Request for Swing Line Advance shall be delivered to Swing Line Lender
(with a copy concurrently delivered to Agent) (x) for each Advance in Dollars,
by 2:00 p.m. (eastern time) (or such other time as Swing Line Lender shall
specify to the applicable Borrower) on the proposed date of the Advance and (y)
for each Advance in any Alternative Currency, by 10:00 a.m. (eastern time) two
(2) Business Days prior to the proposed date of Advance;

 

 

 

 

 

 

(viii)

each Request for Swing Line Advance, once delivered to Swing Line Lender, shall
be irrevocable by Company and any applicable Permitted Borrower, and shall
constitute and include a certification by Company and any applicable Permitted
Borrower as of the date thereof that:


 

 

(A)

both before and after such Swing Line Advance, the obligations of the Borrowers
set forth in this Agreement and the Loan Documents, are valid, binding and
enforceable obligations of the Borrowers and any of their Subsidiaries party
thereto;

 

 

 

 

 

 

(B)

all conditions to the making of Swing Line Advances have been satisfied (both
before and after giving effect to such Advance);

 

 

 

 

 

 

(C)

both before and after the making of such Swing Line Advance, there is no Default
or Event of Default in existence; and

 

 

 

 

 

 

(D)

both before and after such Swing Line Advance, the representations and
warranties contained in this Agreement and the other Loan Documents are true and
correct in all material respects.


 

 

(ix)

At the option of Agent, subject to revocation by Agent at any time and from time
to time and so long as Agent is Swing Line Lender, Borrower may utilize Agent’s
“Sweep to Loan” automated system for obtaining Swing Line Advances and making
periodic repayments. At any time during which the “Sweep to Loan” system is in
effect, Swing Line Advances shall be advanced to fund borrowing needs pursuant
to the terms of the Sweep Agreement. Each time a Swing Line Advance is made
using the “Sweep to Loan” system, Company and the applicable Permitted Borrowers
shall be deemed to have certified to Agent and Lenders each of the matters set
forth in clause (viii) of this Section 2.5(c).  Principal and interest on Swing
Line Advances requested, or deemed requested, pursuant to this Section shall be
paid pursuant to the terms and conditions of the Sweep Agreement without any
deduction, setoff or counterclaim whatsoever.  Unless sooner paid pursuant to
the provisions hereof or the provisions of the Sweep Agreement, the principal
amount of the Swing Loans shall be paid in full, together with accrued interest
thereon, on the Revolving Credit Maturity Date.  Agent may suspend or revoke any
Borrower’s privilege to use the “Sweep to Loan” system at any time and from time
to time for any reason and, immediately upon any such

36




 

 

 

revocation, the “Sweep to Loan” system shall no longer be available to Borrower
for the funding of Swing Line Advances hereunder (or otherwise), and the regular
procedures set forth in this Section 2.5 for the making of Swing Line Advances
shall be deemed immediately to apply. Agent may, at its option, also elect to
make Swing Line Advances upon Borrower’s telephone requests on the basis set
forth in the last paragraph of Section 2.3, provided that Company and the
applicable Permitted Borrowers each complies with the provisions set forth in
this Section 2.5.

 

 

 

 

 

(d)

Disbursement of Swing Line Advances.  Unless otherwise notified in writing by
Agent promptly following each receipt of a Request for Swing Line Advance
hereunder, Swing Line Lender may assume that all conditions precedent to the
disbursement of such requested Swing Line Advance have been satisfied, including
without limitation that no Default or Event of Default has occurred and is
continuing and that the entirety of the Swing Line Maximum Amount less any
outstanding Swing Line Advances is available hereunder (provided that Agent
shall have no responsibility whatsoever to Swing Line Lender or to any other
Lender to give any notice hereunder, except as set forth in Section 12.12 of
this Agreement), and subject to the proper submission of an executed Request for
Swing Line Advance by Company or a Permitted Borrower without exceptions noted
in the compliance certification therein and to the other terms and conditions
hereof, Swing Line Lender shall make available to Company or the applicable
Permitted Borrower the amount so requested, in like funds and currencies, not
later than:

 

 

 

 

 

 

(i)

for Prime-based Advances or Quoted Rate Advances, not later than 5:00 p.m.
(eastern time) on the date of such Advance by credit to an account of Company or
the applicable Permitted Borrower maintained with Swing Line Lender or with
Agent or to such other account or third party as Company or the Permitted
Borrower may reasonably direct in writing; and

 

 

 

 

 

 

(ii)

for Eurocurrency-based Advances, not later than 4:00 p.m. (the time of the
office of Swing Line Lender funding such Advance) on the date of such Advance,
by credit to an account of Company or the Permitted Borrower maintained with
Swing Line Lender’s or Agent’s Correspondent or to such other account or third
party as Company or the applicable Permitted Borrower may reasonably direct.

 

 

 

 

 

 

Swing Line Lender shall promptly notify Agent of any Swing Line Advance by
telephone, telex or telecopier.


 

(e)

Refunding of or Participation Interest in Swing Line Advances.

 

 

 

 

 

 

(i)

Acting through Agent (which shall, subject to the terms hereof, comply with
Swing Line Lender’s request), Swing Line Lender, at any time in its sole and
absolute discretion, may on behalf of Company or the applicable Permitted
Borrower (each of which hereby irrevocably directs Swing Line

37




 

 

 

Lender and Agent to act on its behalf) request each of Lenders (including Swing
Line Lender in its capacity as a Lender) to make an Advance of the Revolving
Credit to each of Company and/or the applicable Permitted Borrowers, for each
Permitted Currency in which Swing Line Advances are outstanding to such party,
in an amount (in the applicable Permitted Currency, determined in accordance
with Section 2.11(b) hereof) equal to such Lender’s Percentage of the principal
amount of the aggregate Swing Line Advances outstanding in each Permitted
Currency to each such party on the date such notice is given (the “Refunded
Swing Line Advances”); provided however that Swing Line Advances which are
carried at the Quoted Rate or the Eurocurrency-based Rate which are converted to
Revolving Credit Advances at the request of Swing Line Lender at a time when no
Default or Event of Default has occurred and is continuing, shall not be subject
to Section 11.1 and no losses, costs or expenses may be assessed by Swing Line
Lender against any Borrower or other Lenders as a consequence of such
conversion. In the case of each Refunded Swing Line Advance outstanding in
Dollars, the applicable Advance of the Revolving Credit used to refund such
Swing Line Advance shall be a Prime-based Advance. In the case of each Refunded
Swing Line Advance outstanding in any Alternative Currency, the applicable
Advance of the Revolving Credit used to refund such Swing Line Advance shall be
an Advance in the applicable Alternative Currency, with an Interest Period of
one month (or any lesser number of days selected by Agent in consultation with
Lenders). In connection with the making of any such Refunded Swing Line Advances
or the purchase of a participation interest in Swing Line Advances under Section
2.5(e)(ii) hereof, Swing Line Lender shall retain its claim against Company or
the applicable Permitted Borrower for any unpaid interest or fees in respect
thereof. Unless any of the events described in Section 9.1(j) hereof shall have
occurred (in which event the procedures of subparagraph (ii) of this Section
2.5(e) shall apply) and regardless of whether the conditions precedent set forth
in this Agreement to the making of an Advance of the Revolving Credit are then
satisfied, but subject to Section 2.5(e)(iii), each Lender shall make the
proceeds of its Advance of the Revolving Credit available to Agent for the
benefit of Swing Line Lender at the office of Agent specified in Section 2.4(a)
hereof prior to 11:00 a.m. Detroit time (for Domestic Advances) on the Business
Day next succeeding the date such notice is given, and, in the case of any
Eurocurrency-based Advance, prior to 2:00 p.m. Detroit time on the third
Business Day following the date such notice is given, in each case in
immediately available funds in the applicable Permitted Currency. The proceeds
of such Advances of the Revolving Credit shall be promptly delivered by Agent to
Swing Line Lender for application to repay the Refunded Swing Line Advances in
accordance with the terms and conditions of this Agreement.

38




 

 

(ii)

If, prior to the making of an Advance of the Revolving Credit pursuant to
subparagraph (i) of this Section 2.5(e), one of the events described in Section
9.1(j) hereof shall have occurred, each Lender will, on the date such Advance of
the Revolving Credit was to have been made, purchase from Swing Line Lender an
undivided participating interest in each Refunded Swing Line Advance in an
amount equal to its Percentage of such Refunded Swing Line Advance. Each Lender
within the time periods specified in Section 2.5(e)(i) hereof, as applicable,
shall immediately transfer to Agent for the benefit of Swing Line Lender, in
immediately available funds in the applicable Permitted Currency of such Swing
Line Advance, the amount of its participation and upon receipt thereof Swing
Line Lender will deliver to such Lender a participation certificate evidencing
such participation.

 

 

 

 

 

 

(iii)

Each Lender’s obligation to make Advances of the Revolving Credit and to
purchase participation interests in accordance with clauses (i) and (ii) of this
Section 2.5(e) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against Swing Line
Lender, any Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of any Default or Event of Default; (iii) any adverse
change in the condition (financial or otherwise) of Company, any Permitted
Borrower or any other Person; (iv) any breach of this Agreement by Company, any
Permitted Borrower or any other Person; (v) any inability of Company or the
Permitted Borrowers to satisfy the conditions precedent to borrowing set forth
in this Agreement on the date upon which such Advance is to be made or such
participating interest is to be purchased; (vi) the termination of the Revolving
Credit Aggregate Commitment hereunder; or (vii) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If any Lender does not make available to Agent or Swing Line Lender, as
applicable the amount required pursuant to clause (i) or (ii) above, as the case
may be, Agent or Swing Line Lender, as the case may be, shall be entitled to
recover such amount on demand from such Lender, together with interest thereon
for each day from the date of non-payment until such amount is paid in full (x)
for the first two (2) Business Days such amount remains unpaid, at the Federal
Funds Effective Rate for Domestic Advances and for any other Advances, Agent’s
marginal cost (including the cost of maintaining any required reserves or
deposit insurance and of any fees, penalties, overdraft charges or other costs
or expenses incurred by Agent as a result of such failure to deliver funds
hereunder) of carrying such amount and (y) thereafter, at the rate of interest
then applicable to such Swing Line Advances. The obligation of any Lender to
make available its pro rata portion of the amounts required pursuant to clause
(i) or (ii) above shall not be affected by the failure of any other Lender to
make such amounts available, and no Lender shall have any liability to Company
or any Permitted Borrower, Agent, Swing Line Lender, or any other Lender or any
other Person for another Lender’s failure to make the amounts required under
clause (i) or (ii) available.

39




 

 

 

Notwithstanding the foregoing, however, no Lender shall be required to make any
Revolving Credit Advance to refund a Swing Line Advance or to purchase a
participation in a Swing Line Advance (including without limitation any Swing
Line Advance funded under the “Sweep to Loan” system) if at least two (2)
Business Days prior to the making of such Swing Line Advance by Swing Line
Lender, the officers of Swing Line Lender immediately responsible for matters
concerning this Agreement shall have received written notice from Agent or any
Lender that Swing Line Advances should be suspended based on the occurrence and
continuance of a Default or an Event of Default and stating that such notice is
a “notice of default”; provided, however that the obligation of Lenders to make
such Revolving Credit Advances or to purchase such participations shall be
reinstated upon the date which such Default or Event of Default has been waived
by the requisite Lenders.

          2.6      Prime-based Interest Payments.  Interest on the unpaid
balance of all Prime-based Advances of the Revolving Credit and all Swing Line
Advances carried at the Prime-based Rate from time to time outstanding shall
accrue from the date of such Advance to the Revolving Credit Maturity Date (and
until paid), at a per annum interest rate equal to the Prime-based Rate, and
shall be payable in immediately available funds (a) with respect to Swing Line
Advances, quarterly commencing on the first day of the calendar quarter next
succeeding the calendar quarter during which the initial Swing Line Advance is
made and on the first day of each calendar quarter thereafter, and (b) with
respect to Advances of the Revolving Credit, quarterly commencing on the first
day of the calendar quarter next succeeding the calendar month during which the
initial Advance of the Revolving Credit is made and on the first day of each
calendar quarter thereafter. Interest accruing at the Prime-based Rate shall be
computed on the basis of a 360 day year and assessed for the actual number of
days elapsed, and in such computation effect shall be given to any change in the
interest rate resulting from a change in the Prime-based Rate on the date of
such change in the Prime-based Rate.

          2.7      Eurocurrency-based Interest Payments and Quoted Rate Interest
Payments.

 

(a)

Interest on each Eurocurrency-based Advance of the Revolving Credit and all
Swing Line Advances carried at the Eurocurrency-based Rate shall accrue at its
Applicable Interest Rate and shall be payable in immediately available funds on
the last day of the Interest Period applicable thereto (and, if any Interest
Period shall exceed three months, then on the last Business Day of the third
month of such Interest Period, and at three month intervals thereafter).
Interest accruing at the Eurocurrency-based Rate shall be computed on the basis
of a 360 day year (except that any such Advances made in Sterling or any other
Alternative Currency with respect to which applicable law or market custom so
requires shall be calculated based on a 365 day year, or as otherwise required
under applicable law or market custom) and assessed for the actual number of
days elapsed from the first day of the Interest Period applicable thereto to but
not including the last day thereof. Interest due on a Eurocurrency-based Advance
made in an Alternative Currency shall be paid in such Alternative Currency.

40




 

(b)

Interest on each Quoted Rate Advance of the Swing Line shall accrue at its
Quoted Rate and shall be payable in immediately available funds on the last day
of the Interest Period applicable thereto. Interest accruing at the Quoted Rate
shall be computed on the basis of a 360 day year (except that any such Advances
made in any Alternative Currency with respect to which applicable law or market
custom so requires shall be calculated based on a 365 day year, or as otherwise
required under applicable law or market custom) and assessed for the actual
number of days elapsed from the first day of the Interest Period applicable
thereto to, but not including the last day thereof.

 

 

 

 

(c)

If the basis of accrual of interest or fees expressed in this Agreement with
respect to the National Currency Unit of a Participating Member State shall be
inconsistent with any convention or practice in the London interbank market or
other applicable interbank market, as the case may be, for the basis of accrual
of interest or fees with respect to the Euro, such convention or practice shall
replace such expressed basis, effective as of and from the date on which such
country becomes a Participating Member State; provided that if any
Eurocurrency-based Advance in the currency of such country is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Advance, at the end of the then current Interest Period.

          2.8      Interest Payments on Conversions. Notwithstanding anything to
the contrary in the preceding sections, all accrued and unpaid interest on any
Advance converted pursuant to Section 2.3 hereof shall be due and payable in
full on the date such Advance is converted.

          2.9      Interest on Default.  In the event and so long as any Event
of Default shall exist after giving effect to any applicable grace or cure
periods, in the case of any Event of Default under Sections 9.1(a), 9.1(b) or
9.1(j), immediately upon the occurrence thereof (and without the requirement of
any notice or demand), in the case of all other Events of Default, upon written
notice from the Required Lenders, interest shall be payable daily (a) on all
Eurocurrency-based Advances of the Revolving Credit, Swing Line Advances carried
at the Eurocurrency-based Rate and Quoted Rate Advances from time to time
outstanding at a per annum rate equal to the Applicable Interest Rate plus three
percent (3%) for the remainder of the then existing Interest Period, if any, (b)
with respect to Prime-based Advances from time to time outstanding, at a per
annum rate equal to the Prime-based Rate plus three percent (3%), and (c) with
respect to Eurocurrency-based Advances thereof in any Alternative Currency from
time to time outstanding, (i) at a per annum rate calculated by Agent, whose
determination shall be conclusive absent manifest error, on a daily basis, equal
to three percent (3%) above the interest rate per annum at which one (1) day
deposits (or, if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as Agent may elect which shall in no
event be longer than six (6) months) in the relevant eurocurrency in the amount
of such overdue payment due to Agent are offered by Agent’s Eurocurrency Lending
Office for the applicable period determined as provided above, or (ii) if at any
such time such deposits are not offered by the Eurocurrency Lending Office, then
at a rate per annum equal to three percent (3%) above the rate determined by
Agent to be its aggregate marginal cost (including the cost of maintaining any
required reserves or deposit insurance) of carrying the amount of such
Eurocurrency-based Advance.

41




          2.10     Prepayment. (a)  Company or the Permitted Borrowers may
prepay all or part of the outstanding balance of any Prime-based Advance(s) of
the Revolving Credit at any time, provided that the amount of any partial
prepayment shall be at least One Million Dollars ($1,000,000) and, after giving
effect to any such partial prepayment, the aggregate balance of Prime-based
Advance(s) of the Revolving Credit remaining outstanding, if any, shall be at
least Five Million Dollars ($5,000,000).  Subject to Section 11.1 hereof,
Company or the Permitted Borrowers may prepay all or part of any
Eurocurrency-based Advance (subject to not less than two (2) Business Days’
notice to Agent) provided that the amount of any such partial prepayment shall
be at least One Million Dollars ($1,000,000), or the Current Dollar Equivalent
thereof in an Alternative Currency, and, after giving effect to any such partial
prepayment, the unpaid portion of such Advance which is refunded or converted
under Section 2.3 hereof shall be at least Fifteen Million Dollars ($15,000,000)
or the Current Dollar Equivalent thereof in an Alternative Currency.

 

(b)

Company or the Permitted Borrowers may prepay all or part of the outstanding
balance of any Swing Line Advance carried at the Prime-based Rate at any time,
provided that, unless the “Sweep to Loan” system shall be in effect hereunder,
the amount of any partial prepayment shall be at least Twenty Five Thousand
Dollars ($25,000) and, after giving effect to any such partial prepayment, the
aggregate balance of such Swing Line Advances remaining outstanding, if any,
shall be at least One Hundred Thousand Dollars ($100,000), or, in the case of
any Swing Line Advances outstanding of any Permitted Borrowers formed under the
laws of The Netherlands, the Dollar Amount of Euro 50,000, if such Dollar Amount
is greater than $100,000.  Subject to Section 11.1 hereof, Company may prepay
all or part of any Swing Line Advances carried at the Eurocurrency-based Rate or
Quoted Rate (subject to not less than two (2) Business Days’ notice to Swing
Line Lender and Agent) only on the last day of the Interest Period therefor,
provided that the amount of any such partial payment shall be at least Twenty
Five Thousand Dollars ($25,000) and, after giving effect to any such partial
prepayment, the unpaid portion of such Advance which is refunded or converted
under Section 2.5(c) hereof shall be at least Two Hundred Fifty Thousand Dollars
($250,000).

 

 

 

 

(c)

Any prepayment made in accordance with this Section shall be subject to Section
11.1 hereof, but otherwise without premium, penalty or prejudice to the right to
readvance under the terms of this Agreement.

          2.11     Determination, Denomination and Redenomination of Alternative
Currency Advances.  Whenever, pursuant to any provision of this Agreement:

 

(a)

an Advance of the Revolving Credit or a Swing Line Advance is initially funded,
as opposed to any refunding or conversion thereof, in an Alternative Currency,
the amount to be advanced hereunder will be the equivalent in such Alternative
Currency of the Dollar Amount of such Advance;

42




 

(b)

an existing Advance of the Revolving Credit or a Swing Line Advance denominated
in an Alternative Currency is to be refunded, in whole or in part, with an
Advance denominated in the same Alternative Currency, the amount of the new
Advance shall be continued in the amount of the Alternative Currency so
refunded;

 

 

 

 

(c)

an existing Advance of the Revolving Credit denominated in an Alternative
Currency is to be converted, in whole or in part, to an Advance denominated in
another Alternative Currency, the amount of the new Advance shall be that amount
of the Alternative Currency of the new Advance which may be purchased, using the
most favorable spot exchange rate determined by Agent to be available to it for
the sale of Dollars for such other Alternative Currency at approximately 11:00
a.m. (Detroit time) two (2) Business Days prior to the last day of the
Eurocurrency Interest Period applicable to the existing Advance, with the Dollar
Amount of the existing Advance, or portion thereof being converted; and

 

 

 

 

(d)

an existing Advance of the Revolving Credit denominated in an Alternative
Currency is to be converted, in whole or in part, to an Advance denominated in
Dollars, the amount of the new Advance shall be the Dollar Amount of the
existing Advance, or portion thereof being converted (determined as aforesaid).

          2.12     Prime-based Advance in Absence of Election or Upon Default. 
If, (a) as to any outstanding Eurocurrency-based Advance of the Revolving
Credit, or any Swing Line Advance carried at the Eurocurrency-based Rate, Agent
has not received payment of all outstanding principal and accrued interest on
the last day of the Interest Period applicable thereto, or does not receive a
timely Request for Advance meeting the requirements of Section 2.3 or 2.5(c)
hereof with respect to the refunding or conversion of such Advance, or (b) if
any Advance denominated in an Alternative Currency or any deemed Advance under
Section 3.6 hereof in respect of a Letter of Credit denominated in an
Alternative Currency cannot be refunded or made, as the case may be, in such
Alternative Currency by virtue of Section 11.3 hereof, or (c) subject to Section
2.9 hereof, if on such day a Default or an Event of Default shall have occurred
and be continuing, then the principal amount thereof which is not then prepaid
in the case of a Eurocurrency-based Advance shall, absent a contrary election of
the Required Lenders, be converted automatically to a Prime-based Advance and
Agent shall thereafter promptly notify Company of said action. If a
Eurocurrency-based Advance converted hereunder is payable in an Alternative
Currency, the Prime-based Advance shall be in an amount equal to the Dollar
Amount of such Eurocurrency-based Advance at such time and Agent and Lenders
shall use said Prime-based Advance to fund payment of the Alternative Currency
obligation, all subject to the provisions of Section 2.14 hereof. Company and
the Permitted Borrowers, if applicable, shall reimburse Agent and Lenders on
demand for any costs incurred by Agent or any of Lenders, as applicable,
resulting from the conversion pursuant to this Section 2.12 of
Eurocurrency-based Advances payable in an Alternative Currency to Prime-based
Advances.

43




          2.13     Revolving Credit Facility Fee.  From the Restatement Date to
the Revolving Credit Maturity Date, the Company and the Domestic Permitted
Borrowers shall pay to Agent, for distribution to Lenders (as set forth below),
a Revolving Credit Facility Fee determined by multiplying the Applicable Fee
Percentage per annum times the Revolving Credit Aggregate Commitment then
applicable under Section 2.15 hereof (whether used or unused) then in effect
computed on a daily basis. The Revolving Credit Facility Fee shall be payable
quarterly in arrears commencing July 1, 2007 (in respect of the prior calendar
quarter or portion thereof), and on the first day of each calendar quarter
thereafter and on the Revolving Credit Maturity Date, and shall be computed on
the basis of a year of three hundred sixty (360) days and assessed for the
actual number of days elapsed. Whenever any payment of the Revolving Credit
Facility Fee shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next Business Day. Upon receipt of such
payment Agent shall make prompt payment to each Lender of its share of the
Revolving Credit Facility Fee based upon its respective Percentage.

          2.14     Currency Appreciation; Mandatory Reduction of Indebtedness.

 

(a)

Revolving Credit Aggregate Commitment.  If at any time and for any reason, the
aggregate principal amount of all Advances of the Revolving Credit hereunder to
Company and to the Permitted Borrowers made in Dollars and the aggregate Current
Dollar Equivalent of all Advances of the Revolving Credit outstanding hereunder
to Company and to the Permitted Borrowers in any Alternative Currency as of such
time, plus the aggregate principal amount of Swing Line Advances outstanding
hereunder as of such time (determined as aforesaid), plus the aggregate Letter
of Credit Obligations of Company and the Permitted Borrowers which shall be
outstanding (based on the Dollar Amount of any Letters of Credit denominated in
Dollars and the Current Dollar Equivalent of any Letters of Credit denominated
in any Alternative Currency), as of such time exceeds the Revolving Credit
Aggregate Commitment (as used in this clause (a), the “Excess”), Company and the
Permitted Borrowers shall:

 

 

 

 

 

 

(i)

immediately repay that portion of such Indebtedness then carried as a
Prime-based Advance, if any, by the Dollar Amount of such Excess, and/or reduce
any pending request for an Advance in Dollars on such day by the Dollar Amount
of the Excess, to the extent thereof; and

 

 

 

 

 

 

(ii)

on the last day of each Interest Period of any Eurocurrency-based Advance
outstanding as of such time, until the necessary reductions of Indebtedness
under this Section 2.14(a) have been fully made, repay the Indebtedness carried
in such Advances and/or reduce any requests for refunding or conversion of such
Advances submitted (or to be submitted) by Company or the applicable Permitted
Borrower in respect of such Advances, by the amount in Dollars or the applicable
Alternative Currency, as the case may be, of the Excess, to the extent thereof.

44




 

 

Compliance with this Section 2.14(a) shall be tested on the last day of each
Interest Period in effect from time to time hereunder and may be tested on any
other basis satisfactory to Agent in its sole discretion, provided that, so long
as no Default or Event of Default has occurred and is continuing, at any time
while the aggregate Advances of the Revolving Credit available to be borrowed
hereunder (based on the Revolving Credit Aggregate Commitment then in effect)
equal or exceed Fifty Million Dollars ($50,000,000), compliance with this
Section 2.14(a) shall be tested as of the last day of each calendar quarter.
Notwithstanding the foregoing, upon the occurrence and during the continuance of
any Default or Event of Default, or if any Excess remains after recalculating
said Excess based on ninety-five percent (95%) of the Current Dollar Equivalent
of any Advances or Letters of Credit denominated in Alternative Currencies (and
one hundred percent (100%) of any Advances or Letters of Credit denominated in
Dollars), Company and the Permitted Borrowers shall be obligated immediately to
reduce the foregoing Indebtedness hereunder by an amount sufficient to eliminate
such Excess.

 

 

 

 

 

(b)

Permitted Borrower Sublimit.  If at any time and for any reason with respect to
any Permitted Borrower, the aggregate principal amount (tested in the manner set
forth in clause (a) above) of all Advances of the Revolving Credit and of the
Swing Line outstanding hereunder to such Permitted Borrower, plus the Letter of
Credit Obligations under any Letters of Credit to or for the account of such
Permitted Borrower (tested in the manner set forth in clause (a) above), which
Advances and Letters of Credit are made or issued, or to be made or issued, in
Dollars and ninety percent (90%) of the aggregate Current Dollar Equivalent of
all such Advances and Letters of Credit Obligations for the account of such
Permitted Borrower in any Alternative Currency as of such time, exceeds the
applicable Permitted Borrower Sublimit (as used in this clause (b), the
“Excess”), then in each case, such Permitted Borrower shall

 

 

 

 

 

 

(i)

immediately repay that portion of the Indebtedness outstanding to such Permitted
Borrower then carried as a Prime-based Advance, if any, by the Dollar Amount of
such Excess, and/or reduce on such day any pending request for an Advance in
Dollars submitted by such Permitted Borrower by the Dollar Amount of such
Excess, to the extent thereof; and

 

 

 

 

 

 

(ii)

on the last day of each Interest Period of any Eurocurrency-based Advance
outstanding to such Permitted Borrower as of such time, until the necessary
reductions of Indebtedness under this Section 2.14(b) have been fully made,
repay such Indebtedness carried in such Advances and/or reduce any requests for
refunding or conversion of such Advances submitted (or to be submitted) by such
Permitted Borrower in respect of such Advances, by the amount in Dollars or the
applicable Alternative Currency, as the case may be, of such Excess, to the
extent thereof.

Provided that no Default or Event of Default has occurred and is continuing,
each Permitted Borrower’s compliance with this Section 2.14(b) shall be tested
as of the last day of each calendar quarter or, upon the written request of
Company from time to time, as of the last day of each calendar month, provided
Company furnishes Agent with current monthly financial

45




statements complying with the requirements set forth in subparagraphs (i) and
(ii) of Section 7.3(c) hereof. Upon the occurrence and during the continuance of
any Default or Event of Default, compliance with this Section 2.14(b) shall be
tested on a daily or other basis satisfactory to Agent in its sole discretion.

          2.15     Optional Reduction or Termination of Revolving Credit
Aggregate Commitment. Provided that no Default or Event of Default has occurred
and is continuing, Company may upon at least five (5) Business Days’ prior
written notice to Agent, permanently reduce the Revolving Credit Aggregate
Commitment in whole at any time, or in part from time to time, without premium
or penalty, provided that: (i) each partial reduction of the Revolving Credit
Aggregate Commitment shall be in an aggregate amount equal to Twenty Million
Dollars ($20,000,000) or a larger integral multiple of One Million Dollars
($1,000,000); (ii) each reduction shall be accompanied by the payment of the
Revolving Credit Facility Fee, if any, accrued to the date of such reduction;
(iii) Company or any Permitted Borrower, as applicable, shall prepay in
accordance with the terms hereof the amount, if any, by which the aggregate
unpaid principal amount of Advances (using the Current Dollar Equivalent of any
such Advance outstanding in any Alternative Currency) of the Revolving Credit,
plus the aggregate principal amount of Swing Line Advances outstanding hereunder
(using the Current Dollar Equivalent of any such Advance outstanding in an
Alternative Currency), plus the aggregate undrawn amount of outstanding Letters
of Credit (using the Current Dollar Equivalent thereof for any Letters of Credit
denominated in any Alternative Currency), plus the unreimbursed amount of any
draws under any Letters of Credit (determined as aforesaid), exceeds the amount
of the Revolving Credit Aggregate Commitment as so reduced, together with
interest thereon to the date of prepayment; (iv) if the termination or reduction
of the Revolving Credit Aggregate Commitment requires the prepayment of a
Eurocurrency-based Advance or a Quoted Rate Advance, the termination or
reduction may be made only on the last Business Day of the then current Interest
Period applicable to such Eurocurrency-based Advance or such Quoted Rate
Advance; and (v) no reduction shall reduce the Revolving Credit Aggregate
Commitment to an amount which is less than the aggregate undrawn amount of any
Letters of Credit outstanding at such time. Reductions of the Revolving Credit
Aggregate Commitment and any accompanying prepayments of Advances of the
Revolving Credit shall be distributed by Agent to each Lender in accordance with
such Lender’s Percentage thereof, and will not be available for reinstatement by
or readvance to Company or any Permitted Borrower, and any accompanying
prepayments of Advances of the Swing Line shall be distributed by Agent to Swing
Line Lender and will not be available for reinstatement by or readvance to
Company. Any reductions of the Revolving Credit Aggregate Commitment hereunder
shall reduce each Lender’s portion thereof proportionately (based on the
applicable Percentages), and shall be permanent and irrevocable. Any payments
made pursuant to this Section shall be applied first to outstanding Prime-based
Advances under the Revolving Credit, next to Swing Line Advances carried at the
Prime-based Rate, next to Eurocurrency-based Advances of the Revolving Credit
and then to Swing Line Advances carried at the Eurocurrency-based Rate or the
Quoted Rate.

          2.16     Extensions of Revolving Credit Maturity Date. (a)  Provided
that no Default or Event of Default has occurred and is continuing, Company may,
by written notice to Agent and each Lender (which notice shall be irrevocable
and which shall not be deemed effective unless actually received by Agent and
each Lender) prior to April 30 but not before March 31st of each year, request
that Lenders extend the then applicable Revolving Credit Maturity Date to a date
that is one year later than the Revolving Credit Maturity Date then in effect
(such request, a “Request”).

46




 

(b)

Each Lender shall, within 30 days of receipt of such request, notify Agent in
writing whether such Lender consents to the extension of the Revolving Credit
Maturity Date, such consent to be in the sole discretion of such Lender.  If any
Lender does not so notify Agent of its decision within such 30 day period, such
Lender shall be deemed to have not consented to such request of the Borrower.

 

 

 

 

(c)

Agent shall promptly notify Company whether Lenders have consented to such
request.  If Agent does not so notify Company within 30 days of Agent’s receipt
such Request, Agent shall be deemed to have notified Company that Lenders have
not consented to Company’s request.

 

 

 

 

(d)

Each Lender which elects not to extend the Revolving Credit Maturity Date or
fails to so notify Agent of such consent (a “Non-Consenting Lender”) hereby
agrees that if any other Lender or financial institution acceptable to Company
and Agent offers to purchase such Non-Consenting Lender’s Percentage of the
Revolving Credit Aggregate Commitment within 180 days after receipt of the
related Request for a purchase price equal to the sum of all amounts then owing
with respect to the outstanding Advances (and participations in any Swing Line
Advances or any Letters of Credit) and all other amounts accrued for the account
of such Non-Consenting Lender, such Non-Consenting Lender will promptly assign,
sell and transfer all of its right, title, interest and obligations with respect
to the foregoing to such other Lender or financial institution pursuant to and
on the terms specified in the form of Assignment Agreement  attached hereto as
Exhibit E.  Before assigning to a financial institution other than a Lender
pursuant to this clause (d), each Lender that has elected to extend the
Revolving Credit Maturity Date (a “Consenting Lender”) shall have the right, but
not any obligation, pro rata with all other Consenting Lenders which elect to
purchase a pro rata share of such non-consenting Lender’s Percentage of the
Revolving Credit Aggregate Commitment (and participations in Swing Line Advances
and Letters of Credit) to purchase each such Non-Consenting Lender’s Percentage
thereof pursuant to this clause (d).  The Consenting Lenders which elect to
exercise their purchase options hereunder shall by mutual agreement determine
the amount of each Non-Consenting Lender’s Percentage of the Revolving Credit
Aggregate Commitment being purchased by each Consenting Lender, provided that if
there is any dispute among the Consenting Lenders such purchase shall be based
upon a pro rata sharing of each Non-Consenting Lender’s Percentage thereof. 
Only if the Consenting Lenders have determined not to purchase all of the
Non-Consenting Lender’s Revolving Credit Aggregate Commitment may financial
institutions other than a Consenting Lender then purchase such Non-Consenting
Lender’s Revolving Credit Aggregate Commitment.

 

 

 

 

(e)

Except as set forth in subparagraph (f) hereof, notwithstanding anything herein
to the contrary, the Revolving Credit Maturity Date will not be extended unless
all Lenders have consented to the extension or if another Lender or financial
institution has purchased each such Non-Consenting Lender’s Revolving Credit
Aggregate Commitment pursuant to the terms of clause (d) above.

47




 

(f)

In the event, after giving effect to any assignments to Consenting Lenders under
Section 2.16(d) hereof or otherwise, Lenders holding eighty percent (80%) or
more of the Percentages (the “Approving Percentages”) have consented to an
extension of the Revolving Credit Maturity Date hereunder, such extension shall
become effective, notwithstanding that all of Lenders have failed to approve
such extension in accordance with this Section 2.16, so long as Company, at
least five (5) Business Days prior to the Revolving Credit Maturity Date then in
effect, reduces the Revolving Credit Aggregate Commitment to an amount not
greater than the product of the Approving Percentages times the Revolving Credit
Aggregate Commitment then in effect and repays the Indebtedness then outstanding
hereunder (and, if necessary causes any outstanding Letters of Credit to be
terminated or discharged) to the extent such Indebtedness exceeds the Revolving
Credit Aggregate Commitment as so reduced, such that the entire Indebtedness
outstanding to the Non-Consenting Lenders shall have been paid and discharged in
full. Reductions may be made without regard to the notice provisions set forth
in Section 2.15 hereof, but shall otherwise comply with said Section 2.15,
except that any amounts repaid by Company against the Indebtedness pursuant to
this subparagraph (f) shall be first applied to the Indebtedness outstanding to
the Non-Consenting Lenders still holding Indebtedness hereunder at such time,
with any remaining amounts applied in accordance with Section 2.15 hereof and
the Percentages held by such Non-Consenting Lenders shall be reallocated to the
Consenting Lenders (giving effect to any assignments, as aforesaid), pro rata,
based on the Percentages then in effect and Agent shall distribute to the
remaining Lenders a revised Schedule 1.1 reflecting such reallocated
Percentages.

          2.17     Revolving Credit Optional Increase.  Provided that no Default
or Event of Default has occurred and is continuing, and provided that the
Borrowers have not previously elected to terminate the Revolving Credit
Aggregate Commitment, Borrowers may request that the Revolving Credit Aggregate
Commitment be increased in an aggregate amount (for all such Requests under this
Section 2.17 not to exceed the Revolving Credit Optional Increase, subject, in
each case, to the other terms and requirements of this Agreement and to the
satisfaction concurrently with or prior to the date of each such request of the
following conditions:

 

(a)

The Borrowers shall have delivered to Agent a written request for such increase,
specifying the amount of Revolving Credit Optional Increase thereby requested
(each such request, a “Request for Increase”); provided, however that in the
event the Borrowers have previously delivered a Request for Increase pursuant to
this Section 2.17, Borrowers may not deliver a subsequent Request for Increase
until all the conditions to effectiveness of such first Request for Increase
have been fully satisfied hereunder (or such Request for Increase has been
withdrawn), and Borrowers may not submit more than three (3) Requests for
Increases hereunder;

48




 

(b)

a lender or lenders meeting the requirements of Section 13.8(c) hereof and
acceptable to the Borrowers, Agent and Issuing Lender (including, for the
purposes of this Section 2.17, any existing Lender which agrees to increase its
commitment hereunder, the “New Lender(s)”) shall have become a party to this
Agreement by executing and delivering a New Lender Addendum for a minimum amount
(including for the purposes of this Section 2.17, the existing commitment of any
existing Lender) for each such New Lender of Fifteen Million Dollars
($15,000,000)and an aggregate amount for all such New Lenders of that portion of
the then available Revolving Credit Optional Increase covered by the applicable
Request, provided, however that each New Lender shall remit to Agent funds in an
amount equal to its Revolving Credit Percentage (after giving effect to this
Section 2.17) of all Advances of the Revolving Credit then outstanding, such
sums to be reallocated among and paid to the existing Lenders based upon the new
Percentages as determined below;

 

 

 

 

(c)

Borrowers (i) shall have paid to Agent for distribution to the existing Lenders,
as applicable, all interest, fees (including the Revolving Credit Facility Fee
and the Letter of Credit Fees) and other amounts, if any, accrued to the
effective date of such increase and any breakage fees attributable to the
reduction (prior to the last day of the applicable Interest Period) of any
outstanding Eurocurrency-based Advances, calculated on the basis set forth in
Section 11.1 hereof as though Borrower has prepaid such Advances and (ii) shall
have paid to each New Lender a special letter of credit fee on the Letters of
Credit outstanding on the effective date of such increase, calculated on the
basis of the Letter of Credit Fees which would be applicable to such Letters of
Credit if issued on the date of such increase, for the period from the effective
date of such increase to the expiration date of such Letters of Credit;

 

 

 

 

(d)

the Borrowers shall have executed and delivered to Agent new Revolving Credit
Notes payable to each of the New Lenders in the face amount of each such New
Lender’s Percentage of the Revolving Credit Aggregate Commitment (after giving
effect to this Section 2.17) and, if applicable, renewal and replacement
Revolving Credit Notes payable to each of the existing Lenders in the face
amount of each such Lender’s Percentage of the Revolving Credit Aggregate
Commitment (after giving effect to this Section 2.17), each of such Revolving
Credit Notes to be substantially in the form specified by this Agreement, and
dated as of the effective date of such increase (with appropriate insertions
relevant to such Notes and acceptable to the applicable Lender, including the
New Lenders);

 

 

 

 

(e)

the representations and warranties made by Borrowers, each Guarantor or any
other party to any of the Loan Documents (excluding Agent and Lenders) in this
Agreement or any of the other Loan Documents, and the representations and
warranties of any of the foregoing which are contained in any certificate,
document or financial or other statement furnished at any time hereunder or
thereunder or in connection herewith or therewith shall have been true and
correct in all material

49




 

 

respects when made and shall be true and correct in all material respects on and
as of the effective date of such increase, and no Default or Event of Default
shall have occurred and be continuing as of such date and Borrowers shall have
delivered an updated Covenant Compliance Report; and

 

 

 

 

(f)

such other amendments, acknowledgments, consents, documents, instruments, any
registrations, if any, shall have been executed and delivered and/or obtained by
Borrower as required by Agent or the Required Lenders, in their reasonable
discretion.

Promptly on or after the date on which all of the conditions to such Request for
Increase set forth above have been satisfied, Agent shall notify the Borrowers
and each of Lenders of the amount of the Revolving Credit Aggregate Commitment
as increased pursuant this Section 2.17 and the date on which such increase has
become effective and shall prepare and distribute to the Borrowers and each of
Lenders (including the New Lenders) a revised Schedule 1.2 to the Credit
Agreement setting forth the applicable new Percentages of Lenders (including the
New Lender(s), taking into account such increase and assignments (if any).

          2.18     Application of Advances.  Advances of the Revolving Credit
(including Swing Line Advances) shall be available, subject to the terms hereof,
to fund working capital needs, to repay or prepay the New Convertible
Subordinated Debt and/or the BCc Refinancing (or any refinancing of the New
Convertible Subordinated Debt and/or the BCc Refinancing), including any
interest, fees or expenses related thereto, or other general corporate purposes
of any of the Borrowers.

          3.        LETTERS OF CREDIT.

          3.1      Letters of Credit.  Subject to the terms and conditions of
this Agreement, Issuing Lender shall through the Issuing Office, at any time and
from time to time from and after the date hereof until thirty (30) days prior to
the Revolving Credit Maturity Date, upon the written request of an Account
Party(ies) accompanied by a duly executed Letter of Credit Agreement and such
other documentation related to the requested Letter of Credit as Issuing Lender
may require, issue Letters of Credit for the account of such Account Party(ies),
in an aggregate amount for all Letters of Credit issued hereunder at any one
time outstanding not to exceed the Letter of Credit Maximum Amount. Each Letter
of Credit shall be in a minimum face amount of Five Hundred Thousand Dollars
($500,000) (or such lesser amount as may be agreed to by Issuing Lender) and
each Letter of Credit (including any renewal thereof) shall expire on the
earlier to occur of (x) 1 year from the date of issuance and (y) not later than
ten (10) Business Days prior to the Revolving Credit Maturity Date in effect on
the date of issuance thereof. The submission of all applications in respect of
and the issuance of each Letter of Credit hereunder shall be subject in all
respects to the International Standby Practices 98, and any successor
documentation thereto and to the extent not inconsistent therewith, the laws of
the State of Michigan.  In the event of any conflict between this Agreement and
any Letter of Credit Document other than a Letter of Credit, this Agreement
shall control.

          3.2      Conditions to Issuance.  No Letter of Credit shall be issued
at the request and for the account of any Account Party(ies) unless, as of the
date of issuance of such Letter of Credit:

50




 

(a)

after giving effect to the Letter of Credit requested (but taking into account
any outstanding Letter of Credit to be replaced thereby), the aggregate amount
of Letter of Credit Obligations (calculated on the basis of the Dollar Amount of
any Letter of Credit Obligations relating to Letters of Credit denominated in
Dollars and the Current Dollar Equivalent of any Letter of Credit Obligations
relating to Letters of Credit denominated in an Alternative Currency) does not
exceed the Letter of Credit Maximum Amount;

 

 

 

 

(b)

after giving effect to the Letter of Credit requested (but taking into account
any outstanding Letter of Credit to be replaced thereby), (i) the aggregate
amount of all Letter of Credit Obligations, plus the aggregate amount of all
Advances including, all Advances deemed disbursed in respect of any Account
Party’s Reimbursement Obligations, (calculated on the basis of the Dollar Amount
of any Advances or Letter of Credit Obligations relating to Letters of Credit in
each case denominated in Dollars and the Current Dollar Equivalent of any
Advances or Letter of Credit Obligations relating to Letters of Credit
denominated in an Alternative Currency) hereunder requested or outstanding on
such date do not exceed the then applicable Revolving Credit Aggregate
Commitment and (ii) if requested by a Permitted Borrower, the aggregate amount
of all Letter of Credit Obligations issued for the account of such Permitted
Borrower, plus the aggregate amount of all Advances to such Permitted Borrower,
in each case calculated on the basis of the Dollar Amount of any Advances or
Letter of Credit Obligations relating to Letters of Credit in each case
denominated in Dollars and the Current Dollar Equivalent of any Advances or
Letter of Credit Obligations relating to Letters of Credit denominated in an
Alternative Currency) hereunder requested or outstanding on such date do not
exceed the then applicable Permitted Borrower Sublimit;

 

 

 

 

(c)

whenever the Account Party is a Permitted Borrower, it shall not be entitled to
request a Letter of Credit hereunder until it has complied in all respects with
the provisions of Section 2.1(a) or (b) hereof, as applicable;

 

 

 

 

(d)

the obligations of Borrowers and the Guarantors set forth in this Agreement and
the other Loan Documents are valid, binding and enforceable obligations of
Borrowers and Guarantors and the valid, binding and enforceable nature of this
Agreement and the other Loan Documents has not been disputed by Borrowers or the
Guarantors;

 

 

 

 

(e)

the representations and warranties contained in this Agreement and the other
Loan Documents are true in all material respects as if made on such date (unless
such representations and warranties speak as of another date certain), and both
immediately before and immediately after issuance of the Letter of Credit
requested, no Default or Event of Default exists;

 

 

 

 

(f)

the execution of the Letter of Credit Agreement with respect to the Letter of
Credit requested will not violate the terms and conditions of any contract,
agreement or other borrowing of the relevant Account Party;

51




 

(g)

the Account Party requesting the Letter of Credit shall have delivered to
Issuing Lender at its Issuing Office, not less than three (3) Business Days
prior to the requested date for issuance (or such shorter time as Issuing
Lender, in its sole discretion, may permit), the Letter of Credit Agreement
related thereto, together with such other documents and materials as may be
required pursuant to the terms thereof, and the terms of the proposed Letter of
Credit shall be satisfactory to Issuing Lender;

 

 

 

 

(h)

no order, judgment or decree of any court, arbitrator or governmental authority
shall purport by its terms to enjoin or restrain Issuing Lender from issuing the
Letter of Credit requested, or any Lender from taking an assignment of its
Percentage thereof pursuant to Section 3.6 hereof, and no law, rule, regulation,
request or directive (whether or not having the force of law) shall prohibit or
request that Issuing Lender refrain from issuing, or any Lender refrain from
taking an assignment of its Percentage of, the Letter of Credit requested or
letters of credit generally;

 

 

 

 

(i)

there shall have been no introduction of or change in the interpretation of any
law or regulation that would make it unlawful or unduly burdensome for Issuing
Lender to issue or any Lender to take an assignment of its Percentage of the
requested Letter of Credit, no suspension of or material limitation on trading
on the New York Stock Exchange or any other national securities exchange, no
declaration of a general banking moratorium by banking authorities in the United
States, Michigan or the respective jurisdictions in which Lenders, the
applicable Account Party and the beneficiary of the requested Letter of Credit
are located, and no establishment of any new restrictions on transactions
involving letters of credit or on banks materially affecting the extension of
credit by banks; and

 

 

 

 

(j)

Issuing Lender shall have received the issuance fees required in connection with
the issuance of such Letter of Credit pursuant to Section 3.4 hereof.

Each Letter of Credit Agreement submitted to Issuing Lender pursuant hereto
shall constitute the certification by Company and any other Account Party of the
matters set forth in Section 3.2 (a) through (f) hereof. Issuing Lender shall be
entitled to rely on such certification without any duty of inquiry.

          3.3      Notice.  Issuing Lender shall deliver to Agent, concurrently
with or promptly following the issuance of any Letter of Credit, a true and
complete copy of each Letter of Credit.  Promptly upon its receipt thereof,
Agent shall give notice, substantially in the form attached as Exhibit F, to
each Lender of the issuance of each Letter of Credit, not later than three (3)
Business Days after issuance of each Letter of Credit, specifying the amount
thereof and the amount of such Lender’s Percentage thereof.

 

3.4

Letter of Credit Fees A non-refundable per annum letter of credit fee with
respect to the undrawn amount of each Letter of Credit issued pursuant hereto
(based on the Dollar Amount of any Letters of Credit denominated in Dollars and
the Current Dollar Equivalent of any Letters of Credit denominated in any
Alternative Currency) in the amount of the Applicable Fee Percentage (determined
with reference to Schedule 4.1 to this Agreement).

52




 

(b)

A letter of credit facing fee in the amount specified in the Fee Letter to be
retained by Issuing Lender for its own Account.

 

 

 

 

(c)

If any change in any law or regulation or in the interpretation thereof by any
court or administrative or governmental authority charged with the
administration thereof shall either (i) impose, modify or cause to be deemed
applicable any reserve, special deposit, limitation or similar requirement
against letters of credit issued or participated in by, or assets held by, or
deposits in or for the account of, Issuing Lender or any Lender or (ii) impose
on Issuing Lender or any Lender any other condition regarding this Agreement,
the Letters of Credit or any participations in such Letters of Credit, and the
result of any event referred to in clause (i) or (ii) above shall be to increase
the cost or expense to Issuing Lender or such Lender of issuing or maintaining
or participating in any of the Letters of Credit (which increase in cost or
expense shall be determined by Issuing Lender’s or such Lender’s reasonable
allocation of the aggregate of such cost increases and expenses resulting from
such events), then, upon demand by Issuing Lender or such Lender, as the case
may be, Company shall, within thirty (30) days following demand for payment, pay
to Issuing Lender or such Lender, as the case may be, from time to time as
specified by Issuing Lender or such Lender, additional amounts which shall be
sufficient to compensate Issuing Lender or such Lender for such increased cost
and expense, together with interest on each such amount from ten days after the
date demanded until payment in full thereof at the Prime-based Rate. A
certificate as to such increased cost or expense incurred by Issuing Lender or
such Lender, as the case may be, as a result of any event mentioned in clause
(i) or (ii) above, submitted to Company, shall be conclusive evidence, absent
manifest error, as to the amount thereof.

 

 

 

 

(d)

All payments by any Borrower to Issuing Lender or Lenders under this Section 3.4
shall be made in Dollars and in immediately available funds at the Issuing
Office or such other office of Issuing Lender as may be designated from time to
time by written notice to the Borrowers by Issuing Lender. The fees described in
clause (a) and (b) above shall be nonrefundable under all circumstances, shall
be payable quarterly in advance (or such lesser period, if applicable, for
Letters of Credit issued with stated expiration dates of less than three months)
upon the issuance of each such Letter of Credit, and shall be calculated on the
basis of a 360 day year and assessed (on a quarterly basis as aforesaid) as of
the beginning of each quarter as of which such Letter of Credit is outstanding
commencing on the date of issuance thereof, for the actual number of days from
the beginning of such quarter to the earlier of the beginning of the next
quarter or the stated expiration thereof.

          3.5      Other Fees.  In connection with the Letters of Credit, and in
addition to the Letter of Credit Fees, Company and any other applicable Account
Party(ies) shall pay, for the sole account of Issuing Lender, standard
documentation, administration, payment and cancellation

53




charges assessed by Issuing Lender or the Issuing Office, at the times, in the
amounts and on the terms set forth or to be set forth from time to time in the
standard fee schedule of the Issuing Office in effect from time to time and
delivered to the relevant Account Party(ies).

 

3.6

Drawings and Demands for Payment Under Letters of Credit.

 

 

 

 

(a)

Company and each other applicable Account Party (as to the Letter of Credit
which has been issued in the name of such Account Party) agree to pay to Issuing
Lender, on the day on which Issuing Lender shall honor a draft or other demand
for payment presented or made under any Letter of Credit, an amount equal to the
amount paid by Issuing Lender in respect of such draft or other demand under
such Letter of Credit and all expenses paid or incurred by Issuing Lender
relative thereto.  Unless Company or the other applicable Account Party shall
have made such payment to Issuing Lender on such day, upon each such payment by
Issuing Lender, Issuing Lender shall be deemed to have disbursed to Company or
the other applicable Account Party, and Company or the other applicable Account
Party shall be deemed to have elected to substitute for its reimbursement
obligation, with respect to Letters of Credit denominated in Dollars, a
Prime-based Advance of the Revolving Credit and, with respect to Letters of
Credit denominated in any Alternative Currency, a Eurocurrency-based Advance of
the Revolving Credit in the applicable Alternative Currency with an Interest
Period, commencing three (3) Business Days following the date of Issuing
Lender’s payment pursuant to the applicable Letter of Credit, of one month (or,
if unavailable, such other Interest Period as selected by Issuing Lender in its
sole discretion), in each case for the account of Lenders in an amount equal to
the amount so paid by Issuing Lender in respect of such draft or other demand
under such Letter of Credit. Such Prime-based Advance or Eurocurrency-based
Advance shall be deemed disbursed notwithstanding any failure to satisfy any
conditions for disbursement of any Advance set forth in Section 2 hereof and, to
the extent of the Advances so disbursed, the reimbursement obligation of Company
or the other applicable Account Party under this Section 3.6 shall be deemed
satisfied, provided that, with respect to any such Eurocurrency-based Advance
deemed to have been made hereunder, Company or the applicable Account Party (as
to the Letter of Credit which has been issued in the name of such Account Party)
shall also be obligated to pay to Issuing Lender, for Issuing Lender’s sole
account, interest on the aggregate amount paid by Issuing Lender under the
applicable draft or other demand for payment at Issuing Lender’s aggregate
marginal cost (including the cost of maintaining any required reserves or
deposit insurance and of any fees, penalties, overdraft charges or other costs
or expenses incurred by Issuing Lender as a result of such failure to deliver
funds hereunder) of carrying such amount plus the Applicable Margin then in
effect for Eurocurrency-based Advances, from the date of Issuing Lender’s
payment pursuant to any Letter of Credit to the date of the commencement of the
Interest Period for the applicable Eurocurrency-based Advance deemed to have
been made, as aforesaid, such interest (the “Gap Interest”) to be due and
payable on the last day of the initial Interest Period established for such
deemed Advance.

54




 

(b)

If Issuing Lender shall honor a draft or other demand for payment presented or
made under any Letter of Credit, Issuing Lender shall provide notice thereof to
Company and each other applicable Account Party on the date such draft or demand
is honored, and to each Lender on such date unless Company or other applicable
Account Party shall have satisfied its reimbursement obligation under Section
3.6(a) hereof by payment to Issuing Lender on such date.  Issuing Lender shall
further use reasonable efforts to provide notice to Company or other applicable
Account Party prior to honoring any such draft or other demand for payment, but
such notice, or the failure to provide such notice, shall not affect the rights
or obligations of Issuing Lender with respect to any Letter of Credit or the
rights and obligations of the parties hereto, including without limitation the
obligations of Company or other applicable Account Party under Section 3.6(a)
hereof.

 

 

 

 

(c)

Upon issuance by Issuing Lender of each Letter of Credit hereunder, each Lender
shall automatically acquire a pro rata participation interest in such Letter of
Credit and each related Letter of Credit Payment based on its respective
Percentage. Each Lender, on the date a draft or demand under any Letter of
Credit is honored (or the next succeeding Business Day if the notice required to
be given by Issuing Lender to Lenders under Section 3.6(b) hereof is not given
to Lenders prior to 2:00 p.m. (Detroit time) on such date of draft or demand) or
three (3) Business Days thereafter in respect of draws or demands under Letters
of Credit issued in any Alternative Currency, shall make its Percentage of the
amount paid by Issuing Lender, and not reimbursed by Company or other applicable
Account Party on such day, available in the applicable Permitted Currency and in
immediately available funds at the principal office of Agent for the account of
Issuing Lender.  If and to the extent such Lender shall not have made such pro
rata portion available to Agent, such Lender (whose obligations hereunder shall
be several and not joint with any other Person), Company and any other
applicable Account Party agree to pay to Agent for the account of Issuing Lender
forthwith on demand such amount together with interest thereon, for each day
from the date such amount was paid by Issuing Lender until such amount is so
made available to Agent at a per annum rate equal to the interest rate
applicable during such period to the related Advance deemed to have been
disbursed under Section 3.6(a) in respect of the reimbursement obligation of
Company and any other applicable Account Party, as set forth in Section
2.4(c)(i) or 2.4(c)(ii) hereof, as the case may be.  If such Lender shall pay
such amount to Agent for the account of Issuing Lender together with such
interest, such amount so paid shall be deemed to constitute an Advance by such
Lender disbursed in respect of the reimbursement obligation of Company or other
applicable Account Party under Section 3.6(a) hereof for purposes of this
Agreement, effective as of the dates applicable under said Section 3.6(a). The
failure of any Lender to make its pro rata portion of any such amount paid by
Issuing Lender available to Agent for the account of Issuing Lender shall not
relieve any other Lender of its obligation to make available its pro rata
portion of such amount, but no Lender shall be responsible for failure of any
other Lender to make such pro rata portion available to Agent. Furthermore, in
the event of the failure by Company or the Permitted Borrowers to pay the Gap

55




 

 

Interest required under the proviso to Section 3.6(a) hereof, each of Lenders
shall pay to Issuing Lender, within one Business Day following receipt from
Issuing Lender of written request therefor, its pro rata portion of said Gap
Interest, excluding any portion thereof attributable to the Applicable Margin.

          Notwithstanding the foregoing however, no Lender shall acquire a pro
rata risk participation in a Letter of Credit or related Letter of Credit
Payment if the officers of Issuing Lender immediately responsible for matters
concerning this Agreement shall have received written notice from Agent or any
Lender at least two (2) Business Days prior to the date of the issuance of such
Letter of Credit that the issuance of Letters of Credit should be suspended
based on the occurrence and continuance of a Default or Event of Default and
stating that such notice is a “notice of default”; provided, however that each
Lender shall acquire a pro rata risk participation in such Letter of Credit and
the related Letter of Credit Payment upon the date on which such Default or
Event of Default is waived by the Required Lenders or all Lenders, as
applicable.  In the event that Issuing Lender receives such a notice, Issuing
Lender shall have no obligation to issue any Letter of Credit until such notice
is withdrawn by Agent or such Lender or until the requisite Lenders have waived
such Default or Event of Default in accordance with the terms of this Agreement.

 

(d)

Nothing in this Agreement shall be construed to require or authorize any Lender
to issue any Letter of Credit, it being recognized that Issuing Lender shall be
the sole issuer of Letters of Credit under this Agreement.

          3.7      Obligations Irrevocable.  The obligations of Company and any
other Account Party to make payments to Agent for the account of Issuing Lender
or Lenders with respect to Letter of Credit Obligations under Section 3.6
hereof, shall be unconditional and irrevocable and not subject to any
qualification or exception whatsoever, including, without limitation:

 

(a)

Any lack of validity or enforceability of any Letter of Credit or any
documentation relating to any Letter of Credit or to any transaction related in
any way to any Letter of Credit (the “Letter of Credit Documents”);

 

 

 

 

(b)

Any amendment, modification, waiver, consent, or any substitution, exchange or
release of or failure to perfect any interest in collateral or security, with
respect to or under any of the Letter of Credit Documents;

 

 

 

 

(c)

The existence of any claim, setoff, defense or other right which Company or any
other Account Party may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any persons or entities for whom any such
beneficiary or any such transferee may be acting), Agent, Issuing Lender or any
Lender or any other person or entity, whether in connection with any of the
Letter of Credit Documents, the transactions contemplated herein or therein or
any unrelated transactions;

 

 

 

 

(d)

Any draft or other statement or document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

56




 

(e)

Payment by Issuing Lender to the beneficiary under any Letter of Credit against
presentation of documents which do not comply with the terms of such Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit;

 

 

 

 

(f)

Any failure, omission, delay or lack on the part of Agent, Issuing Lender or any
Lender or any party to any of the Letter of Credit Documents to enforce, assert
or exercise any right, power or remedy conferred upon Agent, Issuing Lender, any
Lender or any such party under this Agreement, any of the other Loan Documents
or any of the Letter of Credit Documents, or any other acts or omissions on the
part of Agent, Issuing Lender, any Lender or any such party; or

 

 

 

 

(g)

Any other event or circumstance that would, in the absence of this Section 3.7,
result in the release or discharge by operation of law or otherwise of Company
or any other Account Party from the performance or observance of any obligation,
covenant or agreement contained in Section 3.6 hereof.

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which Company or any other Account Party has or
may have against the beneficiary of any Letter of Credit shall be available
hereunder to Company or any other Account Party against Agent, Issuing Lender or
any Lender.  With respect to any Letter of Credit, nothing contained in this
Section 3.7 shall be deemed to prevent Company or the other Account Parties,
after satisfaction in full of the absolute and unconditional obligations of
Company and any other Account Parties hereunder, from asserting in a separate
action any claim, defense, set off or other right which they (or any of them)
may have against Agent, Issuing Lender or any Lender in connection with such
Letter of Credit.

          3.8      Risk Under Letters of Credit.  (a)  In the administration and
handling of Letters of Credit and any security therefor, or any documents or
instruments given in connection therewith, Issuing Lender shall have the sole
right to take or refrain from taking any and all actions under or upon the
Letters of Credit.

 

(b)

Subject to other terms and conditions of this Agreement, Issuing Lender shall
issue the Letters of Credit and shall hold the documents related thereto in its
own name and shall make all collections thereunder and otherwise administer the
Letters of Credit in accordance with Issuing Lender’s regularly established
practices and procedures and, except pursuant to Section 12.3 hereof, Issuing
Lender will have no further obligation with respect thereto. In the
administration of Letters of Credit, Issuing Lender shall not be liable for any
action taken or omitted on the advice of counsel, accountants, appraisers or
other experts selected by Issuing Lender with due care and Issuing Lender may
rely upon any notice, communication, certificate or other statement from
Company, any Account Party, beneficiaries of Letters of Credit, or any other
Person which Issuing Lender believes to be authentic.  Issuing Lender will, upon
request, furnish Lenders with copies of Letter of Credit Agreements, Letters of
Credit and documents related thereto.

57




 

(c)

In connection with the issuance and administration of Letters of Credit and the
assignments hereunder, Issuing Lender makes no representation and shall have no
responsibility with respect to (i) the obligations of Company or any Account
Party or the validity, sufficiency or enforceability of any document or
instrument given in connection therewith, or the taking of any action with
respect to same, (ii) the financial condition of, any representations made by,
or any act or omission of, Company, any other applicable Account Party or any
other Person, or (iii) any failure or delay in exercising any rights or powers
possessed by Issuing Lender in its capacity as issuer of Letters of Credit in
the absence of its gross negligence or willful misconduct. Each of Lenders
expressly acknowledges that they have made and will continue to make their own
evaluations of Company’s and the Account Parties’ creditworthiness without
reliance on any representation of Issuing Lender or its officers, agents and
employees.

 

 

 

 

(d)

If at any time Issuing Lender shall recover any part of any unreimbursed amount
for any draw or other demand for payment under a Letter of Credit, or any
interest thereon, Issuing Lender shall receive same for the pro rata benefit of
Lenders in accordance with their respective Percentages and shall promptly
deliver to each Lender its share thereof, less such Lender’s pro rata share of
the costs of such recovery, including court costs and attorney’s fees. If at any
time any Lender shall receive from any source whatsoever any payment on any such
unreimbursed amount or interest thereon in excess of such Lender’s Percentage of
such payment, such Lender will promptly pay over such excess to Issuing Lender,
for redistribution in accordance with this Agreement.

          3.9      Indemnification.  (a)  The Company and the Domestic Permitted
Borrowers and, as to each Letter of Credit which such Person is the Account
Party, each other Account Party hereby indemnifies and agrees to hold harmless
Lenders, Issuing Lender and Agent, and their respective officers, directors,
employees and agents, from and against any and all claims, damages, losses,
liabilities, costs or expenses of any kind or nature whatsoever which Lenders,
Issuing Lender or Agent or any such person may incur or which may be claimed
against any of them by reason of or in connection with any Letter of Credit, and
neither any Lender, Issuing Lender nor Agent or any of their respective
officers, directors, employees or agents shall be liable or responsible for: (i)
the use which may be made of any Letter of Credit or for any acts or omissions
of any beneficiary in connection therewith; (ii) the validity, sufficiency or
genuineness of documents or of any endorsement thereon, even if such documents
should in fact prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (iii) payment by Issuing Lender to the beneficiary under
any Letter of Credit against presentation of documents which do not strictly
comply with the terms of any Letter of Credit (unless such payment resulted from
the gross negligence or willful misconduct of Issuing Lender); (iv) any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit;
or (v) any other event or circumstance whatsoever arising in connection with any
Letter of Credit; provided, however, that the Company and the Domestic Permitted
Borrowers and any other Account Parties shall not be required to indemnify
Lenders, Issuing Lender and Agent and such other Persons for any liabilities
resulting from the Issuing Lender’s gross negligence, willful misconduct or
wrongful dishonor of any Letter of Credit after the presentation to it by the
beneficiary thereunder of a draft or other demand for payment and

58




other documentation strictly complying with the terms and conditions of such
Letter of Credit, and; provided, further, that the Issuing Lender shall be
liable to the Company and the Domestic Permitted Borrowers and any other Account
Parties to the extent, but only to the extent, of any direct (but not any
indirect or consequential) damages suffered by the Company and the Domestic
Permitted Borrowers or such other Account Party as a result of such actions or
omissions by Issuing Lender.

 

(b)

It is understood that in making any payment under a Letter of Credit Issuing
Lender will rely on documents presented to it under such Letter of Credit as to
any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.  It is further
acknowledged and agreed that Company or other Account Party may have rights
against the beneficiary or others in connection with any Letter of Credit with
respect to which Agent, Issuing Lender  or Lenders are alleged to be liable and
it shall be a condition of the assertion of any liability of Agent, Issuing
Lender or Lenders by Company or any other Account Party under this Section that
Company or the other applicable Account Party shall contemporaneously pursue all
remedies in respect of the alleged loss against such beneficiary and any other
parties obligated or liable in connection with such Letter of Credit and any
related transactions.

          3.10     Right of Reimbursement.  Each Lender agrees to reimburse
Issuing Lender on demand, pro rata in accordance with its respective Percentage,
for (i) the reasonable out-of-pocket costs and expenses of Issuing Lender to be
reimbursed by Company or any other Account Party pursuant to any Letter of
Credit Agreement or any Letter of Credit, to the extent not reimbursed by
Company or any other Account Party and (ii) any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, fees,
reasonable out-of-pocket expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against Issuing
Lender (in its capacity as issuer of any Letter of Credit) in any way relating
to or arising out of this Agreement, any Letter of Credit, any documentation or
any transaction relating thereto, or any Letter of Credit Agreement, to the
extent not reimbursed by Company or any Account Party, except to the extent that
such liabilities, losses, costs or expenses were incurred by Issuing Lender as a
result of Issuing Lender’s gross negligence or willful misconduct or by Issuing
Lender’s wrongful dishonor of any Letter of Credit after the presentation to it
by the beneficiary thereunder of a draft or other demand for payment and other
documentation strictly complying with the terms and conditions of such Letter of
Credit.

          3.11     Existing Letters of Credit.  Each Existing Letter of Credit
shall be deemed for all purposes of this Agreement to be a Letter of Credit, and
each application or other documentation submitted in connection with each
Existing Letter of Credit shall be deemed for all purposes of this Agreement to
be a Letter of Credit Agreement. On the date of execution of this Agreement,
Issuing Lender shall be deemed automatically to have sold and transferred, and
each other Lender shall be deemed automatically, irrevocably, and
unconditionally to have purchased and received from Issuing Lender, without
recourse or warranty, an undivided interest and participation (on the terms set
forth herein), to the extent of such other Lender’s Percentage, in each Existing
Letter of Credit and the applicable Letter of Credit Obligations with respect
thereto and any security therefor or guaranty pertaining thereto.  Letter of
Credit Fees paid under the Prior Credit Agreement shall not be recalculated,
redistributed or reallocated by Agent to

59




Lenders; provided that Company shall pay to any new Lenders becoming parties
hereto on the Restatement Date (or any existing Lender increasing its Percentage
on such date) a special letter of credit fee on the Existing Letters of Credit,
calculated on the basis of the Letter of Credit Fees which would be applicable
to such Existing Letters of Credit if issued on the Restatement Date (but in the
case of any existing Lender, computed only to the extent of the applicable
increase in its Percentage) for the period from the Restatement Date to the
expiration date of such Existing Letters of Credit.

          4.            MARGIN ADJUSTMENTS.

          4.1          Margin Adjustments.

          (a)          Adjustments to the Applicable Margin and the Applicable
Fee Percentages, based on Schedule 4.1, shall be implemented on a quarterly
basis as follows:  such adjustments shall be given prospective effect only,
effective as to all Advances outstanding hereunder and as to each Applicable Fee
Percentage, upon the date of delivery of the financial statements under Sections
7.3(b) and 7.3(c) hereunder, in each case establishing applicability of the
appropriate adjustment, in each case with no retroactivity or claw-back.

          From the Restatement Date until the required date of delivery (or if
earlier, delivery) of the financial statements under Section 7.3(b) and (c)
hereof, and the related Covenant Compliance Report for the fiscal quarter ending
March 31, 2007, the Applicable Margins and Applicable Fee Percentages shall be
those set forth under the Level I column of the pricing matrix attached to this
Agreement as Schedule 1.1.  Thereafter, the adjustments to the Applicable Margin
and the Applicable Fee Percentages shall be as set forth above.

          Notwithstanding the foregoing, however, if, as a result of any
restatement of or adjustment to the financial statements of Company and any of
its Subsidiaries (relating to the current or any prior fiscal period) or for any
other reason, Agent determines that the Applicable Margin and/or the Applicable
Fee Percentages as calculated by Company as of any applicable date of
determination were inaccurate in any respect and a proper calculation thereof
would have resulted in different  pricing for any fiscal period, then (x) if the
proper calculation thereof would have resulted in higher pricing for any such
period, Company and/or the Permitted Borrowers, as the case may be, shall
automatically and retroactively be obligated to pay to Agent, promptly upon
demand by Agent or the Required Lenders, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period and, of the current
fiscal period is affected thereby, the Applicable Margin and/or the Applicable
Fee Percentages for the current period shall be adjusted based on such
recalculation; and (y) if the proper calculation thereof would have resulted in
lower pricing for such period, Agent and Lenders shall have no obligation to
recalculate such interest or fees or to repay any interest or fees to Company or
the Permitted Borrowers; provided, however, that if as a result of any such
redetermination by Agent a proper calculation of the Applicable Margin and/or
the Applicable Fee Percentages would have resulted in higher pricing for one or
more periods and lower pricing for one or more periods, then the amount payable
by Company and/or the Permitted Borrowers, as the case may be, pursuant to
clause (x) of this sentence shall be based upon the excess, if any, of the
amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees actually paid for all such periods
and the Applicable Margin and provided, further, if the current fiscal period is
affected by such inaccuracy, the Applicable Fee Percentages shall be adjusted
for the current period.

60




          4.2          Margins.          In the event Company fails timely to
deliver the financial statements required under Sections 7.3(b) or 7.3(c), then
from the date delivery of such financial statements was required until such
financial statements are delivered, the Applicable Margin and Applicable Fee
Percentages shall be at the highest level on the Pricing Matrix attached to this
Agreement as Schedule 4.1.

          5.          CONDITIONS.

          The obligations of Lenders to make Advances or to issue Letters of
Credit, pursuant to this Agreement are subject to the following conditions,
provided however that Sections 5.1 through 5.9 below shall only apply to the
initial Advances or Letters of Credit hereunder:

          5.1        Execution of this Agreement and the other Loan
Documents.     Each Borrower shall have executed and delivered to Agent for the
account of each Lender, this Agreement (including all schedules, exhibits,
certificates, opinions, financial statements and other documents to be delivered
pursuant hereto) and the other Loan Documents, and this Agreement and the other
Loan Documents shall be in full force and effect.

          5.2        Corporate Authority.     Agent shall have received a
secretary’s certificate including evidence of incumbency for each Borrower and
each Significant Subsidiary which is executing and delivering this Agreement or
a Loan Document in connection with this Agreement, which secretary’s certificate
shall include as exhibits thereto: (i) certified copies of resolutions of the
Board of Directors of the applicable Person evidencing approval of the form of
this Agreement and each of the other Loan Documents to which such Person is a
party and authorizing the execution and delivery thereof and, if applicable, the
borrowing of Advances and requesting of Letters of Credit hereunder; (ii) (A)
certified copies of such the Person’s articles of incorporation and bylaws or
other constitutional documents certified as true and complete as of a recent
date by the appropriate official of the jurisdiction of incorporation of each
such entity (or, if unavailable in such jurisdiction, by a responsible officer
of such entity); and (B) a certificate of good standing from the state or other
jurisdictions of such Person’s incorporation, and from every state or other
jurisdiction in which such Person is qualified to do business, if issued by such
jurisdictions, subject to the limitations (as to qualification and authorization
to do business) contained in Section 6.1, hereof.

          5.3        Collateral Documents and Guaranties.     Agent shall have
received the following documents, fully executed by each Person party thereto
and in form and substance reasonably acceptable to Agent:

 

(a)          the Domestic Guaranty; and

 

 

 

(b)          Pledge Agreements pledging the Equity Interests of each of the
Significant Domestic Subsidiaries, together with any related certificates and/or
blank stock powers.

61




          5.4        Representations and Warranties — All Parties.     The
representations and warranties made by the Borrowers, each of the Significant
Subsidiaries or any other party to any of the Loan Documents under this
Agreement or any of the other Loan Documents (excluding Agent and Lenders), and
the representations and warranties of any of the foregoing which are contained
in any certificate, document or financial or other statement furnished at any
time hereunder or thereunder or in connection herewith or therewith shall have
been true and correct in all material respects when made and shall be true and
correct in all material respects on and as of the date of the making of the
initial Advance hereunder.

          5.5        Compliance with Certain Documents and Agreements.     The
Borrowers and any of their respective Subsidiaries or Affiliates shall have each
performed and complied with all agreements and conditions contained in this
Agreement, the other Loan Documents, or any agreement or other document executed
hereunder or thereunder and required to be performed or complied with by each of
them (as of the applicable date) and none of such parties shall be in default in
the performance or compliance with any of the terms or provisions hereof or
thereof.

          5.6        Opinion of Counsel.     The Borrowers shall have caused to
be delivered local opinions of counsel to each of Borrowers and their
Subsidiaries party to any Loan Documents executed together with this Agreement,
such opinions to be substantially in the form of the opinions of counsel
previously delivered under the Prior Credit Agreement, with such changes as
shall be acceptable to Agent.

          5.7        Certificates.     Agent shall have received the following
certificates, each in form and substance reasonably acceptable to Agent:  (a) a
closing certificate of an Authorized Officer of each Borrower dated the
Restatement Date, (b) a solvency certificate for each of the Borrowers executed
by such Borrower’s treasurer or chief financial officer and (c) casualty and
liability insurance certificates for Company and each Significant Domestic
Subsidiary.

          5.8        Payment of Agent’s and Other Fees.     The Borrowers shall
have paid to Agent, for distribution to Lenders under the Prior Credit Agreement
(based on the Percentages in effect under the Prior Credit Agreement) any Fees
accrued and unpaid under the Prior Credit Agreement to the Restatement Date of
this Agreement.  In addition, Company shall have paid to Agent (for Agent’s sole
accounts), Agent’s Fees and all costs and expenses required hereunder, and any
related Letter of Credit Fees as required under Section 3.11 hereof.

          5.9        Other Documents and Instruments.     Agent shall have
received, with a photocopy for each Lender, such other instruments and documents
as the Required Lenders may reasonably request in writing in connection with the
making of Advances or the issuing of any Letters of Credit hereunder, and all
such instruments and documents shall be satisfactory in form and substance to
Agent and the Required Lenders.

          5.10      Continuing Conditions.     The obligations of Lenders to
make any of the Advances or loans or of Agent to issue any Letters of Credit
under this Agreement, including but not limited to the initial Advances of the
Revolving Credit or the Swing Line hereunder, shall be subject to the following
continuing conditions (in addition to any other conditions to the making of such
Advances or issuance of such Letters of Credit set forth in this Agreement):

62




 

(a)

No Default or Event of Default shall have occurred and be continuing as of the
making of the proposed Advance (both before and after giving effect thereto);

 

 

 

 

(b)

The representations and warranties contained in this Agreement and the other
Loan Documents are true and correct in all material respects as of the making of
the applicable Advance (except to the extent such representation or warranty
relates to another date certain); and

 

 

 

 

(c)

There shall have been no material adverse change in the condition (financial or
otherwise), properties, business, results or operations of Company and its
Subsidiaries (taken as a whole) from December 31, 2006 (or any subsequent
December 31st, if Agent determines, with the concurrence of the Required
Lenders, based on Company’s financial statements for such subsequent fiscal year
that no material adverse change has occurred during such year, such
determination being made solely for purposes of determining the applicable date
under this paragraph) to the date of the proposed Advance hereunder.

          6.          REPRESENTATIONS AND WARRANTIES

          The Borrowers represent and warrant and such representations and
warranties as applicable shall be deemed to be continuing representations and
warranties during the entire life of this Agreement:

          6.1        Corporate Existence.     Company and each of the
Significant Subsidiaries is duly organized and validly existing in good standing
under the laws of the applicable jurisdiction of organization, charter or
incorporation; Company and each of the Significant Subsidiaries is duly
qualified and authorized to do business in each jurisdiction where the character
of its assets or the nature of its activities makes such qualification
necessary, except where such failure to qualify and be authorized to do business
will not have a material adverse impact on Company and its Subsidiaries, taken
as a whole.

          6.2        Due Authorization — Company.     Execution, delivery and
performance of this Agreement, the other Loan Documents, and any other documents
and instruments required under or in connection with this Agreement, and
extensions of credit to Company are within its corporate or other organizational
powers, have been duly authorized, are not in contravention of law or the terms
of Company’s certificate of incorporation or bylaws or other organic documents,
and, except as have been previously obtained or as referred to in Section 6.15,
below, do not require the consent or approval, material to the transactions
contemplated by this Agreement, or the Loan Documents, of any governmental body,
agency or authority.

          6.3        Due Authorization — Significant
Subsidiaries.     Execution, delivery and performance of this Agreement, the
other Loan Documents, and any other documents and instruments required under or
in connection with this Agreement by each of the Significant Subsidiaries, and
extensions of credit to Permitted Borrowers, are (or will be, on the applicable
date of delivery of such Loan Documents) within their respective corporate or
other organizational powers, have been (or will be, as aforesaid) duly
authorized, are not (or will not be, as aforesaid) in contravention of law or
the terms of their articles of incorporation or bylaws

63




or other organic documents of the parties thereto, as applicable, and, except as
have been previously obtained (or as referred to in Section 6.15, below), do not
(or will not, as aforesaid) require the consent or approval, material to the
transactions contemplated by this Agreement, or the other Loan Documents, of any
governmental body, agency or authority.

          6.4        Title to Material Property.     Each of Company and each of
the Significant Subsidiaries has good and valid title to the property owned by
it, which property (individually or in the aggregate) is material to the
business or operations of Company and its Subsidiaries, taken as a whole,
excluding imperfections in title not material to the ownership, use and/or
enjoyment of any such property.

          6.5        Encumbrances.     There are no security interests in,
Liens, mortgages or other encumbrances on and no financing statements on file
with respect to any property of Company or any of the Subsidiaries, except for
those Liens permitted under Section 8.5 hereof.

          6.6        Subsidiaries.     As of the Restatement Date, there are no
directly or indirectly owned Subsidiaries of Company, except for those
Subsidiaries identified in Schedule 6.6, attached hereto, which Schedule shall
also set forth which Subsidiaries are Foreign Significant Subsidiaries and
Domestic Significant Subsidiaries as of the Restatement Date, and as to such
Foreign Significant Subsidiaries and Domestic Significant Subsidiaries: (a) the
jurisdiction of their formation, (b) their issued and outstanding Equity
Interests, (c) the holders of such Equity Interests, (d) any applicable tax
identification or corporate identification number and (e) the address of such
Significant Subsidiary’s chief executive office.

          6.7        Taxes.     Company and its Subsidiaries each has filed on
or before their respective due dates, all federal, state and foreign tax returns
which are required to be filed or has obtained extensions for filing such tax
returns and is not delinquent in filing such returns in accordance with such
extensions and has paid all taxes which have become due pursuant to those
returns or pursuant to any assessments received by any such party, as the case
may be, to the extent such taxes have become due, except (a) where the failure
to file tax returns or pay taxes shall not have a material adverse effect on
Company and its Subsidiaries taken as a whole, or (b) to the extent such tax
payments are being actively contested in good faith by appropriate proceedings
and with respect to which adequate provision has been made on the books of
Company or its Subsidiaries, as applicable, as may be required by GAAP.

          6.8        No Defaults.     There exists no default under the
provisions of any instrument evidencing any permitted Debt of Company or its
Subsidiaries or connected with the Liens permitted under Section 8.5 of this
Agreement, or of any agreement relating thereto, except where such default would
not have a material adverse effect on Company and its Subsidiaries taken as a
whole and would not violate this Agreement or any of the other Loan Documents
according to the terms thereof.

          6.9        Compliance with Laws.     (a)     Company and its
Significant Subsidiaries each has complied with all applicable laws, including
without limitation, Hazardous Material Laws, to the extent that failure to
comply therewith would materially interfere with the conduct of the business of
Company or any of its Subsidiaries taken as a whole, or would have a material
adverse effect upon Company or any of its Subsidiaries taken as a whole, or upon
any property

64




(whether personal or real) owned by any of them and (b) neither the extension of
credit made pursuant to this Agreement or the use of the proceeds thereof by
Company or any of its Subsidiaries will violate the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, or The United and
Strengthening America by providing appropriate Tools Required to Intercept and
Obstruct Terrorism (“USA Patriot Act”) Act of 2001, Public Law 10756, October
26, 2001 or  Executive Order 13224 of September 23, 2001 issued by the President
of the United States (66 Fed. Reg. 49049 (2001)).

          6.10      Enforceability of Agreement and Loan
Documents.     (a)     This Agreement and each of the other Loan Documents to
which Company is a party, including without limitation, all other certificates,
agreements and documents executed and delivered by Company under or in
connection herewith or therewith have each been duly executed and delivered by
duly Authorized Officers of Company and constitute the valid and binding
obligations of Company, enforceable in accordance with their respective terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting the enforcement
of creditor’s rights generally and by general principles of equity (whether
enforcement is sought in a proceeding in equity or at law).

          (b)         This Agreement and each of the other Loan Documents to
which any of the Subsidiaries is a party, and all certificates, documents and
agreements executed in connection herewith or therewith by the Subsidiaries have
each been duly executed and delivered by duly Authorized Officers of the
applicable Subsidiary and constitute the valid and binding obligations of the
Subsidiaries, enforceable in accordance with their respective terms, except as
enforcement thereof may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity (whether enforcement is
sought in a proceeding in equity or at law).

          6.11       Non-contravention — Company.     The execution, delivery
and performance of this Agreement and the other Loan Documents and any other
documents and instruments required under or in connection with this Agreement by
Company are not in contravention of the terms of any indenture, material
agreement or material undertaking to which Company is a party or by which it or
its properties are bound or affected, except to the extent such terms have been
waived or are not material to the transactions contemplated by this Agreement
and the other Loan Documents or to the financial performance of Company and its
Subsidiaries, taken as a whole.

          6.12       Non-contravention — Other Parties.     The execution,
delivery and performance of this Agreement, those other Loan Documents signed by
any of the Subsidiaries, and any other documents and instruments required under
or in connection with this Agreement by any of the Subsidiaries are not in
contravention of the terms of any indenture, material agreement or material
undertaking to which any of the Subsidiaries is a party or by which it or its
properties are bound or affected, except to the extent such terms have been
waived or are not material to the transactions contemplated by this Agreement
and the other Loan Documents or to the financial performance of Company and its
Subsidiaries, taken as a whole.

65




          6.13       No Litigation — Company.     There is no suit, action,
proceeding, including, without limitation, any bankruptcy proceeding, or
governmental investigation pending against or, to the best knowledge of Company,
threatened or otherwise affecting Company (other than any suit, action or
proceeding in which Company is the plaintiff and in which no counterclaim or
cross-claim against Company has been filed), nor has Company or any of its
officers or directors been subject to any suit, action, proceeding or
governmental investigation as a result of which any such officer or director is
or may be entitled to indemnification by Company, except as otherwise disclosed
in Schedule 6.13 attached hereto and except for miscellaneous suits, actions and
proceedings which (i) do not have a reasonable likelihood of being adversely
determined or (ii) have a reasonable likelihood of being adversely determined
but, if resolved adversely to Company would not in the aggregate have a material
adverse effect on Company and its Subsidiaries, taken as a whole. Except as so
disclosed, there is not outstanding against Company any judgment, decree,
injunction, rule, or order of any court, government, department, commission,
agency, instrumentality or arbitrator, nor, to the best knowledge of Company, is
Company in violation of any applicable law, regulation, ordinance, order,
injunction, decree or requirement of any governmental body or court where such
judgment, decree, injunction, rule, order or violation would have a material
adverse effect on Company and its Subsidiaries, taken as a whole.

          6.14       No Litigation — Other Parties.     There is no suit,
action, proceeding (other than any suit, action or proceeding in which any such
party is the plaintiff and in which no counterclaim or cross-claim against any
such party has been filed), including, without limitation, any bankruptcy
proceeding, or governmental investigation pending against or, to the best
knowledge of Company, threatened or otherwise affecting any of the Subsidiaries
nor has any such party or any of its officers or directors been subject to any
suit, action, proceeding or governmental investigation as a result of which any
such officer or director is or may be entitled to indemnification by such party,
except as otherwise disclosed in Schedule 6.14 attached hereto and except for
miscellaneous suits, actions and proceedings which (i) do not have a reasonable
likelihood of being adversely determined, or (ii) have a reasonable likelihood
of being adversely determined but, if resolved adversely to such party, would
not in the aggregate have a material adverse effect on Company and its
Subsidiaries, taken as a whole. Except as so disclosed, there is not outstanding
against any such party any judgment, decree, injunction, rule, or order of any
court, government, department, commission, agency, instrumentality or arbitrator
nor, to the best knowledge of Company, is any such party in violation of any
applicable law, regulation, ordinance, order, injunction, decree or requirement
of any governmental body or court where such judgment, decree, injunction, rule
or order or violation would have a material adverse effect on Company and its
Subsidiaries, taken as a whole.

          6.15       Consents, Approvals and Filings, Etc.     Except as have
been previously obtained, no authorization, consent, approval, license,
qualification or formal exemption from, nor any filing, declaration or
registration with, any court, governmental agency or regulatory authority or any
securities exchange or any other person or party (whether or not governmental)
is required in connection with the execution, delivery and performance: (i) by
Company, of this Agreement, any of the other Loan Documents to which it is a
party, or any other documents or instruments to be executed and/or delivered by
Company in connection therewith or herewith; (ii) by each of the Subsidiaries,
of this Agreement, the other Loan Documents to which it is a party or any other
documents or instruments to be executed and/or delivered by the Subsidiaries in
connection

66




therewith or herewith; and (iii) by Company or any of its Subsidiaries, of the
Liens, pledges, mortgages, security interests or other encumbrances granted,
conveyed or otherwise established (or to be granted, conveyed or otherwise
established) by or under this Agreement or other Loan Documents, except for such
filings to be made concurrently herewith as are required by the Collateral
Documents to perfect Liens in favor of Agent and Lenders.  All such
authorizations, consents, approvals, licenses, qualifications, exemptions,
filings, declarations and registrations which have previously been obtained or
made, as the case may be, are in full force and effect and are not the subject
of any attack, or to the knowledge of Company, threatened attack (in any
material respect) by appeal or direct proceeding or otherwise.

          6.16       Agreements Affecting Financial Condition.          Neither
Company, nor any of its Subsidiaries is, as of the Restatement Date, party to
any agreement or instrument or subject to any charter or other corporate
restriction which materially adversely affects the financial condition or
operations of Company and its Subsidiaries, taken as a whole.

          6.17       No Investment Company; No Margin Stock.          Neither
Company, nor any of its Subsidiaries is engaged principally, or as one of its
important activities, directly or indirectly, in the business of extending
credit for the purpose of purchasing or carrying margin stock.  None of the
Letters of Credit and none of the proceeds of any of the Advances will be used
by Company or any of the Subsidiaries to purchase or carry margin stock or will
be made available by Company or any of the Subsidiaries in any manner to any
other Person to enable or assist such Person in purchasing or carrying margin
stock. Terms for which meanings are provided in Regulation U of the Board of
Governors of the Federal Reserve System or any regulations substituted therefor,
as from time to time in effect, are used in this paragraph with such meanings.
Neither Company, nor any of its Subsidiaries is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

          6.18       ERISA.          Neither a Reportable Event which is
material to Company and its Subsidiaries, taken as a whole, nor an Accumulated
Funding Deficiency (herein as defined in Section 412 of the Internal Revenue
Code or Section 302 of ERISA) has occurred during the five-year period prior to
the date on which this representation is made or deemed made with respect to any
Pension Plan.  Each Pension Plan has complied in all material respects with the
applicable provisions of ERISA and the Internal Revenue Code and any applicable
regulations thereof (and, if applicable, any comparable foreign law provisions),
except to the extent that any noncompliance, individually or in the aggregate,
would not have a material adverse effect upon Company and its Subsidiaries,
taken as a whole.  No termination of a Pension Plan has occurred, and no Lien in
favor of the PBGC or a Pension Plan has arisen, during such five-year period.
Neither Company nor any ERISA Affiliate has had a complete or partial withdrawal
from any Multiemployer Plan within the five year period prior to the date of
this Agreement, nor does Company or any ERISA Affiliate presently intend to
completely or partially withdraw from any Multiemployer Plan. To the best of
Company’s knowledge, no such Multiemployer Plan is in bankruptcy or
reorganization or insolvent.  There is no pending or, to the best of Company’s
knowledge, threatened litigation or investigation questioning the form or
operation of any Pension Plan, nor, to the best of Company’s knowledge, is there
any basis for any such litigation or investigation which if adversely determined
could have a material adverse effect upon Company and its Subsidiaries, taken as
a whole, as of the valuation date most closely preceding the date of this
Agreement.

67




          6.19       Environmental Matters and Safety Matters.          Except
as set forth on Schedule 6.19:  (a)  Company and each Subsidiary is in
compliance with all federal, state, provincial and local laws, ordinances and
regulations relating to safety and industrial hygiene or the environment,
including without limitation all applicable Hazardous Materials Laws in
jurisdictions in which Company or any such Subsidiary owns or operates, a
facility or site, or arranges for disposal or treatment of Hazardous Materials,
solid waste, or other wastes, accepts for transport any Hazardous Materials,
solid wastes or other wastes or holds any interest in real property or
otherwise, except for matters which, individually or in the aggregate, would not
have a material adverse effect upon the financial condition or business of
Company and its Subsidiaries, taken as a whole.

 

(b)

All federal, state, provincial, local and foreign permits, licenses and
authorizations required for present or (to the best of Company’s knowledge) past
use of the facilities and other properties or activities of Company and each
Subsidiary have been obtained, are presently in effect, and there is and has
been full compliance with all such permits, licenses or authorizations, except,
in all cases, where the failure to comply with the foregoing would not have a
material adverse effect on Company and its Subsidiaries taken as a whole.

 

 

 

 

(c)

No written demand, claim, notice, suit (in law or equity), action,
administrative action, investigation or inquiry (including, without limitation,
the listing of any property by any domestic or foreign governmental entity which
identifies sites for remedial, clean-up or investigatory action) whether brought
by any governmental authority, private person or entity or otherwise, arising
under, relating to or in connection with any applicable Hazardous Materials Laws
is pending or, to the best of Company’s knowledge, threatened against Company or
any of its Subsidiaries in connection with any real property in which Company or
any such Subsidiary holds or, to the best of Company’s knowledge, has held an
interest or any present or, to the best of Company’s knowledge, past operation
of Company or any such Subsidiary, except for such matters which, individually
or in the aggregate, would not have a material adverse effect on the financial
condition or business of Company and its Subsidiaries, taken as a whole.

 

 

 

 

(d)

Neither Company nor any of its Subsidiaries whether with respect to present or,
to the best of Company’s knowledge, past operations or properties, (i) is, to
the best of Company’s knowledge, the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Materials into the environment, (ii) has received any
written notice of any Hazardous Materials in, or upon any of its properties in
violation of any applicable Hazardous Materials Laws, or (iii) knows of any
basis for any such investigation or notice under, or the existence of a
violation of, Hazardous Materials Laws except for such matters which,
individually or in the aggregate, could not reasonably be expected to have a
material adverse effect on the financial condition or business of Company and
its Subsidiaries, taken as a whole.

 

 

 

 

(e)

To the best knowledge of Company or any of its Subsidiaries, no release,
threatened release or disposal of Hazardous Materials, solid waste or other
wastes is occurring or has occurred on, under or to any real property in which
Company or any of its Subsidiaries holds any interest or performs any of its
operations, in violation of any applicable Hazardous Materials Laws, except for
any such matters which, individually or in the aggregate, could not reasonably
be expected to have a material adverse effect on the financial condition or
business of Company and its Subsidiaries, taken as a whole.

68




          6.20       Accuracy of Information.          Each of Company’s audited
or unaudited financial statements furnished to Agent and Lenders by Company
prior to the date of this Agreement, is complete and correct in all material
respects and fairly presents the financial condition of Company and its
Subsidiaries, taken as a whole, and the results of their operations for the
periods covered thereby; any projections of operations for future years
previously furnished by Company to Agent or Lenders have been prepared as
Company’s good faith estimate of such future operations, taking into account all
relevant facts and matters known to Company; since December 31, 2006 there has
been no material adverse change in the financial condition of Company or its
Subsidiaries, taken as a whole; neither Company, nor any of its Subsidiaries has
any contingent obligations (including any liability for taxes) not disclosed by
or reserved against in the December 31, 2006 balance sheet which is likely to
have a material adverse effect on Company and its Subsidiaries, taken as a
whole.

          7.          AFFIRMATIVE COVENANTS

          Each of the Borrowers covenants and agrees that it will, and, as
applicable, it will cause its Subsidiaries (excluding any Special Purpose
Subsidiaries) to, so long as any of Lenders are committed to make any Advances
or issue any Letters of Credit under this Agreement and thereafter so long as
any Indebtedness remains outstanding under this Agreement:

          7.1         Preservation of Existence, Etc.

          Except as otherwise specifically permitted hereunder, preserve and
maintain its corporate existence and such of its rights, licenses, and
privileges as are material to the business and operations conducted by it; and
qualify and remain qualified to do business in each jurisdiction in which such
qualification is material to the business and operations or ownership of
properties, in each case of Company and its Subsidiaries, taken as a whole.

          7.2         Keeping of Books.          Keep proper books of record and
account in which full and correct entries shall be made of all of its financial
transactions and its assets and businesses so as to permit the presentation of
the Consolidated financial statements of Company prepared in accordance with
GAAP.

          7.3         Reporting Requirements.          Furnish Agent with copies
for each Lender:

 

(a)

as soon as possible, and in any event within five (5) calendar days after
becoming aware of the occurrence of each Default or Event of Default, a written
statement of the chief financial officer of Company (or in his/her absence,
another Authorized Officer of Company) setting forth details of such Event of
Default or event and the action which Company has taken or has caused to be
taken or proposes to take or cause to be taken with respect thereto;

69




 

(b)

as soon as available, and in any event within one hundred twenty (120) days
after and as of the end of each of Company’s fiscal years, a detailed
Consolidated audit report of Company certified by independent certified public
accountants satisfactory to Lenders together with an unaudited Consolidating
report of Company and its Subsidiaries certified by the chief financial officer
of Company (or in his/her absence, another Authorized Officer of Company) as to
consistency (with prior financial reports and accounting periods), accuracy and
fairness of presentation, and a Covenant Compliance Report;

 

 

 

 

(c)

as soon as available, and in any event within sixty (60) days after and as of
the end of each of the first three quarters of each year, a Consolidated and
Consolidating balance sheet and a statement of profit and loss and surplus
reconciliation of Company and its Subsidiaries certified by the chief financial
officer of Company (or in his/her absence, another Authorized Officer of
Company) as to consistency (with prior financial reports and accounting
periods), accuracy and fairness of presentation, and a Covenant Compliance
Report.

 

 

 

 

(d)

as soon as possible, and in any event within five (5) calendar days after
becoming aware (i) of any material adverse change in the financial condition of
Company, any of its Significant Subsidiaries or any of the Permitted Borrowers,
a certificate of the chief financial officer of Company (or in his/her absence,
another Authorized Officer of Company) setting forth the details of such change
or (ii) of the taking by the Internal Revenue Service or any foreign taxing
jurisdiction of a tax position (verbal or written) which could reasonably be
expected to have a material adverse effect upon Company or any of its
Significant Subsidiaries (or any such tax position taken by Company or any of
its Subsidiaries) setting forth the details of such position and the financial
impact thereof;

 

 

 

 

(e)

(i)          as soon as available, Company’s 8-K, 10-Q and 10-K Reports filed
with the federal Securities and Exchange Commission (or notification that the
same have been filed, and are generally available, on EDGAR), and in any event,
with respect to the 10-Q Report, within sixty (60) days of the end of each of
Company’s fiscal quarters, and with respect to the 10-K Report, within one
hundred twenty (120) days after the end of each of Company’s fiscal years; and
(ii) as soon as available, copies of all filings, reports or other documents
filed by Company or any of its Subsidiaries with the federal Securities and
Exchange Commission or, as Agent may reasonably request, other federal
regulatory or taxing agencies or authorities in the United States, or comparable
agencies or authorities in any jurisdiction in which Company or any of its
Subsidiaries does business, or any stock exchanges in such jurisdictions;

 

 

 

 

(f)

promptly as issued, all press releases, notices to shareholders and all other
material communications transmitted by Company or any of its Subsidiaries to
Company’s stockholders generally, and promptly following a Permitted
Securitization, copies of the principal transaction documents relating to such
Permitted Securitization;

70




 

(g)

together with the financial statements delivered pursuant to Section 7.3(b)
hereof, annual financial projections for Company and its Significant
Subsidiaries covering the period at least through Revolving Credit Maturity Date
then in effect and otherwise in form and content reasonably acceptable to Agent
and Lenders;

 

 

 

 

(h)

intentionally omitted;

 

 

 

 

(i)

promptly, and in form reasonably satisfactory to Agent and the requesting Lender
or Lenders, such other information as Agent or any of Lenders (acting through
Agent) may request from time to time.

          7.4         Tangible Net Worth.          Maintain, on a Consolidated
basis, as of the last day of each fiscal quarter, beginning with the fiscal
quarter ending December 31, 2006, Tangible Net Worth in an amount not less than
One Billion Dollars ($1,000,000,000), plus the sum of the Net Income Adjustment
and the Equity Offering Adjustment.

          7.5         Leverage Ratio.          Maintain, as of the last day of
each fiscal quarter, a Leverage Ratio of not more than 3.50 to 1.00.

          7.6         Fixed Charge Coverage Ratio.          Maintain, as of the
last day of each fiscal quarter, a Fixed Charge Coverage Ratio of not less than
2.50 to 1.00.

          7.6A      Senior Debt Ratio.  Maintain, as of the last day of each
fiscal quarter ending during the periods specified below, for the four fiscal
quarters then ending, a ratio of Senior Debt to Consolidated EBITDA of not more
than 2.00 to 1.00.

          7.7         Inspections.          Permit Agent and each Lender,
through their authorized attorneys, accountants and representatives to examine
Company’s and each of the Subsidiaries’ books, accounts, records, ledgers and
assets and properties of every kind and description wherever located at all
reasonable times during normal business hours, upon oral or written request of
Agent; and permit Agent and each Lender or their authorized representatives, at
reasonable times and intervals, to visit all of its offices, discuss its
financial matters with its officers and independent certified public
accountants, and by this provision Company authorizes such accountants to
discuss the finances and affairs of Company and its Subsidiaries (provided that
Company is given an opportunity to participate in such discussions) and examine
any of its or their books and other corporate records. An examination of the
records or properties of Company or any of its Subsidiaries may require
revealment of proprietary and/or confidential data and information, and Agent
and each of Lenders agrees upon request of the inspected party to execute a
confidentiality agreement (reasonably satisfactory to Agent or the inspecting
Lender, as the case may be, and such party) on behalf of Agent or such
inspecting Lender and all parties making such inspections or examinations under
its authorization; provided however that such confidentiality agreement shall
not prohibit Agent from revealing such information to Lenders or prohibit the
inspecting Lender from revealing such information to Agent or another Lender, in
each case, so long as the Agent and/or Lender receiving such information has, at
the request of the inspected party, executed a confidentiality agreement as
described above.

          7.8         Taxes.          Pay and discharge all taxes and other
governmental charges, and all material contractual obligations calling for the
payment of money, before the same shall become

71




overdue, unless and to the extent only that such payment is being contested in
good faith by appropriate proceedings and is adequately reserved for, as may be
required by GAAP on its books, or where the failure to pay any such matter would
not have a material adverse effect on Company and its Subsidiaries, taken as a
whole.

          7.9         Further Assurances.          Execute and deliver or cause
to be executed and delivered within a reasonable time following Agent’s request,
and at Company’s expense, such other documents or instruments as Agent may
reasonably require to effectuate more fully the purposes of this Agreement or
the other Loan Documents.

          7.10       Insurance.          Maintain insurance coverage on its
physical assets and against other business risks in such amounts and of such
types as are customarily carried by companies similar in size and nature, and in
the event of acquisition of additional property, real or personal, or of
occurrence of additional risks of any nature, increase such insurance coverage
in such manner and to such extent as prudent business judgment and then current
practice would dictate.  Upon the request of Agent or any Lender, certificates
evidencing such policies shall be delivered to Agent or such Lender, as the case
may be.

          7.11       Indemnification.          With respect to the Company and
the Domestic Permitted Borrowers, indemnify and save each Agent and Lenders
harmless from all reasonable loss, cost, damage, liability or expenses,
including reasonable attorneys’ fees and disbursements, incurred by Agent and
Lenders by reason of an Event of Default or enforcing the obligations of the
Borrowers under this Agreement, or the Borrowers or any of their Subsidiaries
under the other Loan Documents, or in the prosecution or defense of any action
or proceeding concerning any matter growing out of or connected with this
Agreement, or any of the other Loan Documents or any mortgage, stock pledge or
security agreement released by Agent or Lenders from time to time hereunder, or
relating in any way to the imposition (or attempted imposition) on Agent or
Lenders (or any of them) of any liability for the violation of or non-compliance
(or purported violation or non-compliance) with Hazardous Material Laws, other
than in any case resulting from the gross negligence or willful misconduct of
Agent or Lenders; and, with respect to each of the Foreign Permitted Borrowers,
indemnify and save each Agent and Lenders harmless from all reasonable loss,
cost, damage, liability or expenses, including reasonable attorneys’ fees and
disbursements, incurred by Agent and Lenders with respect to a Foreign Permitted
Borrower by reason of an Event of Default or enforcing the obligations of the
Foreign Permitted Borrowers under this Agreement, or the other Loan Documents or
in the prosecution or defense of any action or proceeding concerning any matter
growing out of or connected with this Agreement, or any of the other Loan
Documents or any mortgage, stock pledge or security agreement released by Agent
or Lenders from time to time hereunder, or relating in any way to the imposition
(or attempted imposition) on Agent or Lenders (or any of them) of any liability
for the violation of or non-compliance (or purported violation or
non-compliance) with Hazardous Material Laws, other than in any case resulting
from the gross negligence or willful misconduct of Agent or Lenders.

          7.12       Governmental and Other Approvals.          Apply for,
obtain and/or maintain in effect, as applicable, all material authorizations,
consents, approvals, licenses, qualifications, exemptions, filings, declarations
and registrations (whether with any court, governmental agency, regulatory
authority, securities exchange or otherwise) which are necessary in

72




connection with the execution, delivery and performance by each of Company and
its Subsidiaries of this Agreement, the other Loan Documents or any other
documents or instruments to be executed and/or delivered to which such Persons
are party.

          7.13       Compliance with Contractual Obligations and
Laws.          Comply in all material respects with all Contractual Obligations,
and with all applicable laws, rules, regulations and orders of any governmental
authority, whether federal, state, local or foreign (including without
limitation Hazardous Materials Laws), in effect from time to time, except to the
extent that failure to comply therewith could not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
business, operations, property or financial or other condition of the Borrowers
and their respective Subsidiaries, taken as a whole, and could not reasonably be
expected to materially adversely affect the ability of Company or any of the
Significant Subsidiaries to perform their respective obligations under any of
the Loan Documents to which they are a party.

          7.14       ERISA.          Comply in all material respects with all
requirements imposed by ERISA as presently in effect or hereafter promulgated or
the Internal Revenue Code (or comparable laws in applicable jurisdictions
outside the United States of America relating to foreign pension plans) and
promptly notify Lenders upon the occurrence of any of the following events:

 

(a)

the termination of any Pension Plan pursuant to Subtitle C of Title IV of ERISA
or otherwise (other than any defined contribution plan not subject to Section
412 of the Code and any Multiemployer Plan) which could reasonably be expected
to have a material adverse effect upon the Company and its Subsidiaries, taken
as a whole;

 

 

 

 

(b)

the appointment of a trustee by a United States District Court to administer any
Pension Plan pursuant to ERISA;

 

 

 

 

(c)

the commencement by the PBGC, or any successor thereto, of any proceeding to
terminate any Pension Plan;

 

 

 

 

(d)

the failure of Company or any ERISA Affiliate to make any payment in respect of
any Pension Plan required under Section 412 of the Internal Revenue Code;

 

 

 

 

(e)

the withdrawal of Company or any ERISA Affiliate from any Multiemployer Plan
which could reasonably be expected to have a material adverse effect upon
Company and its Subsidiaries, taken as a whole;

 

 

 

 

(f)

the occurrence of an Accumulated Funding Deficiency or a Reportable Event; or

 

 

 

 

(g)

the occurrence of a Prohibited Transaction which could reasonably be expected to
have a material adverse effect upon Company and its Subsidiaries, taken as a
whole.

          7.15       Environmental Matters.

73




 

(a)

(i) Not permit any of its property (whether real or personal, or any portion
thereof) to be involved in the use, generation, manufacture, storage, disposal
or transportation of Hazardous Material, except in compliance with Hazardous
Material Laws, and (ii) keep and maintain all of its other property (whether
real or personal, and any portion thereof) in compliance with, and shall not
cause or permit any activity at or condition of the Collateral, or any of its
other property (whether real or personal, or any portion thereof) to be in
violation of any Hazardous Material Laws, unless the failure to comply therewith
or violation thereof could not reasonably be expected to have a material adverse
effect on Company and its Subsidiaries, taken as a whole.

 

 

 

 

(b)

Promptly notify Agent in writing of: (i) any and all enforcement, cleanup,
removal or other governmental or regulatory actions instituted or completed
pursuant to any applicable Hazardous Material Laws which could reasonably be
expected to have a material adverse effect on Company and its Subsidiaries,
taken as a whole; (ii) any and all claims made by any Person against Company,
any of its Subsidiaries, or the Permitted Borrowers, or any of its other
property (whether real or personal, or any portion thereof) relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Material which could reasonably be expected to have a material adverse
effect on Company and its Subsidiaries, taken as a whole; and (iii) Company’s or
any of its Subsidiaries’ discovery of any occurrence or condition on any real
property or fixtures constituting a part of, adjoining or in the vicinity of any
of Company’s or its Subsidiaries’ property that could cause any such property
(or any part thereof) to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Hazardous
Material Laws, which restrictions could reasonably be expected to have a
material adverse effect on Company and its Subsidiaries, taken as a whole.
Agent, on behalf of Lenders, shall have the right to join and participate in, as
a party if it or they so elect, any legal proceedings or actions initiated in
connection with any of the matters described in subparagraphs (b) (i) or (b)
(ii), above, and Company agrees to pay Agent’s reasonable attorneys fees in
connection therewith.

 

 

 

 

(c)

Take any remedial action as may be required under applicable law in response to
the presence of any Hazardous Material on, under, or about any of its property
(whether real or personal, or any part thereof), if the failure to take such
action could reasonably be expected to have a material adverse effect upon the
Company and its Significant Subsidiaries, taken as a whole, and, pursuant
thereto, may enter into settlement agreements, consent decrees, or other
compromises in respect of any of the matters described in subparagraphs (b) (i)
through (iii), above, provided that, in each case, Company has given Lenders not
less than thirty (30) days prior written notice of the remedial action required
by this clause (c), except, however, in the event remedial action is necessary
on an emergency basis or is required by any governmental authority with
jurisdiction over Company or its Subsidiaries, in which case Company shall
provide Lenders with reasonable notice promptly thereafter.

74




 

(d)

Agent may retain (on its own behalf and on behalf of Lenders, but at Company’s
sole expense) such Environmental Auditors as reasonably necessary to evaluate
and/or confirm Company’s environmental responses, reports or other matters,
including Company’s compliance with Hazardous Material Laws generally, under
this Section 7.15, or elsewhere herein.

          7.16       Significant Subsidiaries.

          (a)          Equity Interests.

 

             (i)          With respect to the Equity Interests of each
Significant Foreign Subsidiary listed on Schedule 7.16(a)(i) hereto which
remains a Significant Foreign Subsidiary on the applicable execution date
thereof, within 270 days of the Restatement Date (or such longer time period as
Agent may consent to), execute and deliver or cause to be executed, and
delivered to Agent a Pledge Agreement encumbering such Equity Interests with a
first priority Lien over (i) approximately 65% of the Equity Interests of each
such Significant Foreign Subsidiary, but only with respect to, and only to the
extent of, Equity Interests directly owned by Company and/or one or more of the
Domestic Subsidiaries, to secure the Indebtedness of Company and the Domestic
Permitted Borrowers; and (ii) 100% of the Equity Interests of such Significant
Foreign Subsidiary to the extent owned directly or indirectly by Company solely
to secure the Indebtedness of the Foreign Permitted Borrowers;

 

 

 

             (ii)          With respect to the Equity Interests of each Person
which is a Significant Foreign Subsidiary on the Restatement Date, which has
previously executed and delivered a Pledge Agreement and which remains a
Significant Foreign Subsidiary on the applicable execution date thereof, within
270 days of the Restatement Date (or such longer time period as Agent may
consent to) execute and deliver or cause to be executed and delivered to Agent
such reaffirmations, amendments and/or amendments and restatements which may be
reasonably necessary to ensure the continuing validity and enforceability of
such Pledge Agreement; provided that to the extent such Pledge Agreements secure
the Indebtedness of the Company and its Domestic Subsidiaries, the related Lien
established by such Pledge Agreements shall be limited to 65% of the Equity
Interests of each such Significant Foreign Subsidiary that is owned directly by
the Company and/or one or more of the Domestic Subsidiries;

 

 

 

             (iii)          With respect to the Equity Interests of each Person
(a) which becomes a Significant Foreign Subsidiary subsequent to the Restatement
Date, within 270 days (or such longer period of time as Agent may consent to) of
the date such Person becomes a Significant Foreign Subsidiary or (b) over which
a pledge for the benefit of Lenders was granted, and then released in order to
effectuate any reorganization, merger or transfer of Equity Interests otherwise
permitted under this Agreement, within 270 days (or such longer period of time
as Agent may consent to) of the date of the release of such pledge, and provided
that each such Significant Foreign Subsidiary remains a Significant Foreign
Subsidiary on the applicable execution date, in each case, Company shall execute
and deliver, or cause to be executed and delivered to Agent a Pledge Agreement
encumbering with a first priority Lien: (i) approximately 65% of the Equity
Interests of each such

75




 

Significant Foreign Subsidiary, but only with respect to, and only to the extent
of, Equity Interests that are directly owned by Company and/or one or more
Domestic Subsidiaries, to secure the Indebtedness of Company and the Domestic
Permitted Borrowers; and (ii) 100% of the Equity Interests of each such
Significant Foreign Subsidiary to the extent owned, directly or indirectly, by
Company to secure the Indebtedness of the Foreign Permitted Borrowers hereunder;
and

 

 

 

             (iv)          With respect to the Equity Interests of each Person
which becomes a Significant Domestic Subsidiary subsequent to the Restatement
Date, within thirty days of the date such Person becomes a Significant Domestic
Subsidiary, and provided that each such Significant Domestic Subsidiary so
listed remains a Significant Domestic Subsidiary on the applicable execution
date, Company shall execute and deliver, or cause to be executed and delivered
to Agent a Pledge Agreement (or an amendment to an existing Pledge Agreement)
encumbering with a first priority Lien 100% of the Equity Interests of such
Significant Domestic Subsidiary to the extent owned, directly or indirectly, by
Company to secure the Indebtedness of the Borrowers.

          (b)         Guaranties.

 

             (i)          With respect to each Significant Foreign Subsidiary
listed on Schedule 7.16(b)(ii) hereto, within 270 days of the Restatement Date
(or such longer time period as Agent may consent to), and provided that each
such Significant Foreign Subsidiary so listed remains a Significant Foreign
Subsidiary on the applicable execution date, execute and deliver or cause to be
executed, and delivered to Agent a Joinder Agreement to the Foreign Guaranty
whereby such Significant Foreign Subsidiary becomes obligated as a Guarantor
under the Foreign Guaranty;

 

 

 

             (ii)          With respect to each Significant Foreign Subsidiary
on the Restatement Date which has previously executed and delivered a Joinder
Agreement to the Foreign Guaranty, within 270 days of the Restatement Date (or
such longer time period as Agent may consent to), and provided that each such
Significant Foreign Subsidiary remains a Significant Foreign Subsidiary on the
applicable execution date, execute and deliver or cause to be executed and
delivered to Agent such reaffirmations, amendments and/or amendments and
restatements which may be reasonably necessary to ensure the continuing validity
and enforceability of such Joinder Agreement and the Foreign Guaranty;

 

 

 

             (iii)          With respect to each Person (a) which becomes a
Significant Foreign Subsidiary subsequent to the Restatement Date, within 270
days (or such longer period of time as Agent may consent to) of the date such
Person becomes a Significant Foreign Subsidiary or (b) which has executed and
delivered the Foreign Guaranty (or any other Guaranty of the Indebtedness),
where its obligations under the Foreign Guaranty have been released in order to
effectuate any reorganization, merger or transfer of Equity Interests otherwise
permitted under this Agreement, within 270 days (or such longer period of time
as Agent may consent to) of the date of the release of its obligations, in each
case, Company shall cause such Significant Foreign Subsidiary to execute and
deliver to Agent a Joinder Agreement whereby such Significant Foreign Subsidiary

76




 

becomes obligated as a Guarantor under the Foreign Guaranty provided that each
such Significant Foreign Subsidiary remains a Significant Foreign Subsidiary on
the applicable execution date;

 

 

 

             (iv)          With respect to each Person which becomes a
Significant Domestic Subsidiary subsequent to the Restatement Date, within
thirty days of the date such Person becomes a Significant Domestic Subsidiary,
cause such new Significant Domestic Subsidiary to execute and deliver to Agent a
Joinder Agreement whereby such Significant Domestic Subsidiary becomes obligated
as a Guarantor under the Domestic Guaranty and provided that each such
Significant Domestic Subsidiary remains a Significant Domestic Subsidiary on the
applicable execution date; and

 

 

 

             (v)          With respect to the Significant Foreign Subsidiaries
listed on Schedule 7.16(b)(v), Lenders hereby waive any obligation of Company
otherwise set forth in this Agreement to execute and deliver, or cause to be
executed and delivered to Agent any Guaranty.

          All Loan Documents delivered pursuant to this Section shall be in form
satisfactory to Agent and the Required Lenders, in their reasonable discretion,
together with such supporting documentation, including without limitation
financing statements, acknowledgments, stock powers, registrations and like
documents, corporate authority items, certificates and opinions of counsel, as
reasonably required by Agent and the Required Lenders and Company shall take, or
cause to be taken, such steps as are necessary or advisable under applicable law
to perfect the Liens granted under clause (a).

          Execution and delivery of Pledge Agreements, Guaranties and Joinder
Agreements  specified by this Section 7.16 shall only be required to the extent
such Liens, Guaranties and Joinder Agreements are enforceable under applicable
local law, as determined in Agent’s reasonable discretion.  If execution and
delivery of any of the Pledge Agreements, Guaranties and Joinder Agreements
specified by this Section 7.16 cannot, in Agent’s determination,  be obtained
with the exercise of commercially reasonable efforts by Company and any
applicable Subsidiary, Agent may, in its sole discretion, waive delivery of such
Pledge Agreements, Guaranties and Joinder Agreements.

          7.17       Security and Defense of Collateral.          Except to the
extent that Liens for the benefit of Agent and Lenders are not required on
certain Collateral under the terms of Section 13.21 hereof, take such actions as
Agent or the Required Lenders may from time to time reasonably request to
establish and maintain first perfected security interests in and Liens on all of
its Collateral in favor of Agent on behalf of Lenders, subject only to Liens
permitted under Section 8.5 hereof; and defend the Collateral from any Liens
other than Liens permitted by Section 8.5.

          7.18       Vishay Israel.          Within forty-five (45) days
following the end of each fiscal year ending after the Effective Date, cause
Vishay Israel to request from Israel’s Comptroller of Foreign Exchange
authorization to increase the limit on the Pledge Agreement executed and
delivered by Vishay Israel encumbering the shares of Vishay Europe, to the
extent of any increases after the Effective Date in the amount of Vishay
Israel’s investment in Vishay Europe and as soon as reasonably practicable
following receipt of such approval, execute and deliver an

77




amendment in form satisfactory to Agent and the Required Lenders, in their
reasonable discretion, together with such supporting documentation, including
without limitation corporate authority items, certificates and opinions of
counsel, as reasonably required by Agent and the Required Lenders and Company
shall take, or cause to be taken, such steps as are necessary or advisable under
applicable law to perfect the Liens granted under such Pledge Agreement as
amended thereby.

          7.19       Use of Proceeds.          Use the Advances of the Revolving
Credit made to any Borrower solely for general corporate purposes, including
without limitation working capital, acquisitions, prepayment or repayment of the
New Convertible Subordinated Debt and/or the BCc Refinancing, including any
interest, fees or expenses related thereto (or any refinancing of such Debt
otherwise permitted under this Agreement).  None of the proceeds of the Advances
made under this Agreement will be used in violation of any applicable law or
regulation including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System.

          8.          NEGATIVE COVENANTS

          Each of the Borrowers covenant and agree that, so long as any of
Lenders are committed to make any Advances or issue any Letters of Credit under
this Agreement and thereafter so long as any Indebtedness remains outstanding,
it will not, and it will not allow its Subsidiaries to:

          8.1         Capital Structure, Business Objects or
Purpose.          Except as otherwise specifically permitted under this
Agreement,

 

(a)

purchase, acquire or redeem any of its Equity Interests (whether in connection
with the conversion of any Debt to Equity Interests or otherwise), except for
(i) non-vested stock granted to participants under the Company’s stock plan
existing, and as in effect, on the date hereof and (ii) repurchases by Company
of its common stock in an aggregate amount, from and after December 31, 2006,
not to exceed five percent (5%) of Tangible Net Worth (determined, in the case
of each such repurchase of shares, on the date of repurchase), provided,
however, that both before and after giving effect to each such repurchase, no
Default or Event of Default has occurred and is continuing; and

 

 

 

 

(b)

make any material change in its capital structure or in its general business
objects or purpose or enter into any business, directly or through any
Subsidiary except for those businesses in which Company and its Subsidiaries are
engaged on the date of this Agreement or other businesses in the electronic
components industry or which  are directly related thereto which could
reasonably be expected to have a material adverse effect on (i) Company and the
Subsidiaries taken as a whole or (ii) the rights or interests of Agent and
Lenders hereunder.

          8.2         Limitations on Fundamental Changes.          Enter into
any transaction of merger, consolidation or amalgamation, or purchase or
otherwise acquire or become obligated for the purchase of all or substantially
all of the assets, business interests or Equity Interests of any Person or in
any other manner effectuate an expansion of present business of Company and its

78




Subsidiaries by acquisition or liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all, substantially all or any part of its property,
business or assets, or make any material change in its present method of
conducting business, except:

 

(a)

any Subsidiary may be merged or consolidated with or into Company (so long as
Company shall be the continuing or surviving corporation); any Domestic
Subsidiary may be merged or consolidated with or into any Wholly Owned Domestic
Subsidiary (so long as such Wholly Owned Domestic Subsidiary shall be the
continuing or surviving corporation); and any Foreign Subsidiary may be merged
or consolidated with or into any Wholly Owned Domestic Subsidiary or into any
Wholly Owned Foreign Subsidiary (excluding the Israeli Subsidiaries) so long as
such Wholly Owned Domestic Subsidiary or such Wholly Owned Foreign Subsidiary
shall be the continuing or surviving corporation);

 

 

 

 

(b)

any Israeli Subsidiary owned directly by Company or any Domestic Subsidiary may
merge with or into another such Israeli Subsidiary; and any Israeli Subsidiary
not owned directly by Company or any Domestic Subsidiary may merge with or into
another such Israeli Subsidiary;

 

 

 

 

(c)

any Subsidiary may sell, lease, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to Company;

 

 

 

 

(d)

any Domestic Subsidiary may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other
Domestic Subsidiary and any Foreign Subsidiary may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to any Domestic Subsidiary or to any other Foreign Subsidiary,
provided, in each case, that such Subsidiary is a Wholly Owned Subsidiary;

 

 

 

 

(e)

Permitted Transfers and any Permitted Securitization;

 

 

 

 

(f)

other sales, transfers or other dispositions of any assets of Company and its
Subsidiaries to Persons that are not otherwise permitted by any other clause of
this Section 8.2, from and after the Effective Date in an aggregate amount not
to exceed (i) 15% of Tangible Net Worth in any fiscal year and (ii) 20% of
Tangible Net Worth for any period of three consecutive fiscal years (or portion
thereof) beginning with fiscal year 2007, determined on the basis of Tangible
Net Worth for the fiscal quarter ending immediately prior to the date of
determination; and

 

 

 

 

(g)

Permitted Acquisitions.

          8.3         Guaranties.          Become obligated on any Guaranty
Obligations or otherwise guarantee, endorse, or otherwise become liable for or
upon the obligations of others, except by endorsement of cash items for deposit
in the ordinary course of business and except for:

 

(a)

the Guaranties;

79




 

(b)

Guaranty Obligations of the Company or any Subsidiary of (i) Hedging Obligations
entered into by Company or any Subsidiary, (ii) Commodities Hedging Obligations
entered into by Company or any Subsidiary, or (iii) reimbursement obligations in
respect of Special Letters of Credit issued for the account of any Subsidiary;

 

 

 

 

(c)

Guaranty Obligations relating to any Debt permitted hereunder (i) as set forth
on Schedule 8.3 attached hereto or (ii) permitted (as Investments) under clauses
(d), (e) and (g) of Section 8.7 hereof;

 

 

 

 

(d)

customary clean up call provisions under any Permitted Securitization; or

 

 

 

 

(e)

any other Guaranty Obligations entered into in the ordinary course of business
and not otherwise permitted pursuant to this Section 8.3, provided that (i) no
Default or Event of Default has occurred and is continuing at the time of
entering into such Guaranty Obligations and (ii) the aggregate amount of such
Guaranty Obligations shall not exceed $50,000,000.

          8.4         Debt.          Become or remain obligated for any Debt for
borrowed money, or for any Debt incurred in connection with the acquisition of
any property, real or personal, tangible or intangible, except:

 

(a)

Indebtedness to Lenders (or their Affiliates) hereunder, including without
limitation, Hedging Obligations and Special Letters of Credit;

 

 

 

 

(b)

Debt not otherwise permitted hereunder which is in existence as of the
Restatement Date and disclosed on Schedule 8.4(b) attached hereto, and any
renewals or refinancing of such Debt in amounts not exceeding the scheduled
amounts (less any required amortization according to the terms thereof), on
terms no less favorable to Company and its Subsidiaries than in effect on the
Restatement Date and otherwise in compliance with this Agreement, except for any
less favorable terms which may result from changes in market rates;

 

 

 

 

(c)

current unsecured trade, utility or non-extraordinary accounts payable arising
in the ordinary course of business and any unsecured letters of credit
undertaken by such parties in the ordinary course of business outside the United
States of America (and necessary under local customs and practices) to support
such accounts payable;

 

 

 

 

(d)

(i) purchase money Debt for fixed assets (including operating leases and
capitalized leases or other non-cancelable leases having a term of 12 months or
longer), (ii) Debt in respect of equipment leasing agreements (based on the
aggregate lease payments during the term of such leases and all available
extensions), (iii) Debt in respect of real property leases (based on the
aggregate lease payments during the term of such leases and all available
extensions) provided that the aggregate amount of the Debt permitted under
clauses (i)-(iii) herein (excluding such Debt as is set forth on Schedule 8.4(d)
attached hereto) shall not exceed ten percent (10%) of Tangible Net Worth;

80




 

(e)

any Debt assumed pursuant to an acquisition conducted in compliance with this
Agreement, provided that such Debt was not entered into, extended or renewed in
contemplation of such acquisition and provided further that the aggregate amount
of all such Debt at any time outstanding shall not exceed ten percent (10%) of
Tangible Net Worth;

 

 

 

 

(f)

Debt to third parties issued by any Foreign Subsidiary of Company in an
aggregate amount at any time outstanding not to exceed seven and a half percent
(7.5%) of Tangible Net Worth; provided that such Debt be issued and at all times
maintained on a pari passu basis with the Indebtedness, if any, of such Foreign
Subsidiary, or on a basis subordinate thereto, and pursuant to documentation
containing covenants not more restrictive in the aggregate than the covenants
contained in this Agreement (as determined by Agent and Required Lenders in
their reasonable discretion) and provided further, however, that immediately
before and immediately after such Debt is incurred, and giving effect thereto,
no Default or Event of Default has occurred and is continuing (it being
understood that for purposes of this Section 8.4(f), the granting of Liens which
are permitted under Section 8.5 hereof shall not be deemed to constitute the
entry into more restrictive covenants or to be other than on a pari passu
basis);

 

 

 

 

(g)

Intercompany Loans, but only to the extent permitted under the other applicable
terms and limitations of this Agreement, including but not limited to Section
8.7 hereof, and guaranties permitted under Section 8.3 hereof;

 

 

 

 

(h)

unsecured Debt issued under Rule 144A of the Securities Act of 1933 or pursuant
to a private placement in an aggregate amount for all such Debt issued under
this subparagraph (but without giving effect to any repayments or principal
reductions thereof) not to exceed Two Hundred Million Dollars ($200,000,000);
provided that such Debt be issued and all times maintained on a basis
subordinate hereto, and pursuant to documentation containing covenants not more
restrictive in the aggregate than the covenants contained in this Agreement (as
determined by Agent and the Required Lenders in their reasonable discretion);
provided further, however, that immediately before and immediately after such
Debt is incurred, and giving effect thereto, no Default or Event of Default has
occurred and is continuing; and provided further that prior to or concurrently
with the issuance of such Debt, the Revolving Credit Aggregate Commitment is
permanently reduced by an amount equal to not less than 50% of the proceeds of
such Debt, net of normal and customary expenses of issuance payable to third
parties;

 

 

 

 

(i)

customary representations, warranties and indemnification provisions entered
into in connection with the sale, transfer or other disposition of securities or
other assets of the Company and its Subsidiaries permitted pursuant to Section
8.2(f);

 

 

 

 

(j)

the BCc Replacement Financing, the New Convertible Subordinated Debt and any
other Subordinated Debt disclosed on Schedule 8.13 attached hereto, together
with any refinancing of such Debt, subject to the following requirements:  that
such refinancing shall (i) be on terms and conditions substantially similar or
more

81




 

 

favorable for the Company and its Subsidiaries to the existing Debt being
refinanced, (ii) not increase the then outstanding principal amount of the Debt
being refinanced, (iii) not take place while any Default or Event of Default
shall have occurred and be continuing, or when any Default or Event of Default
shall reasonably be expected to result from such refinancing; and (iv) be
subject to loan documentation for which draft copies (in substantially final
form) are delivered to Agent not less than five (5) days prior to the date of
such refinancing (or a shorter time period if consented to by Agent); and

 

 

 

 

(k)

unsecured Commodities Hedging Obligations.

          8.5         Liens.          Permit or suffer any Lien to exist on any
of its properties, real, personal or mixed, tangible or intangible, whether now
owned or hereafter acquired, except:

 

(a)

Liens in favor of Agent, as security for the Indebtedness hereunder, and,
including without limitation, any Indebtedness under any Hedging Obligations or
Commodities Hedging Obligations (to the extent such Commodities Hedging
Obligations are “Indebtedness” as defined in this Agreement”) or to secure
Special Letters of Credit;

 

 

 

 

(b)

purchase money security interests in fixed assets to secure purchase money Debt
permitted under Section 8.4(d) hereof, provided that such security interest is
created substantially contemporaneously with the acquisition of such fixed
assets and does not extend to any property other than the fixed assets so
financed;

 

 

 

 

(c)

any Lien securing third-party indebtedness assumed pursuant to any Permitted
Acquisition conducted in compliance with this Agreement, provided that such Lien
is limited to the property so acquired and was not entered into, extended or
renewed in contemplation of such acquisition;

 

 

 

 

(d)

Permitted Liens and the Liens described on Schedule 8.5 hereto;

 

 

 

 

(e)

Liens securing Debt of a Foreign Subsidiary (and not supported by any Guaranty
Obligations of Company or any Domestic Subsidiary) for overdraft or similar
credit facilities permitted under clause (f) of Section 8.4 hereof encumbering
cash or cash equivalents owned by any Foreign Subsidiary that do not exceed, in
the aggregate, Fifty Million Dollars ($50,000,000);

 

 

 

 

(f)

Liens securing Debt (such Debt being permitted under this Agreement), provided
that the aggregate principal amount of all such Debt which is secured by such
Lien shall not exceed Twenty Million Dollars ($20,000,000); and

 

 

 

 

(g)

any Lien encumbering property interests, rights or proceeds which are subject of
a transfer or encumbrance pursuant to a Permitted Securitization.

          8.6         Dividends.          Declare or pay any dividends on or
make any other distribution with respect to (whether by reduction of
Stockholders’ Equity or otherwise) any Equity Interests, except for stock
dividends and except for (a) cash dividends by any Wholly Owned Subsidiary to

82




Company or any other Wholly Owned Subsidiary which has executed a Guaranty
hereunder, (b) dividends paid in cash or in kind by any Subsidiary which is not
a Wholly Owned Subsidiary or by any Joint Venture, provided that such dividends
are paid to each holder of Equity Interests therein (including Company or any of
its other Subsidiaries) on a pro rata basis (based on the relative amounts of
share capital held by each such holder) and provided further that such dividends
are paid to Company or its other Subsidiaries on substantially the same (or
better) terms as (and contemporaneously with) any dividends paid to Persons
other than Company and its Subsidiaries, (c) cash dividends issued by any Wholly
Owned Subsidiary which are reinvested in compliance with Section 8.7, provided
that in the case of clauses (b) and (c) above, no Default or Event of Default
has occurred and is continuing as of the date of the issuance of such dividends,
or could reasonably be expected to result therefrom.

          8.7         Investments.          Make or allow to remain outstanding
any investment (whether such investment shall be of the character of investment
in Equity Interests, evidences of indebtedness or other securities or otherwise)
in, or any loans or advances to, any Person, firm, corporation or other entity
or association, other than:

 

(a)

Company’s and its Subsidiaries’ Equity Interests in the Subsidiaries as of the
Restatement Date;

 

 

 

 

(b)

Additional cash investment in the Foreign Permitted Borrowers, which is applied
by the applicable Borrower concurrently with such investment to reduce its
Indebtedness under this Agreement, if the Indebtedness repaid is in
substantially the amount of such additional investment and provided, further,
such investment shall not be made, without the prior written consent of Agent,
after the occurrence and during the continuance of a Default or Event of
Default, or where a Default or Event of Default could reasonably be expected to
result therefrom, provided, however, that if no Indebtedness of such Foreign
Permitted Borrower is outstanding under this Agreement, cash investment in the
Foreign Permitted Borrowers shall be governed by clause (d) hereof;

 

 

 

 

(c)

The existing investments, loans and/or advances in or to Subsidiaries set forth
or referred to on Schedule 8.7 hereto, in addition to any other matters set
forth in this Section 8.7;

 

 

 

 

(d)

Intercompany Loans, Advances, or Investments made on or after the Effective Date
hereunder to Company, or by Company or any Subsidiary to Company or any Wholly
Owned Subsidiary (excluding the Israeli Subsidiaries), provided that any
Intercompany Loan (other than a guaranty) included therein be evidenced by and
funded under an Intercompany Note and further provided that both before and
after giving effect to any such loans, advances or investments, no Default or
Event of Default has occurred and is continuing under this Agreement (or would
result from the making of such Intercompany Loan, Advance or Investment), and in
the case of Intercompany Loans from a Domestic Subsidiary or Company to a
Domestic Subsidiary or Company and Intercompany Loans from a Foreign Subsidiary
to a Foreign Subsidiary, notice has been given by Agent (upon the direction of
the Required Lenders) that no such Intercompany Loans shall be made, provided
that no repayments of such Intercompany Loan shall be

83




 

 

made while a Default or Event of Default has occurred and is continuing, or
could reasonably be expected to result from such payment, and provided, further,
that the terms governing each such loan or advance to Company or any Subsidiary
shall specifically state that no payments shall be made thereunder if a Default
or Event of Default under this Agreement has occurred and is continuing, or
could reasonably be expected to result therefrom unless Agent otherwise consents
in writing;

 

 

 

 

(e)

Intercompany Loans, Advances or Investments made on or after the Effective Date
by Company or any Subsidiary to the Israeli Subsidiaries’ or to any Subsidiary
which does not constitute a Wholly Owned Subsidiary (provided (i) that any
Intercompany Loan (other than a guaranty) included therein be evidenced by and
funded under an Intercompany Note), (ii) that at the time any such loan, advance
or investment is made (before and after giving effect thereto) no Default or
Event of Default has occurred and is continuing, (iii) that the aggregate amount
of all such loans, advances and investments shall not exceed, at any time
outstanding, 15% of Tangible Net Worth and (iv) that the terms governing each
such loan or advance to Company or any Subsidiary shall specifically state that
no payments shall be made thereunder if a Default or Event of Default under this
Agreement has occurred and is continuing, or could reasonably be expected to
result therefrom unless Agent otherwise consents in writing;

 

 

 

 

(f)

Intercompany Loans, Advances or Investments made on or after the Effective Date
by one Israeli Subsidiary to another Israeli Subsidiary (provided (i) that any
Intercompany Loan (other than a guaranty) included therein be evidenced by and
funded under an Intercompany Note), (ii) that at the time any such loan, advance
or investment is made (before and after giving effect thereto) no Default or
Event of Default has occurred and is continuing, and (iii) that the terms
governing each such loan or advance to such Israeli Subsidiary shall
specifically state that no payments shall be made thereunder if a Default or
Event of Default under this Agreement has occurred and is continuing, or could
reasonably be expected to result therefrom unless Agent otherwise consents in
writing;

 

 

 

 

(g)

loans, advances or investments made on or after the Effective Date (without
regard to any repayment of such loans, advances or investments, other than the
repayment of capital or principal) to any Joint Venture or other Person,
including without limitation any Guaranty Obligations of Company or any
Subsidiary (valued on the basis of the aggregate amount of indebtedness covered
by such Guaranty Obligations) of third-party indebtedness of any such Joint
Venture or other Person, which loans, advances or investments are not otherwise
permitted under this Section 8.7, in an aggregate amount at any time outstanding
not to exceed seven and one-half percent (7.5%) of Tangible Net Worth;

 

 

 

 

(h)

intentionally omitted;

84




 

(i)

investments, whether by acquisition of Equity Interests, indebtedness or other
obligations or security of, any Person (other than a Subsidiary or an Affiliate)
which is a customer of Company or any Subsidiary, which investment was made in
exchange for amounts owed by such customer to Company or any Subsidiary (and
incurred in the ordinary course of business) or as an advance on the provision
of goods and services in the ordinary course of business;

 

 

 

 

(j)

Hedging Obligations and guaranties by Company or any Subsidiary of Hedging
Obligations entered into by Company or any Subsidiary and Commodities Hedging
Obligations and guaranties by Company or any Subsidiary of Commodities Hedging
Obligations entered into by Company or any Subsidiary, as applicable;

 

 

 

 

(k)

Permitted Investments; and

 

 

 

 

(l)

Investments in any Subsidiary (including, without limitation, any Special
Purpose Subsidiary) from and after the date hereof consisting of (x)
dispositions of specific foreign accounts receivable made pursuant to any
Permitted Securitization and the resultant Debt issued by a Special Purpose
Subsidiary to another Subsidiary as part of such Permitted Securitization, in
each case to the extent constituting Investments hereunder; and (y) the
repurchase or replacement from and after the date hereof of accounts receivable
pursuant to any representations or warranties or clean up call provisions
included in such Permitted Securitization in accordance with the definition
thereof.

In valuing any investments, loans and advances for the purpose of applying the
limitations set forth in this Section 8.7 (except as otherwise expressly
provided herein), such investments, loans and advances shall be taken at the
original cost thereof, without allowance for any subsequent write-offs or
appreciation or depreciation therein, but less any amount repaid or recovered on
account of capital or principal.

          8.8         Accounts Receivable.          Sell or assign any account,
note or trade acceptance receivable, except to Agent on behalf of Lenders, and
except the sale or assignment of foreign accounts receivable pursuant to any
Permitted Securitization.

          8.9         Transactions with Affiliates.          Enter into any
transaction with any of its or their stockholders or officers or its or their
affiliates, except in the ordinary course of business and on terms not less
favorable than would be usual and customary in similar transactions between
Persons dealing at arm’s length and except for (i) transactions otherwise
permitted by this Agreement and (ii) transactions between Company and any Wholly
Owned Subsidiary or between any Wholly Owned Subsidiary and any other Wholly
Owned Subsidiary.

          8.10       Intentionally Omitted.

          8.11       Prohibition Against Certain
Restrictions.          (a)     Enter into or otherwise become subject to any
agreement or arrangement (excluding this Agreement and excluding any such
agreement by a Special Purpose Subsidiary pursuant to a Permitted
Securitization, but only to the extent such agreement applies only to such
Special Purpose Subsidiary) with any lender or other

85




third party (i) which prohibits, restricts or otherwise limits the ability of
Company to make loans, advances or investments to its Subsidiaries or which
prohibits, restricts or otherwise limits the ability of any Subsidiary to make
loans, advances or investments in any other Subsidiary, (ii) which prohibits,
restricts or otherwise limits the ability of any Subsidiary to declare or pay
any dividends on or make any other distribution with respect to any Equity
Interests, or (iii) which prohibits, restricts or otherwise limits the
execution, delivery, undertaking or performance by Company or any Subsidiary of
any Guaranty Obligations, indemnity or similar undertaking in favor of Agent or
Lenders; and

          (b)         Except in connection with Liens permitted by Section 8.5,
to the extent of the property encumbered by such Permitted Liens, enter into any
agreement, document or instrument which would restrict or prevent Company and
its Subsidiaries from granting Agent on behalf of Lenders Liens upon, security
interests in and pledges of their respective assets which are senior in priority
to all other Liens.

          8.12       Intentionally omitted.

          8.13       Amendment of Subordinated Debt and Other Debt Documents and
Permitted Securitizations.          Amend, modify or otherwise alter (or suffer
to be amended, modified or altered) any of the terms and conditions of those
documents or instruments evidencing or otherwise related to any Debt set forth
on Schedule 8.13 or any other Subordinated Debt (including the New Convertible
Subordinated Debt and the BCc Refinancing) or any Permitted Securitization,
except for those amendments, modifications or other alterations which could not
reasonably be determined to have a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Company and its
Subsidiaries, taken as a whole, (b) the ability of Company or any of its
Subsidiaries to perform their respective obligations under this Agreement or any
other Loan Document to which any of them is a party, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of Agent or Lenders hereunder or thereunder, or except as may
be approved by Agent and the Required Lenders.

          8.14       Payment or Prepayment of Other Debts.          Prepay,
purchase, redeem or defease the New Subordinated Convertible Debt, the BCc
Refinancing, any Subordinated Debt or any other Debt set forth on Schedule 8.13
(whether in connection with the conversion of any such Debt or otherwise), or in
each case any refinancing thereof, except for (a) payments or prepayments on the
New Subordinated Convertible Debt and/or the BCc Refinancing (or, in each case,
any refinancing thereof), provided in each case that no Default or Event of
Default shall have occurred and be continuing at the time of such payment or
prepayment or could be reasonably expected to result therefrom, and (b) the
conversion of the BCC Replacement Financing, the New Subordinated Convertible
Financing or other Subordinated Debt or Debt set forth on Schedule 8.13 (or, in
each case, any refinancing thereof) into stock pursuant to the put or other
conversions rights relating thereto.

          9.          DEFAULTS

          9.1         Events of Default.          Any of the following events is
an “Event of Default”:

86




 

(a)

non-payment when due of the principal or interest of any Advance in accordance
with the terms thereof or of any reimbursement obligation under Section 3.6
hereof, and in the case of interest payments, continuance thereof for three (3)
days;

 

 

 

 

(b)

default in the payment of any money by any of the Borrowers under this Agreement
(other than as set forth in subsection (a), above) or the other Loan Documents,
and continuance thereof for three (3) days of the date the same is due and
payable;

 

 

 

 

(c)

default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by any party thereto (provided that, with respect to the covenants set
forth in Sections 7.8, 7.10, 7.12, 7.13 and 7.14 hereof, such event has
continued for thirty (30) consecutive days) or the occurrence of any other
default or Event of Default, as the case may be hereunder or thereunder;

 

 

 

 

(d)

any representation or warranty made by any of the Borrowers herein or in any
instrument submitted pursuant hereto or by any other party to the Loan Documents
proves untrue in any material adverse respect when made; provided that, with
respect to any misrepresentation or breach of warranty arising subsequent to the
date hereof under Sections 6.7, 6.8, 6.13 through 6.15 and 6.18 of this
Agreement solely by virtue of the nature of the representations and warranties
hereunder as continuing, (i) as to Section 6.8, hereof, any applicable cure
period existing in respect of such matters shall have expired and (ii) as to the
remaining Sections of this Agreement specified in this subparagraph (d), such
misrepresentation or breach of warranty hereunder shall have continued for a
period of thirty (30) consecutive days;

 

 

 

 

(e)

any provision of any Guaranty, or any Collateral Document shall at any time for
any reason (other than in accordance with its terms or the terms of this
Agreement) cease to be valid and binding and enforceable against Company or the
Subsidiaries party thereto, as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any Person, or Company or any of
the Subsidiaries party thereto shall deny that it has any or further liability
or obligation under any Guaranty, or any Collateral Document, as applicable, or
any Guaranty, or any Collateral Document shall be terminated, invalidated or set
aside or in any way cease to give or provide to Lenders and Agent the benefits
purported to be created thereby;

 

 

 

 

(f)

default (after giving effect to any applicable period of grace or cure) in the
payment of any other obligation of Company, its Significant Subsidiaries, any
Guarantor or any Person obligated under a Pledge Agreement for borrowed money in
excess of Ten Million Dollars ($10,000,000) (or the equivalent thereof in an
Alternative Currency), individually or in the aggregate; or default in the
observance or performance of any conditions, covenants or agreements related or
given with respect to any other obligations for borrowed money in an aggregate

87




 

 

amount in excess of Ten Million Dollars ($10,000,000) (or the equivalent thereof
in an Alternative Currency), which is sufficient to permit the holder thereof to
accelerate the maturity of such obligation;

 

 

 

 

(g)

the rendering of any judgment or judgments for the payment of money in excess of
the sum of Ten Million Dollars ($10,000,000) (or the Alternative Currency
equivalent thereof) in the aggregate against Company, any of its Significant
Subsidiaries, any Guarantor, or any Person obligated under a Pledge Agreement,
and such judgments shall remain unpaid, unvacated, unbonded or unstayed by
appeal or otherwise for a period of thirty (30) consecutive days, except as
covered by adequate insurance with a reputable carrier and an action is pending
in which an active defense is being made with respect thereto;

 

 

 

 

(h)

(i) any Person shall engage in any Prohibited Transaction involving any Pension
Plan, (ii) any Accumulated Funding Deficiency, whether or not waived, shall
exist with respect to any Pension Plan or any Lien in favor of the PBGC or a
Pension Plan shall arise on the assets of Company or any ERISA Affiliate, (iii)
a Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA or (v) Company or any ERISA
Affiliate shall, or in the reasonable opinion of the Required Lenders is likely
to, incur any liability in connection with a withdrawal from, or the insolvency,
bankruptcy or reorganization of, a Multiemployer Plan and in each case in
clauses (i) through (v) above, (x) a period of sixty (60) days, or more, has
elapsed from the occurrence of such event or condition and (y) such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to subject Company or any of its Subsidiaries to any tax,
penalty or other liabilities in the aggregate material in relation to the
business, operations, property or financial or other condition of Company and
its Subsidiaries taken as a whole;

 

 

 

 

(i)

(A) any one Person or group of Persons acting in concert shall acquire or
control, directly or indirectly, whether by ownership, proxy, voting trust or
otherwise, twenty percent (20%) or more of the voting power of the issued and
outstanding Equity Interests of Company, other than (x) any Person or group of
Persons beneficially owning, directly or indirectly, as of the date hereof
Equity Interests of Company with twenty percent (20%) or more of such voting
power or (y) any Permitted Transferee; or (B) individuals who constitute the
Continuing Directors cease for any reason to constitute at least a majority of
Company’s directors (for purposes of this Section 9.1(i)(B), “Continuing
Director” means any director who was a director as of the Effective Date and any
director who is nominated or elected by a majority of Continuing Directors who
are then directors);

 

 

 

 

(j)

If a creditors’ committee shall have been appointed for the business of Company,
any of its Significant Subsidiaries, any Guarantor or any Person obligated under
a Pledge Agreement; or if Company, any Significant Subsidiary, any Guarantor or

88




 

 

any Person obligated under a Pledge Agreement shall have made a general
assignment for the benefit of creditors or shall have been adjudicated bankrupt,
or shall have filed a voluntary petition in bankruptcy or for reorganization or
to effect a plan or arrangement with creditors or shall fail to pay its debts
generally as such debts become due in the ordinary course of business (except as
contested in good faith and for which adequate reserves are made in such party’s
financial statements); or shall file an answer to a creditor’s petition or other
petition filed against it, admitting the material allegations thereof for an
adjudication in bankruptcy or for reorganization; or shall have applied for or
permitted the appointment of a receiver or trustee or custodian for any of its
property or assets; or such receiver, trustee or custodian shall have been
appointed for any of its property or assets (otherwise than upon application or
consent of Company, any Significant Subsidiary, any Guarantor or any Person
obligated under a Pledge Agreement) and such appointment has not been dismissed
or stayed within thirty (30) days from the date of appointment or if an order
for relief or otherwise approving any petition for reorganization of Company,
any Significant Subsidiary, any Guarantor or any Person obligated under a Pledge
Agreement shall be entered; or if an involuntary petition is filed against
Company, any Significant Subsidiary, any Guarantor or any Person obligated under
a Pledge Agreement and shall not be dismissed or stayed within thirty (30) days
from the date of filing thereof; and

 

 

 

 

(k)

until such Debt has been converted into common stock of the Company, if any
“Fundamental Change” shall have occurred as defined in that certain Indenture
entered into by Company in connection with the New Convertible Subordinated
Debt, without giving effect to any amendments thereto or modifications thereof
subsequent to the Effective Date.

          9.2         Exercise of Remedies.          If an Event of Default has
occurred and is continuing hereunder: (a) Agent shall, if directed to do so by
the Required Lenders, declare any commitment of Lenders to extend credit
hereunder immediately terminated; (b) Agent shall, if directed to do so by the
Required Lenders, declare the entire unpaid Indebtedness immediately due and
payable, without presentment, notice or demand, all of which are hereby
expressly waived by the Borrowers; (c) upon the occurrence of any Event of
Default specified in Section 9.1(j) above, and notwithstanding the lack of any
declaration by Agent under the preceding clause (a) or (b), Lenders’ commitments
to extend credit hereunder shall immediately and automatically terminate and the
entire unpaid Indebtedness shall become automatically due and payable without
presentment, notice or demand; (d) Agent shall, upon being directed to do so by
the Required Lenders, demand immediate delivery of cash collateral, and Company
and each Account Party agree to deliver such cash collateral upon demand, in an
amount equal to the maximum amount that may be available to be drawn at any time
prior to the stated expiry of all outstanding Letters of Credit; and (e) Agent
shall, if directed to do so by the Required Lenders or Lenders, as applicable
(subject to the terms hereof), exercise any remedy permitted by this Agreement,
the other Loan Documents or law.

          9.3         Rights Cumulative.          No delay or failure of Agent
and/or Lenders in exercising any right, power or privilege hereunder shall
affect such right, power or privilege, nor shall any

89




single or partial exercise thereof preclude any other or further exercise
thereof, or the exercise of any other power, right or privilege. The rights of
Lenders under this Agreement are cumulative and not exclusive of any right or
remedies which Lenders would otherwise have.

          9.4         Waiver by Company and Permitted Borrowers of Certain
Laws.          To the extent permitted by applicable law, each of the Borrowers
hereby agrees to waive, and do as hereby absolutely and irrevocably waive and
relinquish the benefit and advantage of any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist, which,
but for this provision, might be applicable to any sale made under the judgment,
order or decree of any court, on any claim for interest on any principal of any
Advance. These waivers have been voluntarily given, with full knowledge of the
consequences thereof.

          9.5          Waiver of Defaults.          No Event of Default shall be
waived by Lenders except in a writing signed by an officer of Agent in
accordance with Section 13.11 hereof. No single or partial exercise of any
right, power or privilege hereunder, nor any delay in the exercise thereof,
shall preclude any other or further exercise of Lenders’ rights by Agent. No
waiver of any Event of Default shall extend to any other or further Event of
Default. No forbearance on the part of Agent in enforcing any of Lenders’ rights
shall constitute a waiver of any of their rights. The Borrowers expressly agree
that this Section may not be waived or modified by Lenders or Agent by course of
performance, estoppel or otherwise.

          10.         PAYMENTS, RECOVERIES AND COLLECTIONS.

          10.1       Payment Procedure.

 

(a)

All payments by any of the Borrowers of principal of, or interest on, Advances
of the Revolving Credit or the Swing Line or of Letter of Credit Obligations or
Fees shall be made without setoff or counterclaim on the date specified for
payment under this Agreement not later than 11:00 a.m. (Detroit time) in Dollars
in immediately available funds to Agent, for the ratable account of Lenders, at
Agent’s office located at One Detroit Center, Detroit, Michigan 48226, in
respect of Domestic Advances or Fees payable in Dollars. Payments made in
respect of any Advance in any Alternative Currency or any Fees payable in any
Alternative Currency shall be made in such Alternative Currency in immediately
available funds for the account of Agent’s Eurocurrency Lending Office, at
Agent’s Correspondent, for the ratable account of Lenders, not later than 11:00
a.m. (the time of Agent’s Correspondent). Upon receipt of each such payment,
Agent shall make prompt payment to each Lender, or, in respect of
Eurocurrency-based Advances, such Lender’s Eurocurrency Lending Office, in like
funds and currencies, of all amounts received by it for the account of such
Lender.

 

 

 

 

(b)

Unless Agent shall have been notified by Company prior to the date on which any
payment to be made by any of the Borrowers is due that such Borrower does not
intend to remit such payment, Agent may, in its discretion but without any
obligation, assume that such Borrower has remitted such payment when so due and
Agent may, in reliance upon such assumption, make available to each Lender on
such payment date an amount equal to such Lender’s share of such assumed

90




 

 

payment. If any of the Borrowers has not in fact remitted such payment to Agent,
each Lender shall forthwith on demand repay to Agent in the applicable currency
the amount of such assumed payment made available to such Lender, together with
the interest thereon, in respect of each day from and including the date such
amount was made available by Agent to such Lender to the date such amount is
repaid to Agent at a rate per annum equal to (i) for Prime-based Advances, the
Federal Funds Effective Rate, as the same may vary from time to time, and (ii)
with respect to Eurocurrency-based Advances, Agent’s aggregate marginal cost
(including the cost of maintaining any required reserves or deposit insurance
and of any fees, penalties, overdraft charges or other costs or expenses
incurred by Agent) of carrying such amount.

 

 

 

 

(c)

Whenever any payment to be made hereunder (other than payments in respect of any
Eurocurrency-based Advance or a Quoted Rate Advance) shall otherwise be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment. Whenever any
payment of principal of, or interest on, a Eurocurrency-based Advance or a
Quoted Rate Advance shall be due on a day which is not a Business Day the date
of payment thereof shall be extended to the next succeeding Business Day unless
as a result thereof it would fall in the next calendar month, in which case it
shall be shortened to the next preceding Business Day and, in the case of a
payment of principal, interest thereon shall be payable for such extended or
shortened time, if any.

 

 

 

 

(d)

All payments to be made by or the Borrowers under this Agreement or any of the
Notes (including without limitation payments under the Swing Line and/or Swing
Line Note) shall be made without set-off or counterclaim, as aforesaid, and
without deduction for or on account of any present or future withholding or
other taxes of any nature (other than a tax based upon the net income of any
Lender or Agent by any jurisdiction where a Lender or Agent is located) imposed
by any governmental authority or of any political subdivision thereof or any
federation or organization of which such governmental authority may at the time
of payment be a member, unless any of the Borrowers, as the case may be, is
compelled by law to make payment subject to such tax. In such event, such
Borrower shall:

 

 

 

 

 

(i)

pay to Agent for Agent’s own account and/or, as the case may be, for the account
of Lenders (and, in the case of any Swing Line Advances, pay to Swing Line
Lender which funded such Advances) such additional amounts as may be necessary
to ensure that Agent and/or such Lender or Lenders receive a net amount in the
applicable Permitted Currency equal to the full amount which would have been
receivable had payment not been made subject to such tax; and

 

 

 

 

 

 

(ii)

remit such tax to the relevant taxing authorities according to applicable law,
and send to Agent such certificates or certified copy receipts as Agent or any
Lender shall reasonably require as proof of the payment by such Borrower of any
such taxes payable by such Borrower.

91




 

 

As used herein, the terms “tax”, “taxes” and “taxation” include all taxes,
levies, imposts, duties, charges, fees, deductions and withholdings and any
restrictions or conditions resulting in a charge together with interest (and any
taxes payable upon the amounts paid or payable pursuant to this Section 10.1)
thereon and fines and penalties with respect thereto which may be imposed by
reason of any violation or default with respect to the law regarding such tax
(whether assessed against any Borrower, Agent or any of Lenders), but subject to
compliance by the applicable Lender with Section 13.14 hereof.

          10.2        Application of Proceeds of
Collateral.          Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, following the occurrence of any Event of Default
under Section 9.1(j) and following the occurrence of any other Event of Default
and the termination of the Revolving Credit Aggregate Commitment, the
acceleration of any Indebtedness arising under this Agreement or the other Loan
Documents, or the exercise of any other remedy in each case by the requisite
Lenders under Section 9.2 hereof, Agent shall apply the proceeds of any
Collateral, together with any offsets, voluntary payments by Company or the
Permitted Borrowers or others and any other sums received or collected in
respect of the Indebtedness, first, to pay all incurred and unpaid fees and
expenses of Agent under the Loan Documents and any protective advances made by
Agent with respect to the Collateral under or pursuant to the terms of any Loan
Document, next, to pay any fees and expenses owed to Issuing Lender hereunder,
next, to the Indebtedness under the Revolving Credit (including the Swing Line
and any Reimbursement Obligations), next to any obligations owing by the
Borrowers or any Subsidiary under any Hedging Agreements on a pro rata basis,
next, to any other Indebtedness on a pro rata basis, and then, if there is any
excess, to the Borrowers.  The application of such proceeds and other sums to
the outstanding Indebtedness hereunder shall be based on each Lender’s
Percentage of the aggregate Indebtedness. 

          10.3        Pro-rata Recovery.          If any Lender shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
offset or otherwise) on account of principal of, or interest on, any of the
outstanding Advances (or on account of its participation in any Letter of
Credit) in excess of its pro rata share of payments then or thereafter obtained
by all Lenders upon principal of and interest on all outstanding Advances (or
such participation), such Lender shall purchase from the other Lenders such
participations in the outstanding Advances (or subparticipations in the Letters
of Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably in accordance with the
Percentages of the  Revolving Credit with each of them; provided, however, that
if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing holder, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

          10.4        Set Off.          Upon the occurrence and during the
continuance of any Event of Default, each Lender may at any time and from time
to time, without notice to Company but subject to the provisions of Section 10.3
hereof, (any requirement for such notice being expressly waived by Company) set
off and apply against any and all of the obligations of the Borrower

92




now or hereafter existing under this Agreement, whether owing to such Lender or
any other Lender or Agent, any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of such Borrower
and any property of the such Borrower from time to time in possession of such
Lender, irrespective of whether or not such deposits held or indebtedness owing
by such Lender may be contingent and unmatured and regardless of whether any
Collateral then held by Agent or any Lender is adequate to cover the
Indebtedness, provided, however, that a Lender may not set off and apply against
any obligations of Company or any Domestic Permitted Borrower any deposits or
property of, or other indebtedness owing to, or for the credit or account of any
Foreign Permitted Borrower. Promptly following any such setoff, such Lender
shall give written notice to Agent and to Company and the applicable Permitted
Borrower of the occurrence thereof. The rights of each Lender under this Section
10.4 are in addition to the other rights and remedies (including, without
limitation, other rights of setoff) which such Lender may have.

          11.          CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.

          11.1        Reimbursement of Prepayment Costs.          If any
Borrower makes any payment of principal with respect to any Eurocurrency-based
Advance or Quoted Rate Advance on any day other than the last day of the
Interest Period applicable thereto (whether voluntarily, by acceleration, or
otherwise), or if any Borrower converts or refunds (or attempts to convert or
refund) any such Advance on any day other than the last day of the Interest
Period applicable thereto; or if any Borrower fails to borrow, refund or convert
into any Eurocurrency-based Advance or Quoted Rate Advance after notice has been
given by such Borrower to Agent in accordance with the terms hereof requesting
such Advance, or if any Borrower fails to make any payment of principal or
interest in respect of a Eurocurrency-based Advance or Quoted Rate Advance when
due, the applicable Borrower shall reimburse Agent for itself and/or on behalf
of any Lender, as the case may be, on demand for any resulting loss, cost or
expense incurred (excluding the loss of any Applicable Margin) by Agent and
Lenders, as the case may be as a result thereof, including, without limitation,
any such loss, cost or expense incurred in obtaining, liquidating, employing or
redeploying deposits from third parties, whether or not Agent and Lenders, as
the case may be, shall have funded or committed to fund such Advance.  Such
amount payable by the applicable Borrower to Agent for itself and/or on behalf
of any Lender, as the case may be, may include, without limitation, an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, refunded or converted, for
the period from the date of such prepayment or of such failure to borrow, refund
or convert, through the last day of the relevant Interest Period, at the
applicable rate of interest for said Advance(s) provided under this Agreement,
over (b) the amount of interest (as reasonably determined by Agent and Lenders,
as the case may be) which would have accrued to Agent and Lenders, as the case
may be, on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank eurocurrency market. Calculation of any
amounts payable to any Lender under this paragraph shall be made as though such
Lender shall have actually funded or committed to fund the relevant Advance
through the purchase of an underlying deposit in an amount equal to the amount
of such Advance and having a maturity comparable to the relevant Interest
Period; provided, however, that any Lender may fund any Eurocurrency-based
Advance or Quoted Rate Advance, as the case may be, in any manner it deems fit
and the foregoing assumptions shall be utilized only for the purpose of the

93




calculation of amounts payable under this paragraph. Upon the written request of
Company, Agent and Lenders shall deliver to Company a certificate setting forth
the basis for determining such losses, costs and expenses, which certificate
shall be conclusively presumed correct, absent manifest error.

          11.2        Eurocurrency Lending Office.          For any Advance to
which the Eurocurrency-based Rate is applicable, if Agent or a Lender, as
applicable, shall designate a Eurocurrency Lending Office which maintains books
separate from those of the rest of Agent or such Lender, Agent or such Lender,
as the case may be, shall have the option of maintaining and carrying the
relevant Advance on the books of such Eurocurrency Lending Office.

          11.3        Availability of Alternative Currency.          Agent and
Lenders shall not be required to make any Advance in an Alternative Currency if,
at any time prior to making such Advance, Agent or the Required Lenders (after
consultation with Agent) shall determine, in its or their sole discretion, that
(i) deposits in the applicable Alternative Currency in the amounts and
maturities required to fund such Advance will not be available to Agent and
Lenders; (ii) a fundamental change has occurred in the foreign exchange or
interbank markets with respect to the applicable Alternative Currency
(including, without limitation, changes in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls); or (iii) it has become otherwise materially impractical for Agent or
Lenders, as applicable, to make such Advance in the applicable Alternative
Currency. Agent or the applicable Lender, as the case may be, shall promptly
notify Company and Lenders of any such determination.

          11.4        Refunding Advances in Same Currency.          If pursuant
to any provisions of this Agreement, any of the Borrowers repays one or more
Advances and on the same day borrows an amount in the same currency, Agent (or
Swing Line Lender, in the case of a Swing Line Advance) shall apply the proceeds
of such new borrowing to repay the principal of the Advance or Advances being
repaid and only an amount equal to the difference (if any) between the amount
being borrowed and the amount being repaid shall be remitted by Agent to such
Borrower, or by such Borrower to Agent, as the case may be.

          11.5        Circumstances Affecting Eurocurrency-based Rate
Availability.          If with respect to any Interest Period, Agent or the
Required Lenders (after consultation with Agent) shall determine that, by reason
of circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars or in any applicable Alternative Currency, as the case
may be, in the applicable amounts are not being offered to Agent or such Lenders
for such Interest Period, then Agent shall forthwith give notice thereof to the
Borrowers. Thereafter, until Agent notifies the Borrowers that such
circumstances no longer exist, (i) the obligation of Lenders to make
Eurocurrency-based Advances (other than in any applicable Alternative Currency
with respect to which deposits are available, as required hereunder), and the
right of the Borrowers to convert an Advance to or refund an Advance as a
Eurocurrency-based Advance, as the case may be (other than in any applicable
Alternative Currency with respect to which deposits are available, as required
hereunder), shall be suspended, and (ii) the Borrowers shall repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
Eurocurrency-based Advance covered hereby in the applicable Permitted Currency,
together with accrued interest thereon, any amounts payable under Sections 11.1
and 11.8 hereof, and all other amounts payable hereunder on the last day of the
then current Interest Period applicable to such Advance.

94




Upon the date for repayment as aforesaid and unless Company notifies Agent to
the contrary within two (2) Business Days after receiving a notice from Agent
pursuant to this Section, such outstanding principal amount shall be converted
to a Prime-based Advance as of the last day of such Interest Period.

          11.6        Laws Affecting Eurocurrency-based Advance
Availability.          If, after the date of this Agreement, the introduction
of, or any change in, any applicable law, rule or regulation or in the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof, or compliance by any of
Lenders (or any of their respective Eurocurrency Lending Offices) with any
request or directive (whether or not having the force of law) of any such
authority, shall make it unlawful or impossible for any of Lenders (or any of
their respective Eurocurrency Lending Offices) to honor its obligations
hereunder to make or maintain any Advance with interest at the
Eurocurrency-based Rate, or in an Alternative Currency, such Lender shall
forthwith give notice thereof to Company and to Agent. Thereafter, (a) the
obligations of Lenders to make Eurocurrency-based Advances or Advances in any
such Alternative Currency and the right of any Borrower to convert an Advance
into or refund an Advance as a Eurocurrency-based Advance or as an Advance in
any such Alternative Currency shall be suspended and thereafter the Borrowers
may select as Applicable Interest Rates or as Alternative Currencies only those
which remain available and which are permitted to be selected hereunder, and (b)
if any of Lenders may not lawfully continue to maintain an Advance to the end of
the then current Interest Period applicable thereto as a Eurocurrency-based
Advance or in such Alternative Currency, the applicable Advance shall
immediately be converted to a Prime-based Advance (in the Dollar Amount thereof)
and the Prime-based Rate shall be applicable thereto for the remainder of such
Interest Period. For purposes of this Section, a change in law, rule,
regulation, interpretation or administration shall include, without limitation,
any change made or which becomes effective on the basis of a law, rule,
regulation, interpretation or administration presently in force, the effective
date of which change is delayed by the terms of such law, rule, regulation,
interpretation or administration.

          11.7        Increased Cost of Eurocurrency-based Advances.          If
the adoption after the date of this Agreement of, or any change after the date
of this Agreement in, any applicable law, rule or regulation of or in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by Agent or any of Lenders (or any of their respective
Eurocurrency Lending Offices) with any request or directive (whether or not
having the force of law) made by any such authority, central bank or comparable
agency after the date hereof:

 

(a)

shall subject any of Lenders (or any of their respective Eurocurrency Lending
Offices) to any tax, duty or other charge with respect to any Advance or shall
change the basis of taxation of payments to any of Lenders (or any of their
respective Eurocurrency Lending Offices) of the principal of or interest on any
Advance or any other amounts due under this Agreement in respect thereof (except
for changes in the rate of tax on the overall net income of any of Lenders or
any of their respective Eurocurrency Lending Offices imposed by the jurisdiction
in which such Lender’s principal executive office or Eurocurrency Lending Office
is located); or

95




 

(b)

shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of Lenders (or any of their
respective Eurocurrency Lending Offices) or shall impose on any of Lenders (or
any of their respective Eurocurrency Lending Offices) or the foreign exchange
and interbank markets any other condition affecting any Advance;

and the result of any of the foregoing is to increase the costs to any of
Lenders of maintaining any part of the Indebtedness hereunder as a
Eurocurrency-based Advance or as an Advance in any Alternative Currency or to
reduce the amount of any sum received or receivable by any of Lenders under this
Agreement in respect of a Eurocurrency-based Advance or any Advance in an
Alternative Currency, whether with respect to Advances to any of the Borrowers,
then such Lender shall promptly notify Agent (or, in the case of a Swing Line
Advance, shall notify the applicable Borrower directly, with a copy of such
notice to Agent), and Agent (or such Lender, as aforesaid) shall promptly notify
the Borrowers of such fact and demand compensation therefor and, within fifteen
(15) days after such notice, the Borrower agrees to pay to such Lender such
additional amount or amounts as will compensate such Lender or Lenders for such
increased cost or reduction. Agent will promptly notify the Borrowers of any
event of which it has knowledge which will entitle Lenders to compensation
pursuant to this Section, or which will cause the Borrowers to incur additional
liability under Sections 11.1 and 11.8 hereof, provided that Agent shall incur
no liability whatsoever to Lenders, or Borrowers in the event it fails to do so.
A certificate of Agent (or such Lender, if applicable) setting forth the basis
for determining such additional amount or amounts necessary to compensate such
Lender or Lenders shall be conclusively presumed to be correct save for manifest
error. For purposes of this Section, a change in law, rule, regulation,
interpretation, administration, request or directive shall include, without
limitation, any change made or which becomes effective on the basis of a law,
rule, regulation, interpretation, administration, request or directive presently
in force, the effective date of which change is delayed by the terms of such
law, rule, regulation, interpretation, administration, request or directive.

          11.8        Indemnity.          The Borrowers will indemnify Agent and
each of Lenders against any loss or expense (but excluding loss of any
Applicable Margin) which may arise or be attributable to Agent’s and each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain the Advances (a) as a consequence of any failure by any
of the Borrowers to make any payment when due of any amount due hereunder in
connection with a Eurocurrency-based Advance, (b) due to any failure of any
Borrower to borrow, refund or convert on a date specified therefor in a Request
for Advance or (c) due to any payment, prepayment or conversion of any
Eurocurrency-based Advance on a date other than the last day of the Interest
Period for such Advance. Such loss or expense shall be calculated based upon the
present value, as applicable, of payments due from such Borrower with respect to
a deposit obtained by Agent or any of Lenders in order to fund such Advance to
such Borrower. Agent’s and each Lender’s, as applicable, calculations of any
such loss or expense shall be furnished to Company and shall be conclusive,
absent manifest error.

          11.9        Judgment Currency.          The obligation of the
Borrowers to make payments of the principal of and interest on the outstanding
Advances and any other amounts payable hereunder

96




in the currency specified for such payment herein shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed in or converted into any other currency, except to the extent that
such tender or recovery shall result in the actual receipt by each of Lenders of
the full amount of the particular Permitted Currency expressed to be payable
herein.  Agent (or Swing Line Lender, as applicable) shall, using all amounts
obtained or received from the Borrowers pursuant to any such tender or recovery
in payment of principal of and interest on the outstanding Advances, promptly
purchase the applicable Permitted Currency at the most favorable spot exchange
rate determined by Agent to be available to it. The obligations of the Borrowers
to make payments in the applicable Permitted Currency shall be enforceable as an
alternative or additional cause of action solely for the purpose of recovering
in the applicable Permitted Currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the Permitted Currency expressed
to be payable herein.

          11.10      Capital Adequacy and Other Increased Costs.          In the
event that after the Restatement Date the adoption of or any change in any
applicable law, treaty, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not presently applicable to any Lender or
Agent, or any interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Lender or Agent with any guideline, request or directive of
any such authority (whether or not having the force of law), including any risk
based capital guidelines, affects or would affect the amount of capital required
or expected to be maintained by such Lender or Agent (or any corporation
controlling such Lender or Agent) and such Lender or Agent, as the case may be,
determines that the amount of such capital is increased by or based upon the
existence of such Lender’s or Agent’s obligations or Advances hereunder and such
increase has the effect of reducing the rate of return on such Lender’s or
Agent’s (or such controlling corporation’s) capital as a consequence of such
obligations or Advances hereunder to a level below that which such Lender or
Agent (or such controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Lender or Agent to be material
(collectively, “Increased Costs”), then Agent or such Lender shall notify
Company, and thereafter the Borrowers shall pay to such Lender or Agent, as the
case may be, from time to time, upon request by such Lender or Agent, additional
amounts sufficient to compensate such Lender or Agent (or such controlling
corporation) for any increase in the amount of capital and reduced rate of
return which such Lender or Agent reasonably determines to be allocable to the
existence of such Lender’s or Agent’s obligations or Advances hereunder; 
provided, however that the Borrowers shall not be obligated to reimburse any
Lender for any Increased Costs pursuant to this Section 11.10 unless such Lender
notifies Company and Agent within 180 days after such affected Lender has
obtained actual knowledge of such Increased Costs (but in any event within 365
days after such affected Lender is required to comply with the applicable change
in law).  A statement as to the amount of such compensation, prepared in good
faith and in reasonable detail by such Lender or Agent, as the case may be,
shall be submitted by such Lender or by Agent to Company, reasonably promptly
after becoming aware of any event described in this Section 11.10 and shall be
conclusive, absent manifest error in computation.

          11.11      Substitution of Lenders.          If (a) any Lender has
failed to fund its Revolving Credit Percentage of any Revolving Credit Advance,
or to fund a Revolving Credit Advance to repay a Swing Line Advance or any
Reimbursement Obligations, (b) the obligation of any Lender to

97




make Eurodollar-based Advances has been suspended pursuant to Section 11.3 or
11.4, (c) any Lender has demanded compensation under Section 3.4(d), 11.5 or
11.6 or (d) any Lender has not approved an amendment, waiver or other
modification of this Agreement, if such amendment or waiver has been approved by
the Required Lenders and the consent of such Lender is required (in each case,
an “Affected Lender”), then Agent or the Company shall have the right to make
written demand on the Affected Lender (with a copy to the Company in the case of
a demand by Agent or with a copy to Agent in the case of a demand by the
Company) to assign and the Affected Lender shall assign, to one or more
financial institutions that comply with the provisions of Section 14.8 hereof
(the “Purchasing Lender” or “Purchasing Lenders”) to purchase the Advances of
the Revolving Credit and the Swing Line, as the case may be, of such Affected
Lender (including, without limitation, its participating interests in
outstanding Swing Line Advances and Letters of Credit) and assume the commitment
of the Affected Lender to extend credit under the Revolving Credit (including
without limitation its obligation to purchase participation interests in Swing
Line Advances and Letters of Credit) under this Agreement. The Affected Lender
shall be obligated to sell its Advances of the Revolving Credit and the Swing
Line, as the case may be, and assign its commitment to extend credit under the
Revolving Credit (including without limitation its obligations to purchase
participation interests in Swing Line Advances and Letters of Credit) to such
Purchasing Lender or Purchasing Lenders within ten (10) days after receiving
notice from the Company requiring it to do so, at an aggregate price equal to
the outstanding principal amount thereof, plus unpaid interest accrued thereon
up to but excluding the date of the sale. In connection with any such sale, and
as a condition thereof, the Company shall pay to the Affected Lender all fees
accrued for its account hereunder to but excluding the date of such sale, plus,
if demanded by the Affected Lender within ten (10) Business Days after such
sale, (i) the amount of any compensation which would be due to the Affected
Lender under Section 11.1 if the Company or the applicable Permitted Borrower
had prepaid the outstanding Eurodollar-based Advances of the Affected Lender on
the date of such sale and (ii) any additional compensation accrued for its
account under Sections 3.4(c), 11.5, 11.6, 11.7, 11.6 and 11.7 to but excluding
said date. Upon such sale, the Purchasing Lender or Purchasing Lenders shall
assume the Affected Lender’s commitment, and the Affected Lender shall be
released from its obligations hereunder to a corresponding extent. If any
Purchasing Lender is not already one of Lenders, the Affected Lender, as
assignor, such Purchasing Lender, as assignee, the Company and the Permitted
Borrowers and Agent, shall enter into an Assignment Agreement pursuant to
Section 14.8 hereof, whereupon such Purchasing Lender shall be a Lender party to
this Agreement, shall be deemed to be an assignee hereunder and shall have all
the rights and obligations of a Lender with a Revolving Credit Percentage equal
to its ratable share of the then applicable Revolving Credit Aggregate
Commitment of the Affected Lender. In connection with any assignment pursuant to
this Section 14.2, the Company and the Permitted Borrower or the Purchasing
Lender shall pay to Agent the administrative fee for processing such assignment
referred to in Section 14.8.

          12.          AGENT

          12.1        Appointment of Agent.          Each Lender and the holder
of each Note (if issued) irrevocably appoints and authorizes Agent to act on
behalf of such Lender or holder under this Agreement and the other Loan
Documents and appoints and authorizes Agent to exercise such powers hereunder
and thereunder as are specifically delegated to or required of Agent, as the
case may be, by the terms hereof and thereof, together with such powers as may
be reasonably

98




incidental thereto, including, without limitation, the power to execute or
authorize the execution of financing or similar statements or notices and other
documents. Each Lender agrees (which agreement shall survive any termination of
this Agreement) to reimburse Agent for all reasonable out-of-pocket expenses
(including in-house and outside attorneys’ fees) incurred by Agent hereunder or
in connection herewith or with an Event of Default or in enforcing the
obligations of any of the Borrowers under this Agreement or the other Loan
Documents or any other instrument executed pursuant hereto (to the extent of
Agent’s powers hereunder or thereunder, as aforesaid), and for which Agent is
not reimbursed by the applicable Borrower, pro rata according to such Lender’s
Percentage, but excluding any such expenses resulting from the gross negligence
or willful misconduct of such Agent, as applicable. Agent shall not be required
to take any action under the Loan Documents, or to prosecute or defend any suit
in respect of the Loan Documents, unless indemnified to its satisfaction by
Lenders against loss, costs, liability and expense (excluding liability
resulting from its gross negligence or willful misconduct). If any indemnity
furnished to Agent shall become impaired, it may call for additional indemnity
and cease to do the acts indemnified against until such additional indemnity is
given.

          12.2        Deposit Account with Agent or any Lender.          Each of
the Borrowers hereby authorizes Agent and each Lender, in Agent’s or such
Lender’s sole discretion, upon notice to such Borrower to charge its general
deposit account, if any, maintained with Agent or such Lender for the amount of
any principal, interest, or other amounts or costs due from such Borrower under
this Agreement when the same become due and payable under the terms of this
Agreement.

          12.3        Exculpatory Provisions.          Agent shall have no
duties or responsibilities except those expressly set forth herein and shall
not, by reason of this Agreement or otherwise, have a fiduciary relationship
with any Lender (and no implied covenants or other obligations shall be read
into this Agreement against Agent).  None of Agent, its Affiliates, nor any of
their respective directors, officers, attorneys, employees or agents shall be
liable to any Lender for any action taken or omitted to be taken by it or them
under this Agreement or any document executed pursuant hereto, or in connection
herewith or therewith, except for its or their own willful misconduct or gross
negligence, nor be responsible for or have any duties to ascertain, inquire into
or verify (a) any recitals or warranties made herein or therein, (b) the
effectiveness, enforceability, validity or due execution of this Agreement or
any document executed pursuant hereto, or any security thereunder, or to make
any inquiry respecting the performance by Company or any of its Subsidiaries
(including but not limited to the Permitted Borrowers) of their respective
obligations hereunder or thereunder or (c) the satisfaction of any condition
hereunder or thereunder, including, without limitation, in connection with the
making of any Advance or the issuance of any Letter of Credit.  Agent and its
Affiliates shall be entitled to rely upon any certificate, notice, document or
other communication (including any cable, telegraph, telex, facsimile
transmission or oral communication) believed by it to be genuine and correct and
to have been sent or given by or on behalf of a proper person.  Agent may treat
the payee of any Note as the holder thereof.  Agent may employ agents and may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable to Lenders (except as to money or
property received by them or their authorized agents) for the negligence or
misconduct of any such agent selected by it with reasonable care or for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

99




          12.4        Successor Agent.          Agent may resign as such at any
time upon at least 30 days prior notice to Company and all Lenders. If Agent at
any time shall resign or if a vacancy shall occur in the office of Agent for any
other reason, Required Lenders shall, by written instrument, appoint a successor
Agent (consisting of any other Lender or financial institution satisfactory to
such Required Lenders) which shall thereupon become Agent hereunder and shall be
entitled to receive from the prior Agent such documents of transfer and
assignment as such successor agent may reasonably request. Such successor Agent
shall succeed to all of the rights and obligations of the retiring Agent as if
originally named. The retiring Agent shall duly assign, transfer and deliver to
such successor Agent all moneys at the time held by the retiring agent hereunder
after deducting therefrom its expenses for which it is entitled to be
reimbursed. Upon such succession of any such successor Agent, the retiring Agent
shall be discharged from its duties and obligations hereunder, except for its
gross negligence or willful misconduct arising prior to its retirement
hereunder, and the provisions of this Section 12 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as an Agent hereunder.

          12.5        Loans by Agent.          Agent shall have the same rights
and powers with respect to the credit extended by it as any Lender and may
exercise the same as if it were not an agent hereunder, and the term “Lender”
and, when appropriate, “holder” shall include Agent in its individual capacity.

          12.6        Credit Decisions.          Each Lender acknowledges that
it has, independently of Agent and each other Lender and based on the financial
statements of the Borrowers and their Subsidiaries and such other documents,
information and investigations as it has deemed appropriate, made its own credit
decision to extend credit hereunder from time to time. Each Lender also
acknowledges that it will, independently of Agent and each other Lender and
based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any document executed pursuant hereto.

          12.7        Intentionally Omitted

          12.8        Agent’s Fees.          Until the Indebtedness has been
repaid and discharged in full and no commitment to fund any loan hereunder is
outstanding, Company shall pay to Agent, as applicable, an agency fee(s) set
forth (or to be set forth from time to time) in the Fee Letter on the terms set
forth therein. Agent’s Fees described in this Section 12.8 shall not be
refundable under any circumstances.

          12.9        Nature of Agency.          The appointment of Agent as
Agent is for the convenience of Lenders, and the Borrowers in making Advances of
the Revolving Credit or any other Indebtedness of the Borrowers hereunder,
collecting fees, and principal and interest on the Indebtedness, and otherwise
administering this Agreement and the other Loan Documents according to the
express terms hereof and thereof.  No Lender is purchasing any Indebtedness from
Agent; and this Agreement is not intended to be a purchase or participation
agreement (except to the extent of the participations or risk participations
acquired pursuant to Sections 2.5(e)(iii) and 3.6(c) hereof).

100




          12.10      Authority of Agent to Enforce This Agreement.          Each
Lender, subject to the terms and conditions of this Agreement grants Agent with
full power and authority as attorney-in-fact to institute and maintain actions,
suits or proceedings for the collection of the Indebtedness and enforcement of
this Agreement and the other Loan Documents and to file such proofs of debt or
other documents as may be necessary to have the claims of Lenders allowed in any
proceeding relative to Company, any of its Subsidiaries (including but not
limited to the Permitted Borrowers) or their respective creditors or affecting
their respective properties, and to take such other actions which Agent
considers to be necessary or desirable for the protection, collection and
enforcement of the Indebtedness, this Agreement or the other Loan Documents, but
in each case only to the extent of any required approval or direction of the
Required Lenders or Lenders, as applicable, obtained by or given to Agent
hereunder.

          12.11      Indemnification.          Lenders agree (which agreement
shall survive the expiration or termination of this Agreement) to indemnify
Agent and its Affiliates (to the extent not reimbursed by the applicable
Borrowers, but without limiting any obligation of any of the Borrowers to make
such reimbursement as set forth herein and in the other Loan Documents), pro
rata according to their respective Percentages, from and against any and all
claims, damages, losses, liabilities, costs or expenses of any kind or nature
whatsoever (including, without limitation, reasonable fees and expenses of
in-house and outside counsel) which may be imposed on, incurred by, or asserted
against Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from Agent’s or its Affiliate’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
Agent and its Affiliates promptly upon demand for its ratable share of any
reasonable out-of-pocket expenses (including, without limitation, reasonable
fees and expenses of house and outside counsel) incurred by Agent and its
Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that Agent and its Affiliates are not reimbursed for
such expenses by Borrowers, but without limiting the obligation of Borrowers to
make such reimbursement as otherwise set forth herein or in the other Loan
Documents. Each Lender agrees to reimburse Agent and its Affiliates promptly
upon demand for its ratable share of any amounts owing to Agent and its
Affiliates by Lenders pursuant to this Section, provided that, if Agent or its
Affiliates are subsequently reimbursed by Borrowers for such amounts, they shall
refund to Lenders on a pro rata basis the amount of any excess reimbursement. If
the indemnity furnished to Agent and its Affiliates under this Section shall
become impaired as determined in Agent’s reasonable judgment or Agent shall
elect in its sole discretion to have such indemnity confirmed by Lenders (as to
specific matters or otherwise), Agent shall give notice thereof to each Lender
and, until such additional indemnity is provided or such existing indemnity is
confirmed, Agent may cease, or not commence, to take any action. Any amounts
paid by Lenders hereunder to Agent or its Affiliates shall be deemed to
constitute part of the Indebtedness hereunder.  For purposes of this Section
12.11, “Agent” shall be deemed to include Comerica Bank in its capacity as Swing
Line Lender and Issuing Lender.

101




          12.12      Knowledge of Default.          It is expressly understood
and agreed that Agent shall be entitled to assume that no Default or Event of
Default has occurred and is continuing, unless the officers of Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Lender or a Borrower specifying such Default or Event of Default
and stating that such notice is a “notice of default”. Upon receiving such a
notice, Agent shall promptly notify each Lender of such Default or Event of
Default and provide each Lender with a copy of such notice and shall endeavor to
provide such notice to Lenders within three (3) Business Days (but without any
liability whatsoever in the event of its failure to do so). Agent shall also
furnish Lenders, promptly upon receipt, with copies of all other notices or
other information required to be provided by Borrowers hereunder.

          12.13      Agent’s Authorization; Action by Lenders.          Except
as otherwise expressly provided herein, whenever Agent is authorized and
empowered hereunder on behalf of Lenders to give any approval or consent, or to
make any request, or to take any other action, on behalf of Lenders (including
without limitation the exercise of any right or remedy hereunder or under the
other Loan Documents), Agent shall be required to give such approval or consent,
or to make such request or to take such other action only when so requested in
writing by the Required Lenders or Lenders, as applicable hereunder. Action that
may be taken by Required Lenders, any other specified Percentage or all of
Lenders, as the case may be (as provided for hereunder), may be taken (i)
pursuant to a vote at a meeting (which may be held by telephone conference call)
as to which Agent has made a good faith, diligent effort to give all of Lenders
reasonable advance notice, or (ii) pursuant to the written consent of the
requisite Percentages of Lenders as required hereunder, provided that all of
Lenders are given reasonable advance notice of the requests for such consent.

          12.14      Enforcement Actions by Agent.          Except as otherwise
expressly provided under this Agreement or in any of the other Loan Documents
and subject to the terms hereof, Agent will take such action, assert such rights
and pursue such remedies under this Agreement and the other Loan Documents as
the Required Lenders or all of Lenders, as the case may be (as provided for
hereunder), shall direct; provided, however, that Agent shall not be required to
act or omit to act if, in the reasonable judgment of Agent, such action or
omission may expose Agent to personal liability for which Agent has not been
satisfactorily indemnified hereunder or is contrary to this Agreement, any of
the Loan Documents or applicable law. Except as expressly provided above or
elsewhere in this Agreement or the other Loan Documents, no Lender (other than
Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.

          12.15      Collateral Matters.

 

(a)          Authorization.  Agent is authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from Lenders, from
time to time to take any action with respect to any Collateral or the Collateral
Documents which may be necessary to perfect and maintain a perfected security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents.

 

 

 

(b)          Release.

102




 

          (i)          Each of Lenders and Agent, by execution and delivery of
this Agreement, hereby releases all Liens held by Agent for the benefit of
Lenders granted under and pursuant to that certain Security Agreement dated as
of July 31, 2003 as amended, from time to time and any joinder agreement thereto
and any other security agreements relating to the Indebtedness, excluding any
Pledge Agreements (the “Released Security Agreements”).  All obligations
(excluding any indemnification provisions or other provisions which survive
termination of the obligations by their specific terms) of any Person party to
the Released Security Agreements shall be deemed terminated as of the
Restatement Date.  Lenders irrevocably authorize Agent to, and Agent shall at
Company’s request and expense, execute, deliver, prepare and file such UCC-3
termination statements and other releases as may be reasonably necessary to
effectuate the release contained in this clause (i), together with the return of
any possessory collateral to the owner thereof.

 

 

 

          (ii)          Each of Lenders and Agent, by execution and delivery of
this Agreement, hereby release all Liens held by Agent for the benefit of
Lenders pursuant to any Pledge Agreement where, as determined on the Restatement
Date, the Subsidiary whose Equity Interests were pledged is no longer a
Significant Subsidiary (the “Released Pledge Agreements”).  All obligations
(excluding any indemnification provisions or other provisions which survive
termination of the obligations by their specific terms) of any Person party to
the Released Pledge Agreements shall be deemed terminated as of the Restatement
Date.  Lenders irrevocably authorize Agent to, and Agent shall at Company’s
expense, execute, deliver, prepare and file such UCC-3 termination statements
and other releases as may be reasonably necessary to effectuate the release
contained in this clause (ii), together with the return of any possessory
collateral to the owner thereof.

 

 

 

          (iii)          Each of Lenders agree to release, and hereby
irrevocably authorize Agent to release any Lien over the Equity Interests of a
Foreign Significant Subsidiary, or any Guaranty or Joinder Agreement executed by
a Foreign Significant Subsidiary (a) where following the enactment of any local
law, statute, regulation or following the opinion of any local court or other
regulatory authority, such Lien or Guaranty violates such law, statute,
regulation or opinion, and where the applicable Pledge Agreement, Guaranty or
Joinder Agreement cannot be amended, modified or otherwise updated to comply
with such applicable law, statute, regulation or opinion, (b) to permit a
Foreign Significant Subsidiary to change its corporate form or where, due to a
reorganization or restructuring performed in compliance with this Agreement such
Lien, Guaranty or Joinder Agreement must be released to effectuate such change
in corporate form or such reorganization or restructuring, or (c) where
retaining such Lien, Guaranty or Joinder Agreement would violate Section 956 of
the Internal Revenue Code, provided, however, in each case that where a change
in law, regulation or opinion, or the completion of a change in corporate form,
reorganization or restructuring shall no longer prohibit such Lien, Guaranty or
Joinder Agreement, Company shall comply or cause compliance once again with the
requirements of Section 7.16 within such reasonable time period as Agent may
specify, provided, further, where a change in Section 956 of the Internal
Revenue Code permits a grant of a broader Lien or Guaranty than what is
specifically required by Section 7.16, Company shall cause a grant of Lien
and/or Guaranty to the full extent permitted under the modified Section 956 of
the Internal Revenue Code.

103




 

          (iv)          Each of Lenders agrees to release, and hereby
irrevocably authorizes Agent to release, (x) any Lien granted to or held by
Agent upon any Collateral (i) upon termination of the Revolving Credit Aggregate
Commitment and payment in full of all Indebtedness payable under this Agreement
and under any other Loan Document; (ii) constituting property sold or to be sold
or disposed of as part of or in connection with any express disposition
permitted hereunder or constituting property in which the applicable Borrower or
Subsidiary owned no interest at the time the Lien was granted or at any time
thereafter; (y) the Guaranty of any Subsidiary in connection with the sale of
all of the Equity Interests of such Subsidiary and only to the extent that such
sale is expressly permitted hereunder, and (z) any Lien granted to or held by
Agent upon any Collateral or any Guaranty issued hereunder, but only if and to
the extent (i) required to be released pursuant to any other provisions of this
Agreement or any of the other Loan Documents, or (ii) approved, authorized or
ratified in writing by the Required Lenders as provided in Section 13.11.

          Upon request by Agent at any time, Lenders will confirm in writing
Agent’s authority to release particular types or items of Collateral, any
Guaranty or Joinder Agreement pursuant to this Section 12.15(b)(i)-(iv).

          Agent shall not be required to execute any release described in this
Agreement on terms which, in Agent’s opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Guaranty, Joinder Agreement or Lien without recourse or warranty.  Such release
shall not in any manner discharge, affect or impair the Indebtedness or the
Liens upon any Collateral retained.

          12.16      Syndication Agent and Documentation Agents.          Any
Lender identified on the facing page or signature page of this Agreement or in
any amendment hereto or as designated with consent of Agent in any assignment
agreement as Lead Arranger, Documentation Agent, Syndications Agent or any
similar titles, shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement as a result of such title other than
those applicable to all Lenders as such. Without limiting the foregoing, Lenders
so identified shall not have or be deemed to have any fiduciary relationship
with any Lender as a result of such title. Each Lender acknowledges that it has
not relied, and will not rely, on Lender so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

          13.          MISCELLANEOUS

          13.1        Accounting Principles.          Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP.

          13.2        Consent to Jurisdiction.          Each of the Borrowers,
Agent and Lenders hereby irrevocably submits to the non-exclusive jurisdiction
of any United States Federal or Michigan

104




state court sitting in Detroit, Michigan in any action or proceeding arising out
of or relating to this Agreement or any of the other Loan Documents and each of
the Borrowers, Agent and Lenders hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
United States Federal or Michigan state court. Each of the Permitted Borrowers
irrevocably appoints Company as its agent for service of process. Each of the
Borrowers irrevocably consents to the service of any and all process in any such
action or proceeding brought in any court in or of the State of Michigan by the
delivery of copies of such process to Company at its address specified on the
signature page hereto or by certified mail directed to such address or such
other address as may be designated by it in a notice to the other parties that
complies as to delivery with the terms of this Agreement. Nothing in this
Section shall affect the right of Lenders and Agent to serve process in any
other manner permitted by law or limit the right of Lenders or Agent (or any of
them) to bring any such action or proceeding against any of the Borrowers or any
of their respective property in the courts with subject matter jurisdiction of
any other jurisdiction. Each of the Borrowers hereby irrevocably waives any
objection to the laying of venue of any such suit or proceeding in the above
described courts.

          13.3        Law of Michigan.          This Agreement has been
delivered at Detroit, Michigan, and shall be governed by and construed and
enforced in accordance with the laws of the State of Michigan (without regard to
its conflict of laws provisions). Whenever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

          13.4        Interest.          In the event the obligation of any of
the Borrowers to pay interest on the principal balance of the outstanding
Advances is or becomes in excess of the maximum interest rate which such
Borrower is permitted by law to contract or agree to pay, giving due
consideration to the execution date of this Agreement, then, in that event, the
rate of interest applicable with respect to any Lender’s Percentage of the
Revolving Credit, as applicable, shall be deemed to be immediately reduced to
such maximum rate and all previous payments in excess of the maximum rate shall
be deemed to have been payments in reduction of principal and not of interest,
provided, however, in the case of any Foreign Permitted Borrower which is
prohibited from making its full interest payment as otherwise required by this
Agreement, the Company and the Domestic Permitted Borrowers hereby agree to pay
to Agent, for distribution to Lenders, a non-refundable fee quarterly in
arrears, in an amount equal to any interest which would  otherwise be due from a
Foreign Permitted Borrower pursuant to the terms of this Agreement prior to
reduction of such interest amount due to operation of this Section 13.4.

          13.5        Closing Costs; Other Costs.          Borrowers shall pay
or reimburse Agent for their own accounts or on behalf of Lenders for payment
of, on demand (a) all closing costs and expenses, including, by way of
description and not limitation, in-house and outside attorney fees and advances,
appraisal and accounting fees, title and lien search fees, and required travel
costs, incurred by Agent in connection with the commitment, consummation and
closing of the loans contemplated hereby, or in connection with any refinancing
or restructuring of the loans or advances provided under this Agreement or the
other Loan Documents, or any amendment thereof or waiver or consent with respect
thereto requested by Borrowers; and (b) all stamp and

105




other taxes and fees payable or determined to be payable (by either of Agent or
any Lender) in connection with the execution, delivery, filing or recording of
this Agreement and the Loan Documents and the consummation of the transactions
contemplated hereby, and any and all liabilities with respect to or resulting
from any delay in paying or omitting to pay such taxes or fees. Furthermore, all
reasonable costs and expenses, including without limitation attorney fees, and
costs and expenses to Environmental Auditors retained by Agent hereunder,
incurred by Agent in revising, preserving, protecting, exercising or enforcing
any of its or any of Lenders’ rights against any of the Borrowers, or otherwise
incurred by Agent and by Lenders (using a single law firm retained by Agent,
with the approval of the Required Lenders) in connection with any Event of
Default or the enforcement of the loans (whether incurred through negotiations,
legal proceedings or otherwise), including by way of description and not
limitation, such charges in any court or bankruptcy proceedings or arising out
of any claim or action by any person against Agent or any Lender which would not
have been asserted were it not for Agent’s or such Lender’s relationship with
the Borrowers hereunder or otherwise, shall also be paid by the Borrowers. All
of said amounts required to be paid by Borrowers hereunder and not paid
forthwith upon demand, as aforesaid, shall bear interest, from the date incurred
to the date payment is received by Agent at the Prime-based Rate, plus three
percent (3%).

          13.6        Notices.          (a)          Except as otherwise
expressly set forth in this Agreement, all notices and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing and shall be given by personal delivery, by mail, by
reputable overnight courier, by telex or by facsimile and addressed or delivered
to it at its address set forth on the administrative detail forms on file with
Agent or at such other address as may be designated by such party in a notice to
the other parties that complies as to delivery with the terms of this Section
13.6. Any notice, if personally delivered or if mailed and properly addressed
with postage prepaid and sent by registered or certified mail, shall be deemed
given when received or when delivery is refused; any notice, if given to a
reputable overnight courier and properly addressed, shall be deemed given two
(2) Business Days after the date on which it was sent, unless it is actually
received sooner by the named addressee; and any notice, if transmitted by telex
or facsimile, shall be deemed given when received (answer back confirmed in the
case of telexes and receipt confirmed in the case of telecopies). Agent may,
but, except as specifically provided herein, shall not be required to, take any
action on the basis of any notice given to it by telephone, but the giver of any
such notice shall promptly confirm such notice in writing or by telex or
facsimile, and such notice will not be deemed to have been received until such
confirmation is deemed received in accordance with the provisions of this
Section set forth above. If such telephonic notice conflicts with any such
confirmation, the terms of such telephonic notice shall control.  Any notice
given by Agent or any Lender to Company shall be deemed a notice to all of
Company’s Subsidiaries.

          (b)          Notices and other communications provided to any Agent
and Lenders party hereto under this Agreement or any other Loan Document may be
delivered or furnished by electronic communication (including email and Internet
or intranet websites) pursuant to procedures approved by Agent.  Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to them hereunder by electronic communications (including email
and Internet or intranet websites) pursuant to procedures approved by them. 
Unless otherwise agreed to in a writing by and among the parties to a particular
communication, (i) notices and other communications sent to an email address
shall be deemed received upon the

106




sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause (i)
of notification that such notice or other communication is available and
identifying the website address therefore. 

          13.7        Further Action.          The Borrowers, from time to time,
upon written request of Agent will make, execute, acknowledge and deliver or
cause to be made, executed, acknowledged and delivered, all such further and
additional instruments, and take all such further action, as may be required to
carry out the intent and purpose of this Agreement, and to provide for Advances
under this Agreement, according to the intent and purpose herein and therein
expressed.

          13.8        Successors and Assigns; Assignments and Participations.

 

(a)

This Agreement shall be binding upon and shall inure to the benefit of the
Borrowers and Lenders and their respective successors and assigns.

 

 

 

 

(b)

The foregoing shall not authorize any assignment by any of the Borrowers, of its
rights or duties hereunder, and no such assignment shall be made (or effective)
without the prior written approval of Lenders.

 

 

 

 

(c)

The Borrowers and Agent acknowledge that each of Lenders may at any time and
from time to time, subject to the terms and conditions hereof (including Section
13.14 hereof), (i) assign or grant participations in such Lender’s rights and
obligations hereunder and under the other Loan Documents to any commercial bank,
savings and loan association, insurance company, pension fund, mutual fund,
commercial finance company or other similar financial institution, the identity
of which institution is approved by Company and Agent, such approval not to be
unreasonably withheld or delayed; provided, however, that (x) the approval of
Company shall not be required upon the occurrence and during the continuance of
a Default or Event of Default and (y) the approval of Company and Agent shall
not be required for any such sale, transfer, assignment or participation to the
Affiliate of an assigning Lender, any other Lender or any Federal Reserve Bank
and (ii) grant to an SPFV the option to fund all or any part of any Advance that
the Granting Lender would otherwise be obligated to fund pursuant to this
Agreement; provided, however, that (A) nothing herein shall constitute a
commitment by any SPFV to fund any Advance, but if an SPFV elects not to fund
all or any part of an Advance hereunder, the Granting Lender shall be obligated
to fund such Advance pursuant to the terms hereof; (B) the funding of any
Advance by an SPFV hereunder shall be credited against the applicable commitment
of the Granting Lender to fund such Advance to the same extent as, and as if,
such Advance were funded by such Granting Lender and any payments in respect of
an Advance (or portion thereof) previously funded by any SPFV shall be paid, for
the account of such SPFV, to its Granting Lender, as agent for such SPFV; (C)
each SPFV shall have all the rights that a Lender making such Advances or any
portion thereof would have had under this

107




 

 

Agreement (provided that each SPFV shall have granted to its Granting Lender an
irrevocable power of attorney to deliver and receive all communications and
notices under this Agreement and the other Loan Documents and to exercise on
behalf of such SPFV all such SPFV’s voting rights under this Agreement) and no
additional Note or other instrument shall be required to evidence the Advances
or portion thereof funded by any SPFV, each related Granting Lender being deemed
to hold its Note as agent for such SPFV to the extent of the Advances or portion
thereof funded by such SPFV; (D) Company and Agent agree that no SPFV shall be
liable for any indemnity or payment under this Agreement for which a Granting
Lender would otherwise be liable so long as, and to the extent, the Granting
Lender provides such indemnity or makes such payment, as the case may be; and
(E) an SPFV may, at any time and without paying any processing fee therefor,
assign or participate all or a portion of its interest in any Advances to the
Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of SPFV to support the funding or
maintenance of Advances (provided that the rights of any such assignee or
participant shall be subject to and limited as set forth in this clause (ii) of
Section 13.8(c)). Each of the Borrowers authorize each Lender to disclose to any
prospective assignee or participant, once approved by Company and Agent and to
any assignee under an assignment not required to be approved by Company pursuant
to clauses (x) and (y) of the first proviso of this Section 13.8(c) and to an
SPFV (and on a confidential basis to any Rating Agency, commercial paper dealer
or provider of any surety or guaranty to such SPFV), any and all financial
information in such Lender’s possession concerning such Borrower which has been
delivered to such Lender pursuant to this Agreement; provided that each such
prospective participant shall execute a confidentiality agreement consistent
with the terms of Section 13.13 hereof.  Clause (ii), the definition of
“Granting Lender,” and the immediately preceding sentence of this Section
13.8(c) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Advances are being funded by an SPFV at the
time of any such amendment; and each party hereto agrees (which agreement shall
survive the termination of this Agreement) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior indebtedness of any SPFV, it will not, on the basis of any claim
or matter arising under or in connection with or otherwise relating to this
Agreement, institute against, or join any other person in instituting against
such SPFV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any state or
political subdivision thereof.

 

 

 

 

(d)

Each assignment by a Lender of any portion of its rights and/or obligations
hereunder and under the other Loan Documents, other than assignments to such
Lender’s Affiliates or to a Federal Reserve Bank under Section 13.8(c)(ii)
hereof, shall be made pursuant to an Assignment Agreement (“Assignment
Agreement”) substantially (as determined by Agent), in the form attached hereto
as Exhibit E (with appropriate insertions acceptable to Agent) and shall be
subject to the terms and conditions hereof, and to the following restrictions:

108




 

 

(i)

each partial assignment shall be made as an assignment of a part of all of the
assigning Lender’s rights and obligations hereunder;

 

 

 

 

 

 

(ii)

each assignment shall be in a minimum amount of the lesser of (x) Five Million
Dollars ($5,000,000) and (y) the entire remaining amount of assigning Lender’s
interest in the Revolving Credit (and participations in any outstanding Letters
of Credit); provided however that, after giving effect to such assignment, in no
event shall the entire remaining amount (if any) of  assigning Lender’s interest
in the Revolving Credit (and participations in any outstanding Letters of
Credit) be less than $5,000,000;

 

 

 

 

 

 

(iii)

no assignment shall be effective unless Agent has received from the assignee (or
from the assigning Lender) an assignment fee of $3,500 for each such assignment.

 

 

 

 

 

In connection with any assignment subject to this Section 13.8(d), each of the
Borrowers and Agent shall be entitled to continue to deal solely and directly
with the assigning Lender in connection with the interest so assigned until (x)
Agent shall have received a notice of assignment duly executed by the assigning
Lender and an Assignment Agreement (with respect thereto) duly executed by the
assigning Lender and each assignee; and (y) the assigning Lender shall have
delivered to Agent the original of each Note, if any, issued to such Lender,
held by the assigning Lender under this Agreement.  From and after the date on
which Agent shall notify Company and Lender which has accepted an assignment
subject to this Section 13.8(d) that the foregoing conditions shall have been
satisfied and all consents (if any) required shall have been given, the assignee
thereunder shall be deemed to be a party to this Agreement. To the extent that
rights and obligations hereunder shall have been assigned to such assignee as
provided in such notice of assignment (and Assignment Agreement), such assignee
shall have the rights and obligations of a Lender under this Agreement and the
other Loan Documents (including without limitation the right to receive fees
payable hereunder in respect of the period following such assignment). In
addition, the assigning Lender, to the extent that rights and obligations
hereunder shall have been assigned by it as provided in such notice of
assignment (and Assignment Agreement), but not otherwise, shall relinquish its
rights and be released from its obligations under this Agreement and the other
Loan Documents.  Schedule 1.1 to this Agreement shall be deemed to be amended to
reflect the applicable new Percentages of Lenders (including the assignee
Lender), taking into account such assignment.

 

 

 

 

 

(e)

Each Lender agrees that any participation agreement permitted hereunder shall
comply with all applicable laws and shall be subject to the following
restrictions (which shall be set forth in the applicable participation
agreement):

 

 

 

 

 

(i)

such Lender shall remain the holder of its interest in the Indebtedness
hereunder, notwithstanding any such participation;

109




 

 

(ii)

except as expressly set forth in this Section 13.8(e) with respect to rights of
setoff and the benefits of Section 11 hereof, a participant shall have no direct
rights or remedies hereunder;

 

 

 

 

 

 

(iii)

such Lender shall retain the sole right and responsibility to enforce the
obligations of the Borrowers relating to this Agreement and the other Loan
Documents, including, without limitation, the right to proceed against any
Guarantors, or cause Agent to do so (subject to the terms and conditions
hereof), and the right to approve any amendment, modification or waiver of any
provision of this Agreement without the consent of the participant, except in
the case of participations granted to an Affiliate of such Lender and except for
those matters covered by Section 13.11(a) through (e) and (h) hereof (provided
that a participant may exercise approval rights over such matters only on an
indirect basis, acting through such Lender, and the Borrowers, Agent and the
other Lenders may continue to deal directly with such Lender in connection with
such Lender’s rights and duties hereunder); and

 

 

 

 

 

 

(iv)

such Lender shall maintain at its principal office a copy of such participation
agreement and a register for the recordation of the names and addresses of the
participants, the percentage of the Indebtedness (and related commitments) held
by such participants and the principal amount of each type of Advance to which
each such participation agreement relates.

 

 

 

 

 

Each of the Borrowers agrees that each participant shall be deemed to have the
right of setoff under Section 10.4 hereof in respect of its participation
interest in amounts owing under this Agreement and the other Loan Documents to
the same extent as if the Indebtedness were owing directly to it as a Lender
under this Agreement, shall be subject to the pro rata recovery provisions of
Section 10.3 hereof and shall be entitled to the benefits of Section 11 hereof.
The amount, terms and conditions of any participation shall be as set forth in
the participation agreement between Issuing Lender and the Person purchasing
such participation, and the Borrowers, Agent and the other Lenders shall not
have any responsibility or obligation with respect thereto, or to any Person to
whom any such participation may be issued.  No such participation shall relieve
any issuing Lender of any of its obligations under this Agreement or any of the
other Loan Documents, and all actions hereunder shall be conducted as if no such
participation had been granted.

 

 

 

(f)

Agent shall maintain at its principal office a copy of each Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of Lenders, the Percentages of such Lenders and the principal
amount of each type of Advance owing to each such Lender from time to time.  The
entries in the Register shall be conclusive evidence, absent manifest error, and
the Borrowers, Agent, and Lenders may treat each Person whose name is recorded
in the Register as the owner of the Advances recorded therein for all purposes
of this Agreement. 

110




 

 

The Register shall be available for inspection by the Borrowers or any Lender
upon reasonable notice to Agent and a copy of such information shall be provided
to any such party on their prior written request.  Agent shall give prompt
written notice to Company of the making of any entry in the Register or any
change in such entry.

 

 

 

 

(g)

Nothing in this Agreement, or the other Loan Documents, expressed or implied, is
intended to or shall confer on any Person other than the respective parties
hereto and thereto and their successors and assignees and participants permitted
hereunder and thereunder any benefit or any legal or equitable right, remedy or
other claim under this Agreement, or the other Loan Documents.

          13.9        Indulgence.          No delay or failure of Agent and
Lenders in exercising any right, power or privilege hereunder shall affect such
right, power or privilege nor shall any single or partial exercise thereof
preclude any other or further exercise thereof, or the exercise of any other
right, power or privilege. The rights of Agent and Lenders hereunder are
cumulative and are not exclusive of any rights or remedies which Agent and
Lenders would otherwise have.

          13.10      Counterparts.          This Agreement may be executed in
several counterparts, and each executed copy shall constitute an original
instrument, but such counterparts shall together constitute but one and the same
instrument.

          13.11      Amendment and Waiver.          No amendment or waiver of
any provision of this Agreement or any other Loan Document, or consent to any
departure by Company and its Subsidiaries therefrom, shall in any event be
effective unless the same shall be in writing and signed by Agent and the
Required Lenders (or signed by Agent at the direction of the Required Lenders),
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by Lender or
Lenders affected thereby, do any of the following: (a) increase such Lender’s
commitments hereunder, (b) reduce the principal of, or interest on (other than
default interest accruing pursuant to Section 2.9 hereof), the Indebtedness or
any Fees or other amounts payable hereunder, (c) postpone any date fixed for any
payment of principal of, or interest on, the outstanding Indebtedness or any
Fees or other amounts payable hereunder, (d) except as expressly permitted
hereunder or under the Collateral Documents, release all or substantially all of
the Collateral (provided that neither Agent nor any Lender shall be prohibited
thereby from proposing or participating in a consensual or nonconsensual
debtor-in-possession or similar financing) or release any material Guaranty or
Joinder Agreement provided by any Person in favor of Agent and Lenders,
provided, however, that Agent shall be entitled, without notice to or any
further action or consent of Lenders, to release any Collateral which either
Company or any of its Subsidiaries is permitted to sell, assign or otherwise
transfer in compliance with this Agreement or the other Loan Documents or
release any Guaranty to the extent expressly permitted in this Agreement or any
of the other Loan Documents (whether in connection with the sale, transfer or
other disposition of the applicable Guarantor or otherwise), (e) terminate or
modify any indemnity provided to Lenders, hereunder or under the other Loan
Documents, except as shall be otherwise expressly provided in this Agreement or
any other Loan Document, (f) change the definitions of “Required Lenders”,
“Interest Periods”, “Alternative Currencies”, “Permitted Borrower” or
“Percentage”; Section 10.2 or this Section 13.11 and

111




provided further, however, that no amendment, waiver or consent hereunder shall,
unless in writing and signed by Swing Line Lender do any of the following:  (x)
reduce the principal of, or interest on, the Swing Line Note or (y) postpone any
date fixed for any payment of principal of, or interest on, the Swing Line Note
and provided, further, that no amendment, waiver or consent shall, unless in a
writing signed by Agent affect the rights or duties of Agent under this
Agreement or any other Loan Document and no amendment, waiver or consent shall,
unless in a writing signed by Issuing Lender affect the rights or duties of
Issuing Lender under this Agreement or any of the other Loan Documents. All
references in this Agreement to “Lenders” or “Lenders” shall refer to all
Lenders, unless expressly stated to refer to “Required Lenders” or the like.

          13.12      Taxes and Fees.          Should any tax (other than a tax
based upon the net income of any Lender or Agent by any jurisdiction where a
Lender or Agent is located), recording or filing fee become payable in respect
of the execution and/or delivery of this Agreement or any of the other Loan
Documents or any amendment, modification or supplement hereof or thereof, each
of the Borrowers agree to pay the same together with any interest or penalties
thereon and agree to hold Agent and Lenders harmless with respect thereto.

          13.13      Confidentiality.          Each Lender agrees that without
the prior consent of Company, it will not disclose (other than to its employees
or to employees of any of its Affiliates, to another Lender or to any of their
respective auditors or counsel who have agreed or are otherwise bound to
maintain the confidentiality of such information in accordance with this Section
13.13) any information with respect to Company or any of its Subsidiaries or any
of the Permitted Borrowers which is furnished pursuant to the terms and
conditions of this Agreement or any of the other Loan Documents or which is
designated (in writing) by any of the Borrowers to be confidential; provided
that any Lender may disclose any such information (a) as has become generally
available to the public or has been lawfully obtained by such Lender from any
third party under no duty of confidentiality to such Borrower known to such
Lender after reasonable inquiry, (b) as may be required in any report, statement
or testimony submitted to, or in respect of any inquiry by, any municipal, state
or federal regulatory body having or claiming to have jurisdiction over such
Lender, including the Board of Governors of the Federal Reserve System of the
United States, the Office of the Comptroller of the Currency, or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required in respect of
any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender, and
(e) to any permitted transferee or assignee or to any approved participant of,
or with respect to, an interest in this Agreement and the other Loan Documents,
as aforesaid.

          13.14      Withholding Taxes.          If any Lender is not a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code, such Lender shall promptly (but in any event prior to the initial payment
of interest hereunder or prior to its accepting any assignment under this
Agreement) deliver to Agent (and Agent will exercise good faith diligent efforts
to promptly deliver the same to Company) two executed copies of (i) Internal
Revenue Service Form W-8 BEN or applicable successor form specifying the
applicable tax treaty between the United States and the jurisdiction of such
Lender’s domicile which provides for the exemption from withholding on interest
payments to such Lender, (ii) Internal Revenue Service Form W-8 ECI or
applicable successor form evidencing that the income to be received by such

112




Lender hereunder is effectively connected with the conduct of a trade or
business in the United States or (iii) other evidence satisfactory to Agent that
such Lender is exempt from United States income tax withholding with respect to
such income; provided, however, that such Lender shall not be required to
deliver to Agent the aforesaid forms or other evidence with respect to (i)
Advances to any Foreign Subsidiary which is or becomes a Permitted Borrower
hereunder or (ii) with respect to Advances to Company or any Domestic Subsidiary
which is or becomes a Permitted Borrower hereunder, if such Lender has assigned
its interest in the Revolving Credit (including any outstanding Advances
thereunder and participations in Letters of Credit issued hereunder) and any
Notes issued to it by Company, or any Domestic Subsidiary (if any) which is or
subsequently becomes a Permitted Borrower hereunder, to an Affiliate which is
incorporated under the laws of the United States or a state thereof, and so
notifies Agent. Such Lender shall amend or supplement any such form or evidence
as required to insure that it is accurate, complete and non-misleading at all
times. Promptly upon notice from Agent of any determination by the Internal
Revenue Service that any payments previously made to such Lender hereunder were
subject to United States income tax withholding when made, such Lender shall pay
to Agent the excess of the aggregate amount required to be withheld from such
payments over the aggregate amount actually withheld by Agent. In addition, from
time to time upon the reasonable request and at the sole expense of the
Borrowers, each Lender and Agent shall (to the extent it is able to do so based
upon applicable facts and circumstances), complete and provide the Borrowers
with such forms, certificates or other documents as may be reasonably necessary
to allow the Borrowers to make any payment under this Agreement or the other
Loan Documents without any withholding for or on the account of any tax under
Section 10.1(d) hereof (or with such withholding at a reduced rate), provided
that the execution and delivery of such forms, certificates or other documents
does not adversely affect or otherwise restrict the right and benefits
(including without limitation economic benefits) available to such of Lender or
Agent, as the case may be, under this Agreement or any of the other Loan
Documents, or under or in connection with any transactions not related to the
transactions contemplated hereby.

          13.15      ERISA Restrictions.          To the extent any Advance
hereunder is funded by or on behalf of an insurance company, bank, or other
Person deemed to hold assets of any employee benefit plan subject to ERISA or
other plan as defined in and subject to the prohibited transaction provisions of
Section 4975 of the Internal Revenue Code pursuant to applicable Department of
Labor regulations (the “Plan Asset Regulations”), or any such plan acting on its
own behalf, such insurance company, bank, entity or plan warrants and represents
that at least one of the following statements is an accurate representation as
to each source of funds (a “Source”) to be used by such insurance company, bank,
entity or plan to fund the Advance(s) hereunder:

 

(a)

the Source consists of plan assets subject to the discretionary authority or
control of an in-house asset manager (“INHAM”) as such term is defined in
Section IV(a) of Prohibited Transaction Class Exemption 96-23 (issued April 10,
1996) (“PTCE 96-23”), and the funding of the Advance(s) hereunder is exempt
under the provisions of PTCE 96-23; or

 

 

 

 

(b)

the Source is an “insurance company general account” as such term is defined in
Section V(e) of Prohibited Transaction Class Exemption 95-60 (issued July 12,
1995) (“PTCE 95-60”), and the funding of the Advance(s) hereunder is exempt
under the provisions of PTCE 95-60; or

113




 

(c)

the Source is either (x) an insurance company pooled separate account, within
the meaning of Prohibited Transaction Class Exemption 90-1 (issued January 29,
1990) (“PTCE 90-1”) or (y) a bank collective investment fund, within the meaning
of Prohibited Transaction Class Exemption 91-38 (issued July 12, 1991) (“PTCE
91-38”) and, except as such insurance company or bank has disclosed to Company
in writing pursuant to this paragraph (ii), no plan or group of plans maintained
by the same employer or employee organization, beneficially owns more than 10%
of all assets allocated to such pooled separate account or collective investment
fund; and, in either such case, all records necessary to establish the
availability of each exemption by reason thereof will be maintained and made
available as required by the terms of such exemption; or

 

 

 

 

(d)

the Source is an “investment fund” (within the meaning of Part V of Prohibited
Transaction Class Exemption 84-14 (issued March 13, 1984) (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” (“QPAM”) within
the meaning of Part V of the QPAM exemption) which has been identified pursuant
to this paragraph (iii), such that the funding of the Advance(s) by or on behalf
of such investment fund is exempt from the application of the prohibited
transaction rules of ERISA and Section 4975 of the Internal Revenue Code,
provided that no party to the transactions described in this Agreement and no
affiliate (within the meaning of Section V(c)(1) of the QPAM Exemption) of such
party has, or at any time during the immediately preceding year exercised, the
authority to appoint or terminate the identified QPAM as manager of the assets
of any employee benefit plan that has an interest in such investment fund (which
plans have been identified pursuant to this paragraph (iii)) or to negotiate the
terms of said QPAM’s management agreement on behalf of any such identified plan;
or

 

 

 

 

(e)

the Source is a “governmental plan” as defined in Title 1, Section 3(32) of
ERISA; or

 

 

 

 

(f)

the Source is one or more “employee benefit plans” (or other plan as defined in
and subject to Section 4975 of the Internal Revenue Code) or a separate account,
trust fund, or other entity comprised of one or more such plans (determined
after giving effect to the Plan Asset Regulations) each of which has been
identified to Company in writing pursuant to this paragraph (v); or

 

 

 

 

(g)

the Source does not include assets of any employee benefit plan or other plan,
other than a plan exempt from coverage under ERISA and from the prohibited
transactions of Section 4975 of the Internal Revenue Code.

          13.16      Restatement Date.          This Agreement shall become
effective upon the Restatement Date, and shall remain effective until the
Indebtedness has been repaid and discharged in full and no commitment to extend
any credit hereunder remains outstanding.  Those Permitted Borrowers

114




not signatories to this Agreement on the Restatement Date shall become obligated
hereunder (and shall be deemed parties to this Agreement) upon the execution and
delivery, according to the terms and conditions set forth in Section 2.1 hereof,
of a Permitted Borrower Addendum.

          13.17      Severability.          In case any one or more of the
obligations of any of the Borrowers under this Agreement, or any of the other
Loan Documents shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of such
Borrower shall not in any way be affected or impaired thereby, and such
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of the obligations of or such Borrower
under this Agreement or any of the other Loan Documents in any other
jurisdiction.

          13.18      Table of Contents and Headings; Construction of Certain
Provisions.          The table of contents and the headings of the various
subdivisions hereof are for convenience of reference only and shall in no way
modify or affect any of the terms or provisions hereof.  If any provision of
this Agreement or any of the other Loan Documents refers to any action to be
taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person, whether or not expressly specified in such provision.

          13.19      Independence of Covenants.          Each covenant hereunder
shall be given independent effect (subject to any exceptions stated in such
covenant) so that if a particular action or condition is not permitted by any
such covenant (taking into account any such stated exception), the fact that it
would be permitted by an exception to, or would be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or such condition exists.

          13.20      Reliance on and Survival of Various
Provisions.          All terms, covenants, agreements, representations and
warranties of the Borrowers or any other Person party to any of the Loan
Documents made herein or in any of the other Loan Documents or in any
certificate, report, financial statement or other document furnished by or on
behalf of Company or any such Person in connection with this Agreement or any of
the other Loan Documents shall be deemed to have been relied upon by Lenders,
notwithstanding any investigation heretofore or hereafter made by any Lender or
on such Lender’s behalf, and those covenants and agreements of the Borrowers set
forth in Section 11.8 hereof (together with any other indemnities of the
Borrowers contained elsewhere in this Agreement or in any of the other Loan
Documents and of Lenders set forth in Sections 12.1, 12.12 and 13.13 hereof
shall, notwithstanding anything to the contrary contained in this Agreement,
survive the repayment in full of the Indebtedness and the termination of any
commitments to make Advances hereunder.

          13.21      WAIVER OF JURY TRIAL.          LENDERS, AGENT AND THE
BORROWERS KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTION OF ANY OF THEM. NEITHER LENDERS, AGENT

115




NOR THE BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY
SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY LENDERS AND AGENT
OR THE BORROWERS EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF THEM.

          13.22      Complete Agreement; Amendment and
Restatements.          This Agreement, the Notes (if issued), any Requests for
Advance or Letters of Credit hereunder, the other Loan Documents and any
agreements, certificates, or other documents given to secure the Indebtedness,
contain the entire agreement of the parties hereto, and none of the parties
hereto shall be bound by anything not expressed in writing.  This Agreement
constitutes an amendment and restatement of the Prior Credit Agreement, which
Prior Credit Agreement is fully superseded and amended and restated in its
entirety hereby; provided, however, that the Indebtedness governed by the Prior
Credit Agreement shall remain outstanding and in full force and effect and
provided further that this Agreement does not constitute a novation of such
Indebtedness.

          13.23      Patriot Act Notice.

          Pursuant to Section 326 of USA Patriot Act, Agent and Lenders hereby
notify the Borrowers that if they or any of their Subsidiaries open an account,
including any loan, deposit account, treasury management account, or other
extension of credit with Agent or any Lender, Agent or the applicable Lender
will request the applicable Person’s name, tax identification number, business
address and other information necessary to identify such Person (and may request
such Person’s organizational documents or other identifying documents) to the
extent necessary for Agent and the applicable Lender to comply with the USA
Patriot Act.

          13.24      Advertisements.

          Agent and Lenders may disclose the names of the Borrowers and the
existence of the Indebtedness in general advertisements and trade publications,
subject to the confidentiality provisions contained in Section 13.13 hereof and
any confidentiality provisions contained in the other Loan Documents.

[SIGNATURES FOLLOW ON SUCCEEDING PAGES]

116




          WITNESS the due execution hereof as of the day and year first above
written.

COMPANY:

 

 

 

VISHAY INTERTECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Richard N. Grubb

 

 

--------------------------------------------------------------------------------

 

Its:

Executive Vice President,
Chief Financial Officer and Treasurer

 

 

63 Lancaster Avenue

 

 

Malvern, Pennsylvania 19355

 

 

 

 

 

 

 

PERMITTED BORROWERS:

 

 

 

SILICONIX INCORPORATED

 

 

 

 

 

By:

/s/ Richard N. Grubb

 

 

--------------------------------------------------------------------------------

 

Its:

Treasurer

 




 

AGENT:

 

 

 

COMERICA BANK, As Agent

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

Vice President

 

 

One Detroit Center

 

 

500 Woodward Avenue

 

 

Detroit, Michigan 48226

 

 

Attention: Corporate Finance

 

 

 

COMERICA BANK, individually, as a
Lender, Swing Line Lender and as Issuing
Lender

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

2




 

BANK OF AMERICA N.A.

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

3




 

JP MORGAN CHASE, N.A.

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

4




 

WACHOVIA BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

5




 

BANK LEUMI U.S.A.

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

6




 

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

7




 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

8




 

BANK HAPOALIM B.M.

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

9




 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

10